        Case 3:16-bk-02232-JAF      Doc 143          Filed 08/08/19     Page 1 of 166




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


In re                                           )        Case   No. 3:16-bk-2232-PMG

PREMIER EXHIBITIONS, [NC., et           al.,r   )        Chapter   11


                        Debtors                 )        Jointly Administered




                      FINAL FEE APPLICATION OF THAMES
                MARKEY & HEEKIN, P.A. FOR SERVICES RENDERED
               AND REIMBURSEMENT OF EXPENSES AS COUNSEL FOR
              THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

Name of Applicant:                                              Thames Markey   & Heekin, P.A.

Services Provided to:                               Official Committee of Unsecured Creditors

Application Period:                             August 29,2016 through September 17,2019

Fees Incurred through July   31,2019:                                                $299,683

Estimated Fees from August 1,2019 to                                                   $20,000
September 17,2019:

Amount of Compensation Requested:                                                    $319,683

Amount of Expense Reimbursement
Requested:                                                                           $7,057.19

Total Fees and Expenses Requested:                                                 s326,740.t9

Payments Received to Date:                                                         $r92,992.48

Unpaid Amount Requested (including
estimated fees):                                                                   $t33,747.71

          t
         The Debtors in the Chapter 11 cases, along with the last four digits of each
Debtor's Federal tax identification number, are: Premier Exhibitions, Inc. (a922);
Premier Exhibition Management LLC (3101); Arts and Exhibitions International, LLC
(3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC, Inc.
Q2aO; Premier Merchandising, LLC (3867); and Dinosaurs Unearthed Corp. (7309).
Their service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000,
Atlanta, Georgia 30308.
   Case 3:16-bk-02232-JAF                  Doc 143       Filed 08/08/19      Page 2 of 166




       Thames Markey           & Heekin, P.A. ("Applicant") files this final application pursuant

to l1 U.S.C. $$ 330(e) and 503, for the entry of         an order approving its compensation   for

services rendered and authorizing the reimbursement of costs advanced on behalf of the

Official Committee           of   Unsecured Creditors    in these    administratively consolidated

Chapter I   I   cases, and   in support of the application states:


                                       Procedural Background


       l.          On June 14,2016, RMS Titanic, Inc. ("RMST"), Premier Exhibitions, Inc.

("Premier"), Premier Exhibitions Management, LLC, Premier Exhibitions International,

LLC, Premier Exhibitions NYC, Inc., Premier                    Merchandising,    LLC,   Dinosaurs

Unearthed Corp., Arts and Exhibitions International, LLC (collectively, the "Debtors")

filed voluntary petitions for relief under Chapter             1l of the Bankruptcy     Code (the

"Chapter I I Cases"). The Chapter I I Cases are being jointly administered.

       2.          Premier is the parent corporation of the Debtors and is a major provider     of

museum-quality exhibitions. Some of its exhibitions include memorialization of King

Tut, the human body, and the sinking of the RMS Titanic. The Debtors' principal assets,

owned through RMST, consisted of roughly 5,500 artifacts recovered from the wreck site

of RMS Titanic, roughly 2,100 of which were recovered in 1987 and brought to France

for conservation (the "French Artifacts"), with the balance being recovered in 1993 and

brought to Virginia (the "America Artifacts"). RMST was granted title to the American

Artifacts by the United States District Court for the Eastem Division of Virginia subject

to certain "Covenants and Conditions" imposed by the court.




                                                     2
   Case 3:16-bk-02232-JAF             Doc 143         Filed 08/08/19     Page 3 of 166




        3.     Debtors scheduled approximately $13,570,000          of   unsecured claims on

their Schedules, as amended. Unsecured proofs of claim filed against the Debtors total

approximately $1 I 1,493,550.

        4.     On August 24, 2016, an official committee of unsecured creditors was

appointed by the United Statutes Trustee in the Chapter 11 Cases (the "Committee")

[Docket No. 166]. As a statutorily created committee appointed under $ 1102 of the

Bankruptcy Code, a committee is charged with the following duties:


                        (c) A committee appointed under section          ll02 of
               this title   may-
                        (l)consult with the trustee or debtor in possession
               concerning the administration of the case;

                       (2) investigate the acts, conduct, assets, liabilities,
               and financial condition of the debtor, the operation of the
               debtor's business and the desirability of the continuance of
               such business, and any other matter relevant to the case or
               to the formulation of a plan;

                       (3) participate in the formulation of a plan, advise
               those represented by such committee of such committee's
               determinations as to any plan formulated, and collect and
               file with the court acceptances or rejections of a plan;

                        (4)     request   the appointment of a trustee        or
               examiner under section I104 of this title;and

                        (5) perform   such other services as are in the interest
               ofthose represented.

                                          ll   U.S.C. $ ll03(c).


        5.     Pursuant      to $ ll03(a) of the Bankruptcy        Code, the Committee is

authorized to employ one or more attorneys to aid the Committee in the performance         of

its duties:



                                                  J
   Case 3:16-bk-02232-JAF              Doc 143       Filed 08/08/19              Page 4 of 166




                         (a) At a  scheduled meeting of a committee
               appointed under section 1102 of this title, at which a
               majority of the members of such committee are present,
               and with the court's approval, such committee may select
               and authorize the employment by such committee of one or
               more attorneys, accountants, or other agents, to represent or
               perform services for such committee.

                                         l1U.S.C. $ ll03(a).


       6.      After interviewing several candidates, the Committee selected Applicant

and Storch Amini    &    Munves, PC, now known as Storch Amini, PC, to represent                   it in

these cases and assist   it in the performance of its duties.

       7.      An application to employ Applicant as co-counsel for the Committee was

filed on September 7,2016 [Docket No. 184], and was approved nunc pro tunc by order

dated October 3,2016 [Docket No. 248].



                                       Services Rendered


        8.     Between June 14,2016 and July 31,2019, Applicant devoted 812.5 hours

in attorney and paralegal time towards these Chapter            I   I   Cases   for which it now   seeks


allowance as a Chapter I I administrative expense of $299,683. Applicant estimates that

it may incur up to $40,000 in additional fees and expenses through the confirmation
hearing (see Estimated Fees through Confirmation, infra), Attached as Exhibit                    A is a

composite daily summary in greater detail of Applicant's services rendered in this case

during the such period, which summary includes a statement of the time devoted each

day to this case by the individual attorneys and paralegals involved. This daily summary

is derived from individual time slips, completed generally as services were rendered,




                                                 4
    Case 3:16-bk-02232-JAF              Doc 143         Filed 08/08/19      Page 5 of 166




which contain a description of those services. The total fees and costs by subject matter

incurred to date can be further broken down by category as follows:2



       Case Administration                                 274.5 Hrs.    $98,045.00

       Plan and Disclosure Statement                       171.7 Hrs.    $68,095.50

        Relief from Stay and Adequate Protection              2.6 Hrs.          $   1,089.00

        Claims Administration and Objections                49.4 Hrs.       $15,842.00

        Assumption and Rejection of Leases and                4.7 Hrs.          $1,931.50
        Contracts

        Financing and Cash Collateral                       48.6 Hrs.       $ 16,2 I    8.00

        Meetings and Communications with                    27.0 Hrs.       $   10,092.00
        Creditors

        Employment and Fee Applications                     108.8 Hrs.      $41,560.00

        Avoidance Action Analysis                             6.0 Hrs.          $   1,470.00

        Litigation-Contested Matters, Adversary              54.8 Hrs.      $19,573.00
        Proceeding

        Asset Analysis and Recovery                          13.9 Hrs.          $5,860.50

        Asset Disposition                                    50.5 Hrs.      $19,906.50



        9.       In connection with the rendering of such services, Applicant disbursed for

actual, necessary out-of-pocket expenses           in   connection   with    representation       of    the

Committee in the amount of $7,057.19. Such advances include photocopying charges,

express delivery services, telephone conference fees, travel and postage, as more

particularly described in Exhibit A attached hereto.

        10. To apprise this Court of the legal services provided                               during   the

administration      of these cases, Applicant sets forth the following summary of                   legal

services rendered by category. The summary is intended only to highlight the general



        2  Applicant made reasonable efforts to ensure time billed was allocated to the
appropriate categories in accordance with the guidelines promulgated by the United
                                               5
     Case 3:16-bk-02232-JAF              Doc 143      Filed 08/08/19    Page 6 of 166




categories       of services performed by Applicant on behalf of the Committee; the time

entries reflected on Exhibit A describe Applicant's efforts in detain, on project or task by

task basis.



a.      Case      Administration


        I   l.      Pursuant to $ I103(c) of the Bankruptcy Code, the Committee is required

to "investigate the acts, conduct, assets, liabilities, and financial condition of the debtor,

the operation of the debtor's business and the desirability of the continuance of such

business, and any other matter relevant        to the case     ."   The "case administration"

category thus includes time expended by Applicant on a variety of activities related to the

performance of the Committee's responsibilities, including (i) reviewing and analyzlng

the Debtors' schedules and intercompany transactions,            (ii) reviewing the Debtors'
organizational matters, books and records, (iii) advising the Committee with respsct to its

duties and responsibilities, (iv) reviewing and analyzing Debtors' retention and employee

incentive plans, (v) preparing and updating weekly work-in-progress reports for the

Committee, (vi) advising Committee members regarding their duties and responsibilities;

(vii) participating in periodic telephone conference with the Debtors or the Committee

regarding open items,         (viii)   researching and analyzing issues pertaining    to joint
administration and potential substantive consolidation          of the Debtors'   estates, (ix)

attending the        $ 341 meeting of     creditors and numerous other court hearings, (x)

reviewing Debtors' monthly operating results, (xi) participation in a global mediation

conference, (xii) reviewing and commenting on various pleadings filed in the Chapter 1l




States Trustee. Due to the overlapping nature          of certain tasks, the allocations may at
times be incongruous.
                                                  6
     Case 3:16-bk-02232-JAF             Doc 143       Filed 08/08/19     Page 7 of 166




cases, and   (xiii)   attending to miscellaneous tasks that do not properly   fall into any other

project category.

        12.      Applicant expended 274.5 hours of time for a charge of $98,045 for

services rendered in connection with case administration.



b.     Asset AnalYsis and Recovery


        13.      This category is closely related to Case Administration and               Asset

Dispositions, and, as the category title suggests, includes time expended by Applicant

conducting diligence related to the disposition of Debtors' assets. To properly perform

such due diligence, Applicant was required in relatively short order to become familiar

with the composition and extent of the Debtors'          assets, most notably the     two set of

artifacts salvaged from the RMS Titanic which have been referred to throughout these

proceedings as the "French Artifacts" and the "American Artifacts," as well as the

Debtors' satellite businesses, principally the "Dinosaurs Unearthed" and "Bodies

Revealed" exhibitions. Applicant further had to become familiar with the "Covenants

and Conditions" placed on the American Artifacts by the United States District Court in

Virginia to understand how those restrictions might impact the Debtors' ability to

monetize its assets. During the early stages            of   these Chapter I I cases, obtaining

information concerning the business operations of the Debtors and their non-filing

affiliates was difficult as the communications and reporting by the Debtors were

exceptionally poor for a case of this magnitude, which in turn frustrated the Committee's

efforts to monitor and value the Debtors' assets and operations. The flow of information

improved markedly once the Debtors began reporting the earnings of their non-filing




                                                  7
     Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19      Page 8 of 166




subsidiaries and affiliates, and once the Debtors engaged Troutman Sanders as lead

counsel.

           14.   Applicant expended 13.9 hours of time for a charge of $5,860.50 for

services rendered with respect to matters relating to asset analysis and recovery.



c.     Asset Disposition


           15.   This category includes time expended by Applicant attributable to       the

disposition of the Debtors' assets, principally the collection of artifacts salvaged from the

RMS Titanic. The Debtors' initial strategy was to sell the French Artifacts free and clear

of any claims which the French authorities may have asserted against the assets. That

path was eventually abandoned after six to eight months of effort in favor of a sale of the

artifact collection as a whole.

           16.   Once that change   in sale direction was made, and after several weeks of

negotiations, the Committee entered into a plan support agreement with the Debtors

which outlined a comprehensive sales process around which a plan of reorganization or

liquidation would be based. The Debtors' subsequent marketing efforts produced a

proposed sale of the entire Titanic artifact collection for $30 million, which would have

paid creditors in   full.   That sale was never consummated however due in part to the

Equity Committee alleging impropriety with respect to the marketing process.

           17.   In June of 2018, PacBridge Capital Partners ("PacBridge") and others

entered into a term sheet with the Debtors offering      to acquire the Titanic artifacts for

$17.5 million, a sale which would have produced a dividend            of   less than 50% for

unsecured creditors. Unhappy with such prospects, the Committee affiliated itself with

the National Maritime Museum (Greenwich, Ireland) to sponsor an alternative plan in


                                              8
   Case 3:16-bk-02232-JAF           Doc 143       Filed 08/08/19       Page 9 of 166




which the artifacts would be sold for $19.2 million. The National Maritime Museum's

plan was, howevero contingent upon the sale being approved at a fixed price before the

money to fund the purchase was actually raised, which in turn drew feasibility challenges

from the Debtors and others. Regardless, following the filing of the National Maritime

Museum's plan, PacBridge raised its offer        to $19.5 million. The joint plan      being

promoted by the Committee and the Museum was then withdrawn. Though other factors

may have contributed to PacBridge increasing its offer, the presence of a competing plan

with real prospects of being confirmed no doubt led to a near $2 million increase in the

sales   price. Following bankruptcy court approval of the PacBridge        sale, the Debtors

spent the next several months seeking approval of the transaction from the Virginia

District Court, which approval was finally obtained in December of 2018, with the       sale


being consummated on February 13,2019.

         18.    Time allocated to Asset Disposition thus includes time expended (i)

reviewing the Debtors' marketing materials,        (ii)   analyzing Debtors' proposed bid

procedures and marketing process,   (iii) reviewing offers   and term sheets from PacBridge

and others, including Royal Museum, (iv) reviewing and commenting on proposed

stalking horse sale agreement, (v) reviewing and commenting on the Debtors' list of

potential buyers targeted for marketing efforts, (vi) monitoring Debtors' efforts to obtain

sale approval from the Virginia district court, and          (vii)   communicating with the

Committee, the Debtors, other professionals and interested parties regarding the

foregoing. Though Applicant was a vocal and frequent participant in the early stages of

the sale process, the majority of Applicant's efforts related to Asset Disposition were

"behind the scenes" with comments, concerns and suggestions on pleadings and positions

being shared internally with Committee members and with Storch Amini, PC, for unified


                                             9
   Case 3:16-bk-02232-JAF           Doc 143        Filed 08/08/19    Page 10 of 166




presentation to the Debtors and other constituencies, and are not necessarily reflected in

any formal pleadings filed with the Court. To that latter point, the Committee generally

has enjoyed a good working relationship with the Debtors and the Debtors' counsel, with

draft pleadings being exchanged and concerns properly addressed before such pleadings

were filed with the Court, which in turn obviated the need for the Committee to file

formal objections to matters brought before the Court.

        19.    Applicant expended 50.5 hours of time for a charge of $19,906.50 for

services rendered with respect to matters relating to asset disposition.



d.     Avoidance Action Analvsis


        20.    This category includes time expended by Applicant related to analyzing

potential avoidance actions against the Debtors' secured lenders relative           to   the

conversion   of their previously unsecured claims to secured claims, and the arguable

improvement in their position. Those potential avoidance claims were resolved by

concessions made to the estates, including the extension of a post-petition credit facility

to the Debtors. Applicant did not devote a significant amount of time or resources to

analyzing any other avoidance claims, deferring such tasks instead to co-counsel, Storch

Amini, PC.

        21.     In total, Applicant expended 6 hours of time for a charge of $1,470 for

services rendered with respect to avoidance action analysis.


e.      Claims Administration and Obiections


        22.     Time allocated to this category primarily consists of time spent reviewing

 and analyzing claims against the Debtors' estates, particularly with respect to whether the


                                              l0
     Case 3:16-bk-02232-JAF        Doc 143                Filed 08/08/19    Page 11 of 166




affiliated cases should be substantially consolidated or not, an issue which received

significant attention during the early stages of the Chapter l1 cases. Time allocated to

this category therefore includes time spent analyzing the Debtors' schedules and               the

claims register in each of the affiliated cases to estimate the potential distributions to

unsecured creditors on a consolidated versus stand-alone basis, and determining what

impact,   if   any, the inclusion of removal of intercompany loans would have on the

potential distributions. Time allocated to the category also includes              (i) review and

analysis of the lease rejection claim   of      417 Fifth Avenue Real Estate, LLC, the largest

unsecured creditor in these estates,   (ii) review and analysis of the objection to the claims

filed by Image Quest Worldwide, James Beckman and others, and (iii) communicating

with the Committee, the Debtors, other professionals and interested parties regarding the

foregoing.

          23.     Applicant expended 49.4 hours of time for a charge               of   $15,842 for

services rendered in connection with claims administration and objections.


f.        Emplovment and Fee Applications


          24.     In a normal Chapter   I   I   case,    this category would normally only include

time devoted to preparing one's own fee applications and reviewing the fee applications

of other professionals. The extraordinary accumulation of professional fees in this            case


has, however, been an issue of great concern to the Committee and the creditor body as a

whole, and Applicant has had to devote a significant amount of time preparing potential

fee objections and attempting to resolve same without court intervention. Thus, the time

allocated to this category not only incldes the preparation and submission of Applicant's

fee applications, but the review of the interim fee statements of other case professionals,


                                                    ll
     Case 3:16-bk-02232-JAF         Doc 143        Filed 08/08/19    Page 12 of 166




and research regarding the propriety of same. The sheer volume of the interim fee

applications filed in this case over a three year period also added to the amount of fees

dedicated   to this   category; however reviewing the interim fee statements assisted

Applicant and the Committee with staying abreast of activity in the cases and with

anticipating future actions by the Debtors or other constituents. Review of the interim fee

applications was thus a critical component of Applicant's responsibilities.

        25.    Applicant expended 108.8 hours of time, or roughly 2.94 hours per month,

for a charge of $41,560 for      services rendered     with respect to matters relating     to

employment and fee applications.


(t      Financins and Cash Collateral


        26.    This category includes time expended by Applicant with respect to the

debtor-in-possession financing     facility (the "DIP") and the Debtors' use of           cash


collateral. During the Application Period, Applicant (i) analyzed and commented on the

Debtors' proposed cash collateral agreement,           (ii)   prepared   an objection to    the

"overreach" included within proposed cash collateral order,               (iii)   reviewed and

commented on Debtors' DIP financing motion and the interim and final DIP orders, and

(iv) reviewed the proposed budget and analyzed variances and issues in               connection

therewith. Through Applicant's and its co-counsel's efforts, valuable avoidance claims

against the Debtors' secured lenders were preserved and ultimately compromised on a

favorable basis via the DIP credit facility provided to Debtors.

        27.     Applicant expended 48.6 hours of time for a charge of $16,218 for

services rendered with respect to financing and cash collateral.




                                              12
     Case 3:16-bk-02232-JAF           Doc 143        Filed 08/08/19      Page 13 of 166




h.        Leases and Contracts   -   Assumption and Reiection


          28.    This category includes time expended by Applicant related to the Debtors'

executory contracts and unexpired leases. The time allocated to Leases and Contracts

principally includes review of the lease renewal risks attendant the Debtors' Atlanta and

Orlando leases, and analysis of potential lease rejection or contract breach claims should

the Debtors cease conducting business. This category also includes communications with

co-counsel regarding the Committee's positions relative to lease assumption and rejection

lssues.

          29.    Applicant expended 4.7 hours of time for a charge of $1,931.50 for

services rendered with respect to leases and contracts    -   assumption and rejection.


i.        Litigation   - Contested Maffers,   Adversary Proceedinss


          30.    This category principally includes time expended by Applicant related to

the "French Adversary Proceeding" in which the Debtors sought to extinguish any claims

which the French government or its agencies might make to the French Artifacts, as well

as time spent monitoring the district court action pending in the Eastern District of

Virginia. As numerous pleadings filed in these cases reflect, the uncertainty         regarding

the degree to which a prospective purchaser would be bound by the covenants and

conditions or any similar restrictions imposed by the French authorities severely limited

the Debtors' ability to market their assets, which in turn impacted the recovery available

to unsecured creditors. In connection with these investigations, Applicant (i) mapped and

discussed Applicant's litigation strategy     with respect to potential claims and causes of

action relating to the French Adversary Proceeding, (ii) participated in multiple meet and

confer sessions with Debtors' counsel and other parties in interest regarding service of
                                                13
     Case 3:16-bk-02232-JAF              Doc 143       Filed 08/08/19    Page 14 of 166




the complaint on the French government, the nature of the relief needed and the eventual

default judgment entered by the Court,        (iii) monitored the progress of the litigation   both

here and in Virginia, (iv) attended hearings in the French Adversary Proceeding, and (v)

regularly communicated with the Committee and co-counsel regarding same.

        31.     Applicant expended 54.8 hours of time for a charge of $19,573 with

respect to litigation   - contested   matters, adversary proceedings.


j.      Meetings and Communications with Creditors


        32.     This category includes time expended by Applicant preparing for and

participation in multiple telephone conferences with the Committee, as well as time

devoted to answering questions and providing case status reports to the various unsecured

creditors who periodically called on Applicant as their indirect representative, as well as

communications with the Committee and other parties in connection with, inter alia, case

strategy, the DIP financing, budget and business plan, the Debtors' first day motions and

the sale process and bid procedures.

        33.      Applicant expended 27 hours of time for a charge of $10,092 with respect

to meetings and communications with creditors.


k.      Plan and Disclosure Statement


        34.      Pursuant    to ll     U.S.C.   $ ll03(c)(3), the Committee is tasked with
participating in the formulation of a plan, making determinations as to any plan proposed

by the debtor or others, and helping collect acceptances or rejections of any proposed

plan. Though Storch Amini, P.C. was the point of contact with the Debtors for                  plan

related issues, Applicant spent significant time assisting co-counsel in such effort by,


                                                  t4
     Case 3:16-bk-02232-JAF          Doc 143          Filed 08/08/19    Page 15 of 166




among other things, analyzing and providing comments to co-counsel on the restructuring

support agreement which preceded the current plan, reviewing the current proposed plan

of liquidation, providing feedback regarding the proposed liquidation trust         agreement,

and reviewing the proposed disclosure statement which accompanied the foregoing. In

connection therewith, Applicant also          (i) reviewed and analyzed altemative plan
proposals,   (ii) participated in extensive discussions with co-counsel, the Committee and

other parties in interest regarding the terms contemplated by the proposed plan, and (iii)

analyzed the projected distribution following plan confirmation. Time allocated to this

category also includes efforts made by the Committee to produce a higher dividend to

unsecured creditors by promoting a competing plan of liquidation through affiliation with

the National Maritime Museum (Greenwich, Ireland). Though the Committee's

sponsorship    of the National Maritime Museum's plan was eventually withdrawn,              its

promotion no doubt contributed in part to Premier Acquisition increasing its bid for the

Debtors' assets by approximately $2 million.

        35.      Applicant expended 171.7 hours of time for a charge of $68,095.50 with

 respect to the Debtors' plan and disclosure statement.



l.      Relief from Stay and Adequate Protection


        36.      This category includes time expended by Applicant related to stay relief

matters. This was not an active area in this case. Nonetheless, Applicant expended 2.6

hours of time for a charge of   $ 1,089   for services rendered with respect to relief from stay

and adequate protection.




                                                 15
   Case 3:16-bk-02232-JAF              Doc 143          Filed 08/08/19       Page 16 of 166




                               Interim Billines and Payments


       37   .   Prior to the appointment of the Committee, on August           17   , 2016, the Court

entered an order establishing interim compensation procedures for professionals retained

in connection with the Chapter l   l   Cases (the "Compensation Order") [Docket             No.    l4l].
The Compensation Order provided that Debtors were authorized to pay, in the absence of

any objection, up to 80% of the fees and 100% of the expenses identified by the

professionals in their monthly statements.

       38.      In accordance with the Compensation Order, Applicant filed quarterly fee

applications with the Court, and received payments on an interim basis with a                      20%o


holdback. A summary of all billings and payments, including those covered by this

Application, is set forth below:


                Period                 Fees/Costs   Billed      Fees   Paid    Balance Due

      First Interim Fee App.
      IRMS Docket No.386l

      August 29 -31,2016                      $1,027.00         $1,027.00                    $0
      September  I -30,2016                  s31,317.27        $31,317 .27                   s0
      October I -31,2016                     $25,053.71        $25,053.71                    $0
      Novemberl-30,2016                      s24,832.47        s24,832.47                    $0

      Second Interim Fee App.
      IRMS Docket No.538l

      December I -31,2016                     $9,586.93         $9,586.93                    $0
      January I -31,2017                     s10,647.64        $10,647.64                    $0
      February 1-28,2017                      s6,274.50         $6,274.50                    $0
      March 1-31,2017                         $9,549.52         $9,549.52                    $0



      Third Interim Fee App.
      IRMS Docket No.699l

      April 1 -30,2017                       $   13,983.14     $11,260.04            $2,723.10
      May 1 -31,2017                             s8,412.77      $6,759.07            $ I ,653.70
      June 1 -30,2017                            $8,321.00      $6,656.80            $ 1,664.20
      July I -31,2017                            $6,61 1 ,00    $5,288.80            sl,322.20

                                                   t6
   Case 3:16-bk-02232-JAF                   Doc 143          Filed 08/08/19        Page 17 of 166




      Fourth Interim Fee App.
      IRMS Docket No.835l

      August | -31,2017                            $2,763.00         s2,210.40              $ss2.60
      September  I -30,2017                        $3,476.41         $2,858.31           $618.10
              I
      October -31,2017                             $7,090.50         $5,672.40         $1,418.10
      November            1   - 30,2017            $7,443.00         $5,954.40         $1,488.60

      Fifth Interim
                  Fee App.
       IRMS Docket No.990l

      December 1-31,2017                           $7,237.50         $5,790.00         $1,447.50
      Januaryl-31,2018                             $5,755.50         $4,604.40         $l,l5l.l0
      February I -28,2018                         $17,339.67        s14,147.07         $3,192.60
      March I - 31, 2018                           $4,003.95         $3,501.75              $s02.20

       Sixth Interim Fee App.
       IRMS Docket No. 11541

      April I     -   30,2018                      $5,442.18                  s0        $5,442.18
       Mayl-31,2018                                $9,055.50                  $0        $9,055.50
       June 1 -30,2018                             $5,992.50                  $0        $5,992.50
       July 1-31,2018                             $ 10,122.00                 $0       $10,122.00

       Seventh Interim Fee App.
       RMS Docket No.              12901


       August I -31,2018                          $   15,504.00               $0       $   15,504.00
       September              1-30,2018               $3,087.96               $0           $3,087.96
       October        1   -   31, 2018                $3,383.03               $o           $3,383.03
       Novemberl-30,2018                              $3,475.50               $0           $3,475.50

       Eighth Interim Fee App.
       [Premier Docket No. 691

       December I - 31,2018                           $2,961.25               $0           $2,961.25
       January 1-31,2019                              $2,594.50               $0           $2,594.50
       February I -28,2019                            $4,104.59               $0           $4,104.59
       March      1   -   31,2019                     $5,01 1.20              $0           $5,011.20

       Final Fee App.

       April 1 -30,2019                               $3,745.50               $0           $3,745.50
       May I -31,2019                                 $5,403.00               $0           $5,403.00
       June 1 -30,2019                                $8,937.50               $0           $8,937.50
       July   1   -   31,2019                         $7,193.50               $0           $7,193.50



         39.              As of July 31,2019, the total unpaid balance of fees incurred by TM&H is

$113 ,7 47 .7 t .

                                                        t7
   Case 3:16-bk-02232-JAF          Doc 143         Filed 08/08/19       Page 18 of 166




                                   Standard of Review


       40. In considering the criteria for compensation              outlined   in 11 U.S.C. $
330(a)(3), and in consideration of the compensation criteria set forth in Grant v. George

Schumann Tire   & Battery Co.,908 F.2d 874 (1lth Cir. 1990) and Johnson v. Georgia

Highway Expressway, Inc., 448 F.zd 714 (5th Cir. 1974), for the determination of a

reasonable attorneys' fee, the following considerations justify the allowance for a fee to

Applicant in the amount of its ordinary hourly rates for the time it has devoted to the

representation of the Committee:

               a.     The Time and Labor Required. Paragraph 8 above and Exhibit

       A   attached hereto reflect the time and labor required         to render the necessary

       services to the Committee. The time reflected on         Exhibit A includes review of

       motions and other pleadings, preparation for and attendance at hearings, and

       matters with regards to the Chapter    1l   Cases,   all of which are more particularly

       described in the time entries themselves or in the summaries which precede this

       section. In performing these services, Applicant made a concerted effort to avoid

       duplicative effort with co-counsel, though by the very nature of the undertaking,

        some overlap in tasks with co-counsel was unavoidable. Once it became evident

       that unsecured creditors would not be paid in full, however, Applicant began

        curtailing its direct involvement in the cases substantially in an effort to reduce

        the administrative fee burn, deferring primary representation of the Committee to

        Storch Amini, P.C. In view of the complexity of these        jointly administered   cases,

        Applicant submits that the time and labor which         it   expended were nonetheless

        reasonable and necessary to achieve the results realized to date.


                                             18
Case 3:16-bk-02232-JAF        Doc 143        Filed 08/08/19      Page 19 of 166




          b.     The Noveltv and Difficultv of the Services. But for the challenge

   attendant the Debtors' attempts to sell assets on a piecemeal basis free of the

   Covenants and Conditions imposed by the      Virginia district court - or free of any

   claims asserted by the French government, the services performed during the

   application period were not unique        or difficult for   experienced bankruptcy

   counsel. The issues presented to date, though interesting, have likewise not

   proven to be particularly novel. The representation is, however, complicated by

   the number of parties involved, the drawn out sales process and the myriad of

   issues facing the Debtors, and by extension, the Committee.

          c.      The Skill Requisite to Perform the Leeal Services Properly.

   The representation of the Committee required specialized knowledge of
   bankruptcy law and familiarity with the role and duties of the Committee. Having

   served as creditors' committee counsel       in other significant cases,   Applicant

   believes that it possesses such skills and utilized them in connection with these

   Chapter I I Cases.

          d.      The Preclusion of Other Emplovment bv the Attornevs Due to

   Acceptance of this Case. Applicant is aware of no other specific employment

   which was precluded by the acceptance of this case. However, had Applicant not

   accepted this case, the resources expended herein would have been devoted to

   other matters resulting in substantial compensation on a current basis.

          e.      The Customary Fee. Applicant performed its services in this case

   during the administrative period at hourly rates ranging from $125 to $465 which

   are consistent with or below the fees charged by other bankruptcy professionals in




                                        l9
Case 3:16-bk-02232-JAF             Doc 143       Filed 08/08/19           Page 20 of 166




   this market. The hourly fees charged by the individual lawyers and paralegals are

   as   follows:

                  Timekeeper                      Billine Rate         No.   of        Total Fees
                                                                       Hours

    Richard R. Thames, Attomey                          $46s.00           301.5        $139,923.50

    Bradley R. Markey, Attomey                          s370.00                1.5           $5ss.00

    Bradley R. Markey, Attomey (2017)                   $37s.00                1.6            $600.00

    Robert A. Heekin, Jr., Attomey (2016)               $33s.00               34.3      $1 1,490.50

    Robert A. Heekin, Jr., Attorney (2017-              $345.00              289.0      s99,705.00
    2019)

    Loretta A. Talbert, Attorney                        $24s.00               52.0      $   12,740.00

    Ryan J. Sparks, Attorney                            $28s.00                6.2          $1,767.00

    Lauren W. Box, Attorney (2016)                      $26s.00               81.2      $21,518.00

    Lauren W. Box, Attorney (2017)                      $275.00               35.8          s9,845.00

    Amy B. Duncan, Paralegal                            $165.00                  9.1        $ I ,501   .50

    Brenda L. Chobanian, Paralegal                       $12s.00                 0.3            s37.s0



             This case was a "national case" only from the perspective that the RMS

   Titanic is of great historical import. There was nothing inherent in the                       issues

   presented in this case however to justify a premium for the services rendered

   based on the geographic dispersion of the Debtors' assets.

             f,       Whcfher   fhc tr'ee rxlqs    E   ivarl   n r (rnnfincanf         The basis of

   Applicant's fee is the customary hourly rates charged by the Applicant for

   services by the attorneys       involved. There is no premium or discounted billing

   involved. No amount of the fee has been guaranteed by any third party. There

   have, however, been significant delays in payment in this cases which at times has

   created hardship for Applicant given the amount of time required to be devoted to

   this undertaking.

                                            20
Case 3:16-bk-02232-JAF             Doc 143      Filed 08/08/19     Page 21 of 166




            g.      Time Limitations Imposed bv Debtor or Other Circumstances.

   There were no extraordinary time constraints or circumstances present in this

   case. The amount of time which Applicant was required to devote to this             case


   was, however, substantially increased as a result       of    needless and duplicative

   actions taken by the Equity Committee which tended to increase the overall fees

   incurred by all professionals in these cases.

            h.      Amount Involved and Results Obtained. The sale of                    the

   Debtors'assets produced approximately $19.5 million for the estate, with $2

   million of the consideration paid being attributable in large part to                 the

   Committee's presentation        of an alternative plan of liquidation having        $19.2

   million in base consideration. Unsecured debts in this        case   total approximately

   $13,570,000, which would give the appearance           of a significant distribution.
   Unfortunately, professional fees and other administrative expenses           will   likely

   consume nearly 50%         of the sale proceeds. Applicant expects to be involved in

   challenges to the fees incurred by the professionals in this case, perhaps leading to

   a   higher distribution to creditors.

             i.         Experience, Reputation and Abilitv of Attornevs. The majority

   of the work on this matter was performed by Richard R. Thames, a lawyer with

   over    3l   years   of experience in bankruptcy-related matters. Mr. Thames is a

   certified by the American Board           of Certification as a Business     Bankruptcy

   Specialist. He is also the past President of the Jacksonville Bankruptcy Bar

   Association, and a former law clerk for the Honorable George L. Proctor, United

   States Bankruptcy Court, Middle District of      Florida. Mr. Thames is the managing

   partner of Thames Markey & Heekin, P.A.


                                           2t
  Case 3:16-bk-02232-JAF               Doc 143       Filed 08/08/19    Page 22 of 166




                 Mr. Thames was assisted in the representation by Robert A. Heekin,        Jr.

        Mr. Heekin is also a past president of the Jacksonville Bankruptcy Bar and has

        over l2 years of experience in complex bankruptcy-related matters.

                 j.      The Undesirabilitv of this Case. This case was                   not

        "undesirable," though the time commitments associated with these Chapter           11


        Cases are at times burdensome.

                 k.      The Nature and Lensth of the Professional Relationship with

        the Client. Applicant has no prior professional relationship with the Committee

        or any of its members.

                 l.      Awards in Similar Cases. The amount sought by Applicant is not

        unreasonable in terms      of awards in similar   cases where comparable results have

        been obtained through the diligence and skill of counsel.



                           Estimated Fees throush Confirmation


        The confirmation hearing is presently scheduled for September 12,2019 at 10:00

a.m.   Fees   for services to be rendered in August of 2019 through the confirmation hearing

are not likely   to exceed $20,000 absent Applicant's active involvement in professional

fee disputes. Applicant     will   supplement its fee application prior to the hearing on this

Application to itemize the fees incurred between July 31,21019 and the confirmation

hearing.

        WHEREFORE, for the foregoing reasons, Applicant requests that the Court (i)

approve and allow $299,683 as compensation for professional services rendered in

connection with this Chapter         ll   Cases during the period April 29,2016 through

July 31,2019, and $7,057.19 in cost reimbursement through such date, for a total amount


                                                22
   Case 3:16-bk-02232-JAF          Doc 143       Filed 08/08/19    Page 23 of 166




of $306,740.19, (iD approve and allow up to $20,000 in additional fees and costs incurred

or advanced between August I,2019 and September 17, 2019, and      (iii) grant   such further

relief as is deemed appropriate.




                                             THAMES MARKEY & HEEKIN, P.A.

                                                    /s/ Richard R. Thames
                                             By
                                                     Richard R. Thames
                                                     Robert A. Heekin, Jr

                                             Florida Bar Number 07 I 8459
                                             Florida Bar Number 0652083
                                             50 North Laura Street, Suite 1600
                                             Jacksonville, Florida 32202
                                             (904) 3s8-4000
                                             (904) 358-4001 (Facsimile)
                                             nrt@tmhlaw.net
                                             rah@tmhlaw.net

                                             Attomeys for the Official Committee of
                                             Unsecured Creditors




                                            23
      Case 3:16-bk-02232-JAF         Doc 143      Filed 08/08/19   Page 24 of 166




                                   Certificate of Service


         I   hereby certify that, on August 8,2018, the foregoing was transmitted to the

Court for uploading to the Case Management/Electronic Case files ("CM/ECF") System,

which will send a notice of electronic filing to all creditors and parties in interest who

have consented to receiving electronic notifications in this case. In accordance with the

Court's Order Granting Debtors' Motion for an Order Pursuant to I I U.S.C. $ 105(a) and

Rule 2002 Establishing Notice Procedures [Docket No. 140], a copy of the foregoing was

also furnished on August 8, 2018 by U.S. Mail, postage prepaid to all parties listed on the

Master Service List attached hereto.




                                                        /s/ Richard R. Thames

                                                               Attomey

450




                                             24
                             Case 3:16-bk-02232-JAF      Doc 143           Filed 08/08/19   Page 25 of 166



A-   I   Storage and Crane                      ABC Imaging                                    A.N. Deringer, Inc.
2482 l97th Avenue                               l4 East 38th Street                            PO Box I 1349
Manchester,     IA 52057                        NewYork,NY        10017                        Succursale Centre-Ville
                                                                                               Montreal, QC H3C sHl




ATS, Inc.                                       Broadway Video                                 CBS Outdoor/Outfront Media
1900 W. Anaheim Street                          30 Rockefeller Plaza                           185 US Highway 48
Long Beach, CA 908 I 3                          54th Floor                                     Fairfield, NJ 07004
                                                NewYork,NY l0l12




Dentons Canada LLP                              Enterprise Rent-A-Car Canada                   Expedia, Inc.
250 Howe Street, 20th Floor                     709 Miner Avenue                               10190 Covington Cross Drive
Vancouver, BC V6C 3R8                           Scarborough, ON MIB 686                        Las Vegas, NV 89144




George Young Company                            Gowlings                                       Hoffen Global Ltd.
509 Heron Drive                                 550 Burrard Street                             305 Crosstree Lane
Swedesboro, NJ 08085                            Suite 2300, Bental 5                           Atlanta, GA 30328
                                                Vancouver, BC V6C 2B5




Kirvin Doak Communications                       MNP LLP                                       Morris Visitor Publications
5230 W. Patrick Lane                             I 5303 - 3 lst Avenue                         PO Box 1584
Las Vegas, NV 89 I I 8                           Suite 301                                     Augusta, GA 30903
                                                 Surrey, BC V3Z 6X2




NASDAQ Stock Market, LLC                         National Geographic Society                   NYC Dept. of Finance
805 King Farm Blvd.                              I145 - lTth Avenue NW                         PO Box 3646
Rockville, MD 20850                              Washington, DC 20036                          New York, NY 10008




PacBridge Limited Partners                       Pallet Rack Surplus, Inc.                     Ramparts, Inc.
22lF Fung House                                  l98l Old Covington Cross Road NE              d/b/a Luxor Hotel and Casino
I   9-20 Connaught Road                          Conyers, GA 30013                             3900 Las Vegas Blvd. South
Central Hong Kong                                                                              Las Vegas, NV 891 l9




Screen Actors Guild                              Seaventures, Ltd.                             Sophrintendenza Archeologica
1900 Broadway                                    5603 Oxford Moor Blvd.                        di Napoli e Pompei
5th Floor                                        Windemere, FL34786                            Piazza Museo 19
New York, NY 10023                                                                             Naples, Italy 80135




Syzygy3, Inc.                                    Time Out New York                              TPL
231 West 29th Street                             405 Park Avenue                                3340 Peachtree Road
Suite 606                                        NewYork,NY       10022                         Suite 2140
New York, NY 10001                                                                              Atlanta, GA 30326




TSX Operating Co.                                Verifone, Inc.                                 Samuel Weiser
70 West 40th Street                              300 S. Park Place Blvd.                        565 Willow Raod
9th Floor                                        Clearwater, FL33759                            Winnetka, IL 60093
NewYork,NY          10018
                      Case 3:16-bk-02232-JAF         Doc 143           Filed 08/08/19   Page 26 of 166



WNBC - NBC Universal Media                   United States Attomey's Office                Jonathan B. Ross, Esq.
30 Rockefeller Center                        Middle Dishict of Florida                     Gowling WLG (Canada) LLP
NewYork,NY l0l12                             300 N. Hogan Street, Suite 700                550 Bunard Street, Suite 2300, Bentall 5
                                             Jacksonville, FL32202                         Vancouver- BC V6C 2BS




Christine R. Etheridge, Esq.                 TSX OperatingCo., LLC                         Dallian Hoffen Biotechnique Co., Ltd.
Bankruptcy Administration                    c/o James Sanna                               c/o Ezra B. Jones
Wells Fargo Vendor Financial Services, LLC   70 W.40th Street                              305 Crosstree Lane
PO Box 13708                                 NewYork,NY     10018                          Atlanta, GA 30328
Macon, GA 31208



B.E. Capital Management Fund LP
Thomas Branziel
205 East 42nd Street, l4th Floor
New York, NY 10017
Case 3:16-bk-02232-JAF   Doc 143   Filed 08/08/19   Page 27 of 166




                                       66
            Exhibit                            r"
             Case 3:16-bk-02232-JAF                Doc 143          Filed 08/08/19              Page 28 of 166



                        Tnaves Mnnxev & HEEKIN, P.A.
                                     50    NoRTH Leunr Sraeer, SutrE I 600
                                          JACKSoNVILLE, FIonIoa 3??O?
                     PHoNe (904)   354-4000    FAcsrMrLE   (904) 35A-400   I   FEt   No. 59-34359 t3


                                                  August 1,2019


Premier Exhibitions, Inc., et al. Unsecured Creditors'Committee
c/o Mr. Thomas Braziel
135 East 57th Street, l4th Floor
New york, New   york   10022                                          MatterNumber:                              655 I

                                                                      InvoiceNumber:                         Settle

RE: GeneralRepresentation
                                                           FEES

  DATE                     DESCRIPTION                                     LAWYER HOURS AMOUNT

                                              Administrative / General

7-14-17       E-mails and telephone calls with J. Chubak, P. RAH                                  0.30       $103.s0
              Gurfein, J. Cavendar and D. Blanks regarding
              motions to approve key employee retention and
              incentive plans (.3).

                                            Asset Analysis and Recovery


t2-19-16      Review of correspondence from NOAA and             RRT                              0.70       $31 1.s0
              UNESCO (.3); review of pleadings and
              correspondence filed in Virginia action (.2); e-mail
              correspondence to Jeffrey Chubak regarding same
              (.2).

                                            Asset Analysis and Recovery


t2-20-16      Review of e-mail exchanges between NOAA and RRT                                      1.10      $489.s0
              Republic of France (.6); e-mail correspondence to
              Jeff Chubak regarding same (.1); review of e-mail
              exchanges and drafts report received from Brian
              Wainger (.4).
             Case 3:16-bk-02232-JAF            Doc 143    Filed 08/08/19     Page 29 of 166

                                      Asset Analysis and Recovery


          Receipt and review of e-mails regarding NOAA RAH                 0.30        $   100.50
          communications regarding French artifacts and
          disposition of same (.3).
                                      Asset Analysis and Recovery


l-8-17    Review of correspondence from Great American RRT                 0.20        $93.00
          Insurance regarding errors and omission coverage
          (.2).
                                      Asset Analysis and Recovery


l-9-17    Review of Teneo's initial report (.4).           RRT             0.40        $186.00



                                      Asset Analysis and Recovery


3-t3-17   Review of DOJ's summary of site visit (.2); e-maiIRRT            0.30        $   139.s0
          correspondence to client constituency regarding
          same (.1).
                                      Asset Analysis and Recovery


3-21-t7    Review of research regarding France default      RRT            0.20            $93.00
          judgment (.2).


                                      Asset Analysis and Recovery


3-27-t7   Review of filed memo in support of clerk's defaultRRT            0.40        $186.00
          and supporting memorandum (.4).


                                      Asset Analysis and Recovery


3-30-17   Preparation for and attendance at hearing to      RRT             1.00       $46s.00
          consider motion for entry of default against
          Republic of France (1 .0).
                                      Asset Analysis and Recovery


4-24-17   Receipt and review of periodic report from Easterfi.AH           0.20            $69.00
          District of Virginia regarding status of Titanic
          assets (.2).
             Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19    Page 30 of 166

                                   Asset Analysis and Recovery


4-25-17   Review of default order (.3); e-mail             RRT             0.50       $232.50
          correspondence to client group regarding same
          (.2).
                                   Asset Analysis and Recovery


4-26-t7   Preparation for and participation in telephone RRT               1.20       $5s8.00
          conference with debtor's counsel equity committee
          etc. to discuss effect of Judge Glenn's ruling in the
          France adversary proceeding (1.0); follow-up
          e-mail exchanges with Jeff Chubak (.2).

                                   Asset Analysis and Recovery


5-10-17   E-mails with counsel for debtors and committees RAH              0.40       $138.00
          regarding Appropriations Bill and review of impact
          of legislation directed towards Titanic salvage and
          recovery rights (.4).

                                   Asset Analysis and Recovery


5-15-17   Review of settlement agreement with Berckler      RRT            0.40       $186.00
          (.2);revision of claims analysis (.2).

                                   Asset Analysis and Recovery


5-25-17   Receipt and review of periodic report filed with thB,AH          0.40       $138.00
          EDVa District Court and e-mails from equity
          committee counsel regarding same (.4).

                                    Asset Analysis and Recovery


6-22-t7   Preparation for and attendance atpretrial        RRT             0.70       $32s.s0
          conference in French adversary proceedings (.5);
          conference with Dan Blanks in connection with
          same (.2).
                                    Asset Analysis and Recovery


6-23-17   Receipt, review and revision of proposed pretrial RRT            1.40       $6s 1.00
          order in French adversary proceeding (1.0); e-mail
          exchanges with working group regarding same
          (.3);telephone conference with Jeff Chubak (.1).
              Case 3:16-bk-02232-JAF            Doc 143   Filed 08/08/19    Page 31 of 166

                                    Asset Analysis and Recovery


           Review United States'periodic report (VA         RAH            0.90       $310.50
           Dist.Ct.) (.5); numerous e-mails and telephone
           conference with J. Cavender, J. Chubak, P. Gurfein
           and R. Thames regarding proposed consent
           language regarding Department of Commerce
           objection to PSA (.4).
                                     Asset Analysis and Recovery


7-13-t7    Review of revised memo in support of default     RRT            0.30       $139.s0
           judgment (.3).


                                    Asset Analysis and Recovery


7-3r-r7    Telephone conference with committee members RRT                 0.20       $e3.00
           regarding French advisory proceeding , etc. (.2).


                                    Asset Analysis and Recovery


9-7-17     Review and revise periodic report from VA        RAH            0.30       $103.s0
           Federal Court matter (.3).


                                    Asset Analysis and Recovery


1-29-l 8   Numerous e-mails and telephone conference with RAH              1.30       $448.s0
           E. Summers and J. Brown regarding 2004
           examination of M. Little; (.4); review docket and
           public records regarding M. Little and PEI tenure
           in preparation for examination (.9).

                                    Asset Analysis and Recovery


8-8-t 8    E-mails with J. Chubak regarding Virginia Court RAH             0.30       $103.s0
           orders on NOA and status conference (.1); receive
           and review same (.2).
                                     Asset Analysis and Recovery


           Receive and review periodic reporting and notice RAH            0.60       $207.00
           of appearance of equity committee in Virginia
           District Court matter (.4); e-mails with R. Thames
           and J. Chubak regarding same (.2).
              Case 3:16-bk-02232-JAF          Doc 143         Filed 08/08/19    Page 32 of 166

                                    Asset Analysis and Recovery


I l-2-18   Review of pleadings filed by Premier AcquisitionRRT                 0.20       $93.00
           in Virginia district court action (.2).

                                          Asset Disposition


t-20-17    Review of request for auction services (.4); revieuRRT              0.60       $279.00
           of correspondence from International Congress of
           Maritime Museums (.2).
                                          Asset Disposition


2-24-t7    Review of auction proposals and Peter Gurfein's RRT                 0.40       $186.00
           comments on same (.4).


                                          Asset Disposition


3-28-t7    Receipt and review of proposal from secured RAH                     0.20        $69.00
           lenders regarding potential transaction and e-mails
           with R. Thames regarding same (.2).
                                           Asset Disposition


4-7-17     Review of motion to sell proposed by Jeff       RRT                 0.40       $186.00
           Cavender (.2); preparation of proposed comments
           on same (.2).
                                           Asset Disposition


4-10-17    Review and revision of proposed bidding              RRT            0.80       $372.00
           restructures (.7); e-mail correspondence to Jeff
           Chubak regarding same (.1).
                                           Asset Disposition


4-1t-t7    Continued revision of bid procedures (l .6);         RRT            1.80       $837.00
           transmittal of same to Jeff Chubak (.2).

                                           Asset Disposition


4-14-t7    Review of emergency motion to compromise             RRT            0.40       $186.00
           claims relative to Pirates exhibit (.4).
             Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19     Page 33 of 166

                                         Asset Disposition


          Receipt and review of emergency motion to    sell   RAH          0.30        $103.s0
          assets free and clear of liens (.3).


                                         Asset Disposition


4-25-17   Prepare for and attend hearing on emergency RAH                  0.70        $241.50
          motion to sell assets free and clear of liens in PEM
          and AEI matters (.7).
                                         Asset Disposition


5-16-17   E-mails with debtor and committee counsel           RAH          0.10        $34.50
          regarding feedback on PR firm options (.1)


                                         Asset Disposition


5-23-17   Receipt and review of proposed teaser   and     RAH              0.60        $207.00
          confidential information memo on asset marketing
          and sale (.6).
                                         Asset Disposition


5-30-17   Review of Glass Ratner "teaser" (.6).               RRT          0.60        $279.00



                                         Asset Disposition


          Receipt and review of proposed contract  and    RAH              0.70        $241.s0
          addendum with Kekst and Sitrick groups regarding
          PR agency retention and e-mails with M. Glade
          regarding same (.4);e-mails with M. Glade
          regarding revised CIM and teaser (.3).

                                         Asset Disposition


7-10-17   Review of e-mail from Jeff Chubak regarding RRT                  0.40        $186.00
          debtor's sale efforts and interests being expressed
          by interested parties (.2); review of article
          published in Atlantic Constitution relative to same
          (.2).
                Case 3:16-bk-02232-JAF        Doc 143      Filed 08/08/19    Page 34 of 166

                                          Asset Disposition


7-28-17      Review of letters of intent and summary provided RRT           1.00       $46s.00
             by Jeff Chubak (1.0).


                                          Asset Disposition


7   -31-17   Telephone conference with committee members toRRT              0.80       $372.00
             discuss initial round of letters of default (.8).


                                          Asset Disposition


9-6-17       Review of e-mail correspondence from Jeff         RRT          0.60       $279.00
             Chubak summarizing new LOIs (.2); review of
             LOIs (.4).
                                           Asset Disposition


l0-5-17      E-mails and telephone conference with J. Chubak RAH            0.40       $138.00
             regarding bid process and PacBridge stalking horse
             proposal (.4).
                                           Asset Disposition


t0-6-17      Telephone conference with Debtors'counsel and RAH              1.40       $483.00
             professional s regarding PacB ridge offer, term
             sheet and proposed drafting of APA (l.l);
             telephone conference and e-mails with J. Chubak,
             RRT, and M. Glade regarding same (.3).

                                           Asset Disposition


t0-9-17      Receive and review revised terms sheetfrom       RAH           1.40       $483.00
             PacBridge  (.2); numerous e-mails and telephone
             conference with J. Chubak, P. Gurfein and J.
             Cavender regarding same (.9) E-mails and
             telephone conference with P. Gurfein, J. Chubak
             and J. Cavender regarding status of PacBridge
             discussions and proposal for extension ofdeadlines
             (.3).
                                           Asset Disposition


10-10-17     E-mails and telephone conference with P. GurfeinMH             0.40        $ 138.00
             J. Cavender, J. Chubak and RRT regarding
             deadlines for term sheet and APA, stalking horse
             negotiations and related matters (.4).
               Case 3:16-bk-02232-JAF           Doc 143        Filed 08/08/19    Page 35 of 166

                                            Asset Disposition


l0-l l-17   E-mails with J. Cavender regarding stalking horseRAH                0.10       $34.50
            bidder status (.1).

                                            Asset Disposition


r0-12-17    E-mails and telephone conference with RRT, J. RAH                   0.60       $207.00
            Chubak and J. Cavender regarding sales process
            and stalking horse communications from equity
            committee and UCC input on same (.6).

                                            Asset Disposition


l0-16-17    E-mails and telephone conference with J. Chubak RAH                 0.30       $ 103.s0
            regarding status of committee position on LOI,
            equity committea proposed conditions/tweaks to
            sales process and related issues (.3).

                                            Asset Disposition


l0-18-17    Telephone conference with J. Chubak regarding RAH                   1.20       $4r4.00
            stalking horse negotiations, asset purchase
            agreement, deadline extension requests and related
            case administration issues (.4); prepare for and
            attend hearing on motion for entry of consent order
            on reimbursements under insurance policies (.8).

                                            Asset Disposition


r0-20-17    Numerous e-mails and telephone conference with RAH                  0.30       $103.s0
            P. Gurfein, J. Chuback and S. Roach regarding
            proposed extension of stalking horse deadline,
            motion on extension of exclusivity, status of asset
            purchase agreement and related sale matters (.3).

                                            Asset Disposition


t0-24-17    E-mails and telephone conference with J. Chubak RAH                 0.30       $103.50
            and T. Kelly regarding Debtor discussions with
            PacBridge, selection of stalking horse bid and
            notice of telephonic appearance at preliminary
            hearing on exclusivity (.3).
               Case 3:16-bk-02232-JAF           Doc 143     Filed 08/08/19    Page 36 of 166

                                            Asset Disposition


ll-9-17     Review of draft sale motion, etc. (.8)               RRT         0.80       $372.00



                                            Asset Disposition


I l-13-17   Review of e-mail exchanges regarding sales           RRT         0.30       $139.s0
            procedures, etc. (.3).


                                            Asset Disposition


tt-14-17    Review of bid instructions and other sales           RRT         0.60       $279.00
            procedures (.6).


                                            Asset Disposition


tt-28-t7    Participation in telephone conference with debtor'S.RT           0.80       $372.00
            counsel and equity committee counsel regarding
            bid procedures, potential objections, etc. (.8).

                                             Asset Disposition


            Review bid procedures and proposed objections td.AH              3.20       $1,104.00
            same (.6); telephone conference with Debtors and
            committee counsel regarding potential objections
            to bid procedures and proposed resolution of same
            (l.l); review case law regarding capping credit
            bidding for less than fullvalue of secured claim
            (1.4); e-mails with J. Chubak regarding same (.1).


                                             Asset Disposition


tt-29-17    E-mails and telephone conference with D. Blanks RAH              0.80       $276.00
            and J. Chubak regarding comments to bid
            procedures and related pleadings (.8).
                                             Asset Disposition


tz-lt-17    Review and revise objection to motion for entry oRAH             0.90        $3 r 0.s0
            order approving sale procedures (.7); numerous
            e-mails with J. Chubak regarding same (.2).
                   Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19    Page 37 of 166

                                                Asset Disposition


t2-t3-t7        Telephone conference with Jeff Chubak regardingRRT                0.50       $232.50
                sale objection (.4); conference with RAH
                regarding same (.1).
                                                Asset Disposition


t2-15-17        Review of on-going e-mail exchanges regarding RRT                 0.60       $279.00
                motion to withdraw reference, etc. (.4); e-mail
                conespondence with Jeff Chubak regarding same
                (.2).
                                              Asset Disposition


3-l l-l     8   Review of PacBridge term sheet and summary          RRT           0.60       $279.00
                from Jeff Chubak (.6).

                                                Asset Disposition


4-5-18          Review of revised LOI from Pac Bridge    (.2).      RRT           0.20        $93.00



                                                Asset Disposition


4-12-18         Review of revised letter of intent for acquisition ofr.RT         0.30       $139.s0
                Titanic artifact collection (.3).

                                                Asset Disposition


4-16-18         Preparation for and participation in telephone RRT                0.60       $279.00
                conference with creditors' committee regarding
                competing purchase offers, stalking horse bids, etc.
                (.6).
                                                Asset Disposition


4-1   8-l   8   E-mail exchanges with client working group          RRT           0.50       $232.s0
                regarding PacBridge's revised LOI (.5).


                                                Asset Disposition


4-19-18         E-mail exchange with Jeff Chubak and client         RRT           0.40       $   186.00
                constituency regarding PacBridge offer, lease
                rejection issues, etc. (.4).
             Case 3:16-bk-02232-JAF         Doc 143     Filed 08/08/19    Page 38 of 166

                                        Asset Disposition


4-20-18   E-mail exchange with Jeff Chubak regarding leaseRRT            0.20       $93.00
          cancelation/rejection issues (.2).

                                        Asset Disposition


4-24-18   Review of Royal Museum's letter of intent and RRT              0.60       $279.00
          e-mail exchange between and among Committee
          members regarding same(.6).
                                        Asset Disposition


6-15-18   Begin review of motion to sell assets to PacBridgeRRT          0.50       s232.s0
          (.s).

                                        Asset Disposition


          Receive and review sale and bid procedures orderlRAH           0.40       $r38.00
          (.3); e-mails with J. Chubak regarding same (.1).

                                        Asset Disposition


6-18-18   Receive and review motion for approval of   bid    RAH         0.40       $   138.00
          procedure (.4) .


                                        Asset Disposition


7-2-18    Continued review of Museum bid and articles RRT                0.60       $279.00
          regarding same (.4); e-mail exchange with client
          working group regarding same (.2).
                                        Asset Disposition


7-6-18    Review of seller disclosure letter and attachments RRT         1.30       $604.s0
          (1.3).


                                         Asset Disposition


          Receive and review seller disclosure letter (.8); RAH          0.90       $310.s0
          e-mails with J. Chubak regarding same (.1).
             Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19    Page 39 of 166

                                         Asset Disposition


7-19-18   Receive and review reply of RMST to US             RAH           0.20       $69.00
          response to motion to approve asset purchase
          agreement (.2).
                                         Asset Disposition


8-2-l 8   E-mails with J. Chubak and creditors'committee RAH               0.60       $207.00
          regarding status of Virginia and Florida cases,
          proposed sale and plans and related asset
          disposition maffers (.2); review order on status
          conference, notice of appearance and
          objection/response to same (.4).

                                         Asset Disposition


8-7-l 8   Review of debtors' report to Virginia district courtRRT          0.80       $372.00
          (.2); e-mail correspondence to Jeff Chubak
          regarding same (.1); telephone conference with
          Jeff Chubak (.5).
                                          Asset Disposition


8-9-1 8   Numerous e-mails and telephone conference with RAH               1.30       $448.50
          J. Chubak and R. Thames regarding objection to
          bid procedures, update on plan and disclosure
          statement, Virginia Court orders and related
          matters (.4); review sale motion and bid
          procedures and outline objections to same (.9).

                                         Asset Disposition


8-10-18   E-mails and telephone conference with J. Chubak RAH              0.80       $276.00
          and R. Thames regarding objections to bid
          procedures (.2); review and comment on same
          (.6).
                                         Asset Disposition


8-ls-18   E-mail exchange with Jeff Chubak regarding          RRT          0.20        $93.00
          objection to bid procedures, etc. (.2).

                                          Asset Disposition


          E-mails and telephone conference with J. Chubak RAH              0.30        $   103.50
          and R. Thames regarding objections to bid
          procedures, plan and disclosure statement and
          related matters (.3).
               Case 3:16-bk-02232-JAF        Doc 143     Filed 08/08/19    Page 40 of 166

                                         Asset Disposition


8-17-18     Receive and review motion to intervene filed by RAH           1.20       $414.00
            National Maritime Museum and Equity
            committee; supporting memoranda and related
            documents (.9); e-mails and telephone conference
            with J. Chubak, R. Thames and creditors'
            committee regarding same (.3).
                                            Asset Disposition


8-23-l 8    Numerous e-mails and telephone conference with RAH            0.60       $207.00
            J. Chubak, R. Thames and creditors'committee
            regarding objection to sale motion and status of
            museum plan (.6).
                                            Asset Disposition


8-24-18     Numerous e-mails and telephone conference with RAH            1.30       $448.s0
            J. Chubak, R. Thames and museum counsel
            regarding proposed objection to sale motion and
            exhibits to same (.6); review, revise and file
            objection to sale motion and accompanying
            exhibits (.7).
                                             Asset Disposition


9-7-l   8   E-mails with J. Chubak and committee members RAH              0.80       $276.00
            regarding Virginia and BK Court filings by NOAA,
            Equity Committee and Museum (.2); receive and
            review same (.6).
                                         Asset Disposition


9-ll-18     Receive and review sale motion and e-mails with RAH           0.40       $138.00
            J. Chubak and committee members regarding
            same (.4).
                                          Asset Disposition


9-12-18     Receipt and review of sale order (.2); e-mail     RRT         0.30       $   139.s0
            exchange with Jeff Chubak regarding same (.1).


                                          Asset Disposition


            E-mails with J. Chubak and committee regarding RAH            0.40       $138.00
            proposed bid procedures and order setting hearing
            on sale and disclosure statement (.4).
              Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19    Page 41 of 166

                                          Asset Disposition


9-13-18    Review of revised sale order and Jeff Chubak's RRT               0.20       $93.00
           comments on same (.2).


                                          Asset Disposition


           E-mails with E. Jones regarding sale/auction       RAH           0.10       $34.s0
           schedule (.1).


                                          Asset Disposition


9-20-l 8   Receive and review notice of auction and sale       RAH          0.80       $276.00
           hearing and notice to counterparties to potentially
           assumed executory contracts and unexpired leases
           (.8).
                                          Asset Disposition


l0-s-18    E-mail exchange with Chubak and client           RRT             0.20       $93.00
           constituency regarding absence of competing bids,
           etc. (.2).
                                          Asset Disposition


l0-8-18    E-mail exchange with Jeff Chubak regarding         RRT           0.20        $93.00
           withdrawal of auction notice, etc. (.2).

                                          Asset Disposition


           Receive and review objection to sale motion and RAH              0.80       $276.00
           response to objection regarding potentially
           assumed contracts and leases (.6);numerous
           e-mails with committee regarding same (.2).

                                          Asset Disposition


l0-17-18   Review of e-mailexchange regarding exclusion oRRT                0.30       $139.s0
           officer and director claims from sale of assets (.2);
           brief conference with RAH regarding same and
           regarding sale hearing (.1).
                    Case 3:16-bk-02232-JAF         Doc 143       Filed 08/08/19    Page 42 of 166

                                               Asset Disposition


                 Prepare for sale hearing (.4); e-mails with counselRAH           0.60       $207.00
                 regarding modifications to proposed sale order (.2)


                                               Asset Disposition


l0-18-18         Conference with RAH in preparation for sale        RRT           0.30       $   139.s0
                 hearing, etc. (.3).


                                               Asset Disposition


                 Prepare for and attend sale hearing (2.8); meeting RAH           3.20      $   1,104.00
                 with J. Chubak regarding sale timeline, VA Court
                 schedule and related asset sale matters (.4).

                                                Asset Disposition


l 0-26-l 8       Review of NOAA's report and recommendation RRT                   0.50       $232.s0
                 regarding approval of APA (.4); e-mail exchange
                 with Jeff Chubak regarding same (.1).

                                                Asset Disposition


                 E-mails with J. Chubak and committee members RAH                 0.60          $207.00
                 regarding status of VA District Court litigation,
                 NOAA recommendations and related closing
                 matters (.2); review NOAA recommendations
                 (.4).
                                                 Asset Disposition


I   0-29-l   8   Receipt and review of notice sale and associated RRT             0.10           $46.50
                 deadlines (.1).


                                                Asset Disposition


12-1 9- 1 8      E-mails with J. Chubak and creditors committee RAH               0.20           $69.00
                 regarding VA Court order on Museum motion and
                 notice of filing authority by proposed purchasers
                 (.2).
                                                  Asset Disposition


2-20-t9          Review of notice of sale and accompanying          RRT           0.40          $186.00
                 exhibits (.2); e-mail exchange with committee
                 regarding same (.2).
              Case 3:16-bk-02232-JAF         Doc 143     Filed 08/08/19    Page 43 of 166

                         Assumption and Rejection of Leases and Contracts

9-27-16                                            on
           Preparation for and attendance at hearing         RRT       1.90          $883.s0
           motion to approve Orlando lease (1.0); follow-up
           conference with Jay Brown and Dan Blanks (.5);
           e-mail correspondence to Jeff Chubak regarding
           same (.4).
                          Assumption and Rejection of Leases and Contracts

t2-20-16   E-mails with J. Chubak and R. Thames regarding RAH             0.20       $67.00
           Atlanta lease analysis (.2).

                         Assumption and Rejection of Leases and Contracts

t-18-17    Review e-mail exchange regarding Atlanta lease RRT             0.10       $46.50
           (.1).


                         Assumption and Rejection of Leases and Contracts

t-23-17    Receipt and review of proposed order on motion    IEAH         0.10       $34.s0
           assume Atlanta lease and e-mails with D. Blanks
           regarding same (.1).
                         Assumption and Rejection of Leases and Contracts

3-8-17     Receipt and review of amended motion to assumeRAH              0.20        $69.00
           unexpired leases of non-residential property (.2).


                         Assumption and Rejection of Leases and Contracts


s-1-t7     Receipt and review of motion to assume Semmel RAH              0.40       $138.00
           Concerts lease with PEM and telephone
           conference with D. Blanks regarding same (.4).

                         Assumption and Rejection of Leases and Contracts

5-3-t7     Receipt and review of proposal for new Orlando RAH             0.40       $   138.00
           exhibit lease (.4).

                         Assumption and Rejection of Leases and Contracts


8-1 1-17   E-mails with E. Jones regarding SNL exhibition RRT             0.r0        $46.s0
           contract (.1).
                 Case 3:16-bk-02232-JAF            Doc 143         Filed 08/08/19    Page 44 of 166

                            Assumption and Rejection of Leases and Contracts

8-1   8-l 7   Review emergency motion to assume promoter RAH                        0.40       $   138.00
              agreement b/w PEM and Broadway (.4).


                            Assumption and Rejection of Leases and Contracts

4-9-l   8     Review of pleadings relating to Orlando lease for RRT                 0.50       $232.s0
              dinosaur exhibit (.5).


                             Assumption and Rejection of Leases and Contracts

3-5- I 9      Receive and review notice of assumption   and         RAH             0.40       $138.00
              assignment of contracts in accordance with sale      of
              stock of RMS Titanic (.4).
                                         Avoidance Action Analysis


l0-10-16      Research regarding factors a court considers    to        LAT         2.80       $686.00
              determine whether a transfer by an insider is
              avoidable under 11 U.S.C. $ 547 (2.8).
                                         Avoidance Action Analysis


t0-27-16      Research regarding avoidable preferences under            LAT         3.20       $784.00
              I I U.S.C. $ 547 and factors a court considers to
              determine [Redacted] (3.2).
                                            Case   Administration

9-6-16        Preparation of application to employ TM&H       as   RRT              4,60       $2,139.00
              local counsel for committee and transmittal of
              same to co-counsel for comment (.5); preparation
              of work in progress report for affiliated cases (1.0);
              review of docket and recently filed pleadings in
              connection with same (1.5); review and revision of
              agenda for conference with debtor's counsel (.4);
              multiple e-mail exchanges with Jeffrey Chubak
              (.3); preparation of retention letter (.3); e-mail
              correspondence to debtor's counsel (.1); begin
              preparation of summary of schedules (.2); begin
              preparation of motion to limit disclosures of
              communications by and among committee
              members and their counsel (.3).
            Case 3:16-bk-02232-JAF            Doc 143       Filed 08/08/19    Page 45 of 166

                                      Case    Administration

         Numerous e-mails with counsel for debtor,     J.
                                                        RAH                  1.80       $603.00
         Chubak and R. Thames regarding status of case
         and coordination with UCC moving forward (.4);
         draft $ I102(bx3) motion (1.4).
                                      Case    Administration

         Prepared summary of adversary proceedings            LWB            0.50       $132.s0
         against 417 New York (.5).


                                       Case   Administration

9-7-t6   Continued preparation and revision of summary / RRT                 s.90      $2,743.50
         comparison of schedules (1.6); e-mail exchange
         with co-counsel and committee members
         regarding same (.2); telephone conference with
         Jason Burnett attorney for New York landlord (.4);
         continued preparation of motion to limit
         committees disclosure obligations and proposed
         order thereon (2.0); preparation of confidentiality
         agreement (.8); revision, filing and service of
         retention applications (.9).

                                       Case   Administration

         Review case law regarding unsecured credtiors' RAH                  1.20       $402.00
         committee obligations and procedures (.8); draft
         proposed order on $ 1102 motion (.4); numerous
         e-mails with J. Chubak and R. Thames regarding
         same (.4).
                                      Case Administration


         Research regarding I Confidential Issue  --          LAT            2.80       $686.00
         Redacted I (1.8); research regarding effect of
         debtor listing all claims on schedules as disputed
         contingent and unliquidated (1.0).
                                       Case Administration


         Preparation of summary of schedules,  including LWB                 4.70       $   1,245.50
         review of schedules of each entity and compilation
         of master spreadsheet (4.7).
              Case 3:16-bk-02232-JAF              Doc 143       Filed 08/08/19    Page 46 of 166

                                          Case Administration


9-8- I 6   Revision of proposed confidentiality agreement RRT                    1.60       $744.00
           (.4); follow up telephone conference with debtor's
           counsel regarding reorganization goals, etc. (1.0);
           telephone conference with Jeffrey Chubak
           regarding same (.2).

                                          Case    Administration

           Telephone conference with counsel for debtor, RAH                     1.20       $402.00
           UCC and equity committees regarding
           reorganization goals, post-petition reporting,
           voluntary disclosures and related matters (1.0);
           numerous e-mails with UCC and counsel
           regarding same (.2).
                                           Case   Administration

           Research regarding fiduciary duties of unsecured       LAT            0.80       $196.00
           creditors committee members (.8).

                                           Case   Administration

           Preparation of critical date list (.7); review of      LWB            1.30       $344.50
           docket and calendaring of critical dates (.6).


                                           Case   Administration

9-9-16     Review of recent newspaper articles regarding RRT                     3.40       $1,581.00
           shareholder disputes, potential buyers, etc. (.5);
           continued preparation and revision of
           confi dentiality agreement (.6); preparation of
           correspondence to committee members outlining
           their fiduciary duties (.5); e-mail exchange with
           committee regarding critical dates, contact list,
           etc. (.2); e-mail exchanges with Jeffrey Chubak
           (.3); revision of proposed $ I102(bX3) motion and
           order (1.3).
                                           Case   Administration

           Research in support of and preparation of letter to LWB               2.20        $583.00
           UCC members regarding duties and powers under
           the Code (1.3); review of POCs and preparation of
           spreadsheet reflecting same (.5); revision of   $1   102
           motion (.4).
             Case 3:16-bk-02232-JAF              Doc 143      Filed 08/08/19    Page 47 of 166

                                         Case    Administration

9-r2-16   Update critical date list (.1); review of appraisal offi-RT          2.80      $   1,302.00
          Titanic artifacts (.3); telephone conference with
          counsel for the equity committee (.8); follow up
          e-mail with counsel for the equity committee (.1);
          revision of proposed correspondence to creditor
          constituency (.7); telephone conference with
          debtor's counsel and equity committee (.5); revise
          work in progress report (.3).

                                          Case   Administration

          Telephone conference with counsel for debtor andRAH                  0.60          $201.00
          equity committee (.5); e-mails with L. Box
          regarding work in progress report and order on
          continued use ofpre-petition accounts (.1).

                                          Case   Administration

9-13-16   Revision of letter to committee regarding duties RRT                 0.80          $372.00
          and responsibilities (.4); e-mail correspondence to
          client group transmitting critical date list, WIP
          report and $ I102 motion (.2); e-mail
          correspondence with counsel for equity committee
          (.2).
                                          Case   Administration

          Numerous e-mails with J. Chubak, R. Thames, J. RAH                   0.40          $ 134.00
          Sanna, E. Jones and T. Braziel regarding
          committee issues and proposed bylaws (.2);
          receipt and review of bylaws and meeting with R.
          Thames regarding same (.2).
                                          Case   Administration

          Research regarding factors I Confidential Issue    -- LAT            2.40          $s88.00
          Redacted ) (2.4).


                                          Case   Administration

9-14-16   Preparation for participation in initial meeting of RRT              1.60          $744.00
          creditor's committee (1.2); review case law
          regarding I Confidential Issue -- Redacted ] (.4).
              Case 3:16-bk-02232-JAF            Doc 143        Filed 08/08/19    Page 48 of 166

                                        Case    Administration

           Research regarding factors a court considers   to        LAT         2.60       $637.00
           determine whether to award sanctions for
           improperly filed schedules (2.6).
                                         Case   Administration

9-15-16    E-mail exchanges with Jeff Chubak (.1); revision RRT                 0.80       $372.00
           of order clarifying committee's disclosure
           obligations (.4); filing and service of same (.2);
           telephone conference with Jacob Brown (.1).

                                         Case   Administration

           Research regarding I Confidential Issue  --              LAT         3.10       $759.s0
           Redacted I (2.2); research regarding the scope   of
           Rule 2004, Federal Rules of Bankruptcy Procedure,
           for examination of parties in interest in a
           bankruptcy case (.9).
                                         Case   Administration

9-16-16    E-mail exchanges with Jeff Chubak (.2).                  RRT         0.20        $93.00



                                         Case   Administration

           Review of docket and calendaring of new hearing LWB                  0.20        $s3.00
           date (.1); review of Illinois District Court case
           docket for entry of order allowing for third-party
           complaint (.1).
                                         Case   Administration

9-l 8-16   Receipt and review of order referring parties  to        RRT         0.20        $93.00
           mediation (.1); e-mail correspondence to Jeff
           Chubak regarding same (.1).
                                         Case   Administration

9-19-t6    Preparation for and participation in weekly              RRT          1.20       $ss8.00
           telephone conference with debtor and equity
           committee (.9); review of amended order
           regarding upcoming mediation and transmittal        of
           comments on same to debtor (.3).
             Case 3:16-bk-02232-JAF            Doc 143    Filed 08/08/19    Page 49 of 166

                                       Case    Administration

          Telephone conference with debtor, equity  and       RAH          0.60       $201.00
          unsecured creditorscommittees regarding status
          of adversary proceedings, case management and
          related post-petition matters (.4); meeting with R.
          Thames regarding same (.2).

                                       Case    Administration

9-20-t6   Review of debtor's counsel's attorneys fees (.4); RRT            1.60       $744.00
          e-mail correspondence to Jeff Chubak regarding
          same (.2); review amended schedules (.3);
          telephone conference with Jeff Chubak regarding
          same (.3); preparation of due diligence check list
          (.2); preparation, service and filing of notice of
          hearing (.2).
                                        Case   Administration

          E-mails with R. Thames and J. Chuback regardin$.AH               0.20        $67.00
          loan documents and related debtor representation
          issues (.2).
                                        Case   Administration

9-21-16   Review of WIP report (.6); telephone conference RRT              2.t0       $976.50
          with Jay Brown (.3); preparation for and
          participation in telephone conference with
          committee (1.0); conference with ABD regarding
          comparison of DIP reports with proposed budget
          (.2).
                                        Case   Administration

9-22-16   Telephone conference with unsecured creditor RRT                 1.00       $46s.00
          regarding status of case and need to file proof of
          claim, etc. (.4), e-mail exchange with Dan Blanks
          regarding August DIP reports (.2); review of
          certificate of service in pending adversary
          proceedings (.2); preparation of comparison of
          operating reports to budget (.2).

                                        Case   Administration

          Continued comparison analysis between monthly ABD                1.10       $l8l.s0
          operating reports and proposed budget (1.1).
             Case 3:16-bk-02232-JAF           Doc 143     Filed 08/08/19    Page 50 of 166

                                       Case Administration


9-25-16   Continued research regarding I Confidential Issue   LAT          3.70       $906.s0
          -- Redacted I (3.7).


                                       Case   Administration

9-26-16   Review of WIP report and uitical date list (.9); RRT             2.90      $1,348.50
          e-mail exchange with Dan Blanks regarding
          GlassRatner retention (.1); receipt and review of
          emergency motion to enter into new lease
          agreement for Orlando facility (.3); e-mail
          exchange with Jeff Chubak regarding upcoming
          hearing, GlassRatner, etc. (.2); review of
          documents produced by debtors (.8).
                                       Case Administration


          Revision of WIP report and critical date list (.8); LWB          2.90       $768.s0
          continued research regarding service of foreign
          government under 28 U.S.C. 1608 and conference
          with R. Thames regarding same (2.1).

                                       Case Administration


          Receive and review newly filed monthly operatingA,BD             0.60        $99.00
          reports of various debtor entities in an attempt to
          update the comparison worksheet (.5); brief
          conference with RRT regarding same (.1).

                                       Case   Administration

9-27-16   Telephone conference with Jeff Chubak   (.2).       RRT          0.20        $93.00



                                       Case Administration


9-28-t6   Review of IP licensing agreement (.2);preparationRRT             1.80       $837.00
          of orders approving retention applications (.2);
          e-mail exchange with Jeffrey Chubak (.2); revision
          of financialdisclosures related to non-filing
          subsidiaries (.2); telephone conference with
          creditor constituency ( I .0).
                 Case 3:16-bk-02232-JAF            Doc 143    Filed 08/08/19    Page 51 of 166

                                           Case    Administration

              E-mails and telephone conference with committeeRAH               0.40       $   134.00
              regarding discovery requests and responses,
              bylaws and related committee issues (.2); review
              proofs of claim filed in RMS Titanic, Premier
              Exhibitions and Premier Exhibitions Management
              matters (.2).
                                            Case   Administration

9-30-r 6      Review of Premier Financial motion (.1); e-mail RRT              0.20       $93.00
              exchanges with Jeff Chubak regarding open issues
              (.1); e-mail exchanges with Peter Gurfein (.2).

                                            Case   Administration

              Receipt and review of motion to employ Dentons RAH               0.30       $100.s0
              and request for entry ofdefault in France adversary
              (.2); e-mails with J. Chubak, R. Thames and UCC
              regarding same (.1).
                                            Case   Administration

1   0-3- 16   Receipt and review of multiple pleadings filed on RRT            1.60       $744.00
              September 3Oth (.5); revision of WIP report and
              initial date list to incorporate same (.8); e-mail
              exchange with committee members (.2).

                                            Case   Administration

l0-4- 16      Revise critical date list (.1); e-mail exchange with RRT         0.20           $93.00
              Dan Blanks (.1).


                                            Case   Administration

l0-5-16       Preparation for and attendance at meeting  with    RRT           2.40       $l,l16.00
              debtor and debtor's counsel (1.2); preparation for
              and attendance at hearing to limit the committee's
              disclosure obligations (.6); telephone conference
              with Jeffrey Chubak (.4); telephone conference
              with Jay Brown (.2).

                                            Case   Administration

              E-mails and telephone conference with J. Chubak RAH              0.40       $    134.00
              regarding retention applications, claim under D&O
              policy and information
                 Case 3:16-bk-02232-JAF             Doc 143     Filed 08/08/19    Page 52 of 166




              sharing motion (.1); receive and review SEC
              filings (.3).

                                            Case    Administration

l0-10-16      Telephone conference with equity committee and RAH                 l.l0       $368.50
              creditors committee counsel on status of debtor
              outstanding motions, production of financial
              information, exit strategy and related post-petition
              operational matters (.8); draft memo to file
              regarding same (.1); numerous e-mails with R.
              Thames and J. Chubak regarding Dentons
              application, IP Presentation, IP agreement,
              response regarding use ofcash collateral and
              related post-petition issues (.2).

                                            Case    Administration

l0-l   l-16   Conference regarding activity / action list   (.3).   BRM          0.30       $1   1   1.00



                                             Case   Administration

              Updating of critical date list and WIP   (.6).        LWB          0.60       $1s9.00



                                             Case   Administration

t0-12-t6      Receipt and review of letter to P. Gurfein    fromRAH              0.30       $r   00.s0
              debtors counsel regarding request for disclosures
              and supplemental information on licensing issues
              (.2); e-mails with R. Thames regarding same (.1).

                                             Case   Administration

t0-r7-16      Revise work-in-progress report and critical    date RAH            0.40       $134.00
              list (.2); e-mails and meeting with L. Box
              regarding same (.2).
                                             Case   Administration

              Revision of WIP and critical date list, including LWB              2.90       $768.s0
              review of several motions filed by
                   Case 3:16-bk-02232-JAF             Doc 143     Filed 08/08/19    Page 53 of 166




                the debtors and the docket of the lead debtor (2.9).



                                               Case   Administration

l0-18-16        Telephone conference with M. Leonard regarding RAH                 0.60       $201.00
                Debtors lease of Peachtree property, status of
                case, deadline to assume/reject leases and related
                administrative matters (.4); review and revise
                work-in-process report and critical date list (.2).


                                               Case   Administration

I 0-1   9-l 6   Review and revise work-in-progress report and RAH                  0.90       $301.s0
                critical date list (.3); e-mails with UCC and J.
                Chubak regarding same (.1); receipt and review of
                consolidated financials and forecasts for debtor,
                Glass Ratner engagement letter and related
                post-petition operations information (.4); e-mails
                with J. Chubak regarding same (.1).

                                               Case Administration


t0-20-16        E-mails and telephone conference with J. Chubak RAH                r.30       $435.50
                regarding preparation for 341 meeting, response to
                outstanding debtor motions and related UCC
                matters (.4); review IP presentation and financials
                for debtors post-petition operations and cash flow
                projections (.6); prepare for 341 meeting (.3).

                                               Case Administration


10-21-16        Prepare for telephone conference with J. Chubak RAH                0.70       $234.s0
                regarding 341 meeting and related case
                developments (.4); receipt and review of multiple
                proofs of claim filed in RMS, PEM and PE
                bankruptcies (.3).
                                               Case   Administration

r0-23-16        Prepare for and attend telephone conference with RAH                1.70       $s69.s0
                J. Chubak and R. Thames regarding status of
                response to outstanding debtor motions, $ 341
                meeting and related UCC
              Case 3:16-bk-02232-JAF            Doc 143       Filed 08/08/19    Page 54 of 166




           matters (.7); draft memo to file regarding same
           (.1); receipt and review of Dinoking forecasts and
           related information from J. Chuback (.3); receipt
           and review of multiple proofs of claim filed in
           RMS, PEM and PE matters (.6).

                                         Case   Administration

t0-24-16   Review of balance sheets, invoice statements, etc.RRT               0.40       $   186.00
           (.4).


                                         Case   Administration

           Review documents produced by Debtor (.3); RAH                       0.60       $201.00
           prepare for $ 341 meeting (.2); review and revise
           critical date list (.1).
                                         Case Administration


           Update WIP report and critical date list   (.6).     LWB            0.60       $1s9.00



                                         Case   Administration

t0-25-t6   Preparation of outline of questions for $  341    RRT               5.10       $2,371.50
           meeting of creditors (1.8); preparation for and
           attendance at hearings on motion to approve
           insurance premium financing agreement,
           extension of deadline to assume or reject
           executory contracts and extension of exclusivity
           period (1.0); preparation of bullet point memo in
           connection with same (.5); review of proposed
           order and e-mail correspondence to Dan Blanks
           regarding same (.2); attendance at $ 341 meeting
           of creditors (1.6).

                                         Case   Administration

           Attend 341 meeting (1.0).                            BRM            1.00        $370.00
              Case 3:16-bk-02232-JAF             Doc 143     Filed 08/08/19    Page 55 of 166

                                         Case    Administration

           Review documents from debtor and prepare for $ RAH                 2.60       $871.00
           341 meeting (.6); attend $ 341 meeting of creditors
           (l .6); draft synopsis of same for committee
           members (.4).
                                         Case    Administration

           Revision of WIP and critical date list   (1.9).    LWB             1.90       $s03.s0



                                         Case    Administration

r0-26-r6   Review and revision of WIP report and critical datRRT              2.70      $1,255.50
           list (.7); review and revise RAH's summary of $
           341 meeting (.6); e-mail correspondence to
           committee members regarding same (.2);
           participation in weekly status conference with
           committee members (1.0); e-mail exchange with
           U.S. Trustee's office (.2).

                                         Case    Administration

           Prepare synopsis of $ 341 meeting (.7);review RAH                  1.30       $43s.50
           public records regarding same (.2);telephone call
           with unsecured creditors committee and counsel
           regarding post-341 issues and requests from
           Debtor (.4).
                                         Case    Administration

           Requested transcript of 341 meeting,  including LWB                0.70       $l8s.s0
           e-mail correspondence with R. Thames, e-mail
           correspondence with UST, telephone call with
           UST and court reporter (.4); requested transcript of
           October 25th hearings, including telephone calls
           with the bankruptcy clerk and court reporter, and
           e-mail correspondence with the court reporter (.3).


                                          Case   Administration

t0-27-16   Updated WIP report (.5); review of documents    RRT                 1.00      $465.00
           produced by debtors (.4); e-mail correspondence
           with committee members regarding corporate
           structure (.1 ).
                 Case 3:16-bk-02232-JAF            Doc 143       Filed 08/08/19    Page 56 of 166

                                           Case    Administration

t0-28-16      Telephone conference with Scott Bomkamp      of     RRT             0.20       $93.00
              U.S. Trustee's office regarding 2015 disclosures
              (.2).
                                            Case   Administration

l0-3 l - l6   Receipt and review of financial statements          RRT             0.60       $279.00
              provided by Jeny Hensdell (.6).


                                            Case   Administration

I   l-l-16    E-mail exchanges with Thomas Braziel     (.2).      RRT             0.20       $93.00



                                            Case   Administration

              Receipt and review of work-in-progress and          RAH             0.20        $67.00
              critical date list (.2).

                                            Case   Administration

tt-7-16       Telephone conference with Jeff Chubak regardingRRT                  0.30       $139.50
              Rule 2015 disclosures, etc. (.3).


                                            Case   Administration

              Revision of WIP and critical date list to include LWB               1.50       $397.s0
              real property leases, terms and maturity dates
              ( I .s).

                                            Case   Administration

I   l-8-16    Review and revision of motion to compel Rule RRT                    0.50       s232.s0
              2015.3 disclosures (.4); telephone conference with
              Jeff Chubak regarding same (.1).

                                            Case   Administration

              Updating of claims analysis based on newly filed LWB                 t.20       $318.00
              proofs of claims (1.2).
                  Case 3:16-bk-02232-JAF             Doc 143     Filed 08/08/19    Page 57 of 166

                                             Case    Administration

I l-10-16      Telephone conference with Jeffrey Chubak              RRT          0.10       $46.s0
               regarding Rule 2015.3 motion (.1).


                                             Case    Administration

               Updating of WIP and critical date list   (.4).        LWB          0.40       $106.00



                                             Case    Administration

l   l-t l-16   E-mail exchanges and telephone conference with RRT                 0.80       $372.00
               Jeff Chubak regarding motion to require Rule
               2015.3 disclosures (.2); receipt and review ofjust
               filed disclosures ('6)'
                                              case Administration


I l-14-16      Receipt and review of periodic report of non-debt&AH               0.10       $33.s0
               entities (.1).

                                             Case    Administration

               Revision of WIP and critical date list (.4); e-mail LWB            0.60       $   159.00
               correspondence with Cindy Danese regarding
               transcript of October 26th hearing(.2).

                                             Case Administration


I l-15-16      Review of summary of account activity from Jeff RRT                0.50       $232.s0
               Chubak (.3); e-mail exchanges with committee
               members (.2).
                                             Case Administration


               E-mail correspondence with Cindy transcript      of   LWB          0.20        $s3.00
               341 meeting(.2).


                                              Case   Administration

I l-16-16      Revision and updating of WIP and claim analysis LWB                0.50       $   132.s0
               spreadsheet based upon recent filings (.5).
              Case 3:16-bk-02232-JAF             Doc 143     Filed 08/08/19    Page 58 of 166

                                         Case    Administration

tt-17-16   Review of docket and recent case filings (.5); RRT                 1.70       $790.s0
           updated WIP and critical date list regarding same
           (.8); telephone conference with Jeff Chubak
           regarding Troutman Sanders retention (.2);
           telephone callto Dan Bleck (.2).
                                         Case    Administration

1t-18-16   Multiple telephone calls to Dan Blanks (.2); e-maiRRT              0.30       $139.s0
           exchange with Jeff Hinson regarding his request
           for October billings (.1).
                                         Case    Administration

n-21-t6    Telephone conference with Dan Blanks regarding RRT                 2,90      $   1,348.50
           Dentons, Troutman Sanders, GlassRatner and
           "Plan B" (.2);revision of weekly WIP report (.9);
           review of court dockets in connection with same
           (.2); e-mail correspondence to Committee
           members regarding same (.4); telephone
           conference with Jeff Chubak (.4);status e-mailto
           Committee members (.5); review of updated
           financial's (.3).

                                         Case    Administration

           E-mails with R. Thames regarding                   RAH             0.10          $33.50
           work-in-progress, Critical Date list and updates on
           Debtor issues (.1).
                                         Case    Administration

           Review of Illinois court docket (.1); revision   of   LWB          L40           $371.00
           WIP and criticaldate list (l.l); e-mail
           correspondence with Cindy regarding $ 341
           transcript (.2).
                                          Case   Administration

It-22-16   E-mail correspondence with Cindy regarding $ 34LWB                 0.60          $   1s9.00
           transcript (.2); review of $ 341 transcript (.4).

                                          Case   Administration

tt-23-16   Preparation for and participation in status           RRT           1.20         $s58.00
           conference with Committee members (1.2).
              Case 3:16-bk-02232-JAF            Doc 143     Filed 08/08/19    Page 59 of 166

                                         Case   Administration

           Telephone conference with Unsecured Creditors RAH                 1.20       $402.00
           Committee and counsel regarding status of RMS
           Titanic and related cases, French adversary
           proceeding, cash collateral, alternate plans for
           marketing and sale of assets and related case
           matters (1.2).
                                         Case   Administration

           Receipt and review of monthly operating reports RAH               0.20       $67.00
           from Debtors (.2).

                                         Case   Administration

           Revision of critical date list and WIP   (.8).    LWB             0.80       $212.00



                                         Case Administration


11-28-16   Update critical date list and WIP report (.4);  RRT               0.80       $372.00
           review of pleadings in preparation for upcoming
           hearing (.4).
                                         Case Administration


tt-29-r6   E-mails with J. Chubak, R. Thames and             RAH             0.30       $100.50
           Committee regarding letter agreement on Teneo,
           objection to intervention motion and French
           adversary status (.1); receive and review
           documents regarding same (.2).
                                           Case Administration


12-2-16    Revision of work-in-progress report and    critical LWB           0.70       $   l 85.50
           date list (.7).

                                          Case Administration


t2-4-16    Review of received e-mail exchanges regarding RRT                 0.20        $89.00
           DinoKing, etc. (.2),
              Case 3:16-bk-02232-JAF            Doc 143      Filed 08/08/19    Page 60 of 166

                                        Case    Administration

t2-7-16    Preparation for and participation in telephone RRT                 1.20       $s34.00
           conference with Troutman Sanders (1.0);
           follow-up telephone conference with Jeff Chubak
           (.2).
                                        Case    Administration

           Revision of wok-in-progress report, critical date LWB              1.30       $344.s0
           list and claims analysis (1.3).

                                        Case    Administration

t2-t3-16   Revision of work-in-progress report and   critical LWB             0.40       $106.00
           date list (.4).


                                         Case   Administration

t2-r4-16   E-mails with R. Thames and J. Chubak regarding RAH                 0.20        $67.00
           interim fee application, lease LOI, adversary status
           and UNESCO position letter (.2).

                                         Case   Administration

           Updating of claims analysis, work-in-progress LWB                  0.80       $212.00
           report and critical dates list (.8).


                                         Case   Administration

t2-15-t6   Telephone conference with Jay Brown (.2);           RRT            0.40       $ 178.00
           telephone conference with Jeff Chubak (.2).


                                         Case   Administration

           Numerous e-mails and telephone conference with RAH                 0.30        $100.s0
           J. Chubak and equity committee regarding fee
           applications, cash fl ow projections,
           NOAA/UNESCO issues and order on motion to
           intervene (.3).
                                         Case    Administration

12-16-16   Revision of WIP report and critical date list   (.4). RRT           0.40       $178.00
              Case 3:16-bk-02232-JAF           Doc 143       Filed 08/08/19    Page 61 of 166

                                       Case    Administration

l2-19-16   E-mails with R. Thames and J. Chubak regarding RAH                 0.40       $r 34.00
           UNESCO letter and debtorresponse to same,
           exclusivity motion and objections to same, fee
           applications and related case management
           matters; receipt and review of interim fee apps,
           exclusivity pleadings and response to UNESCO
           letter (4).
                                         Case Administration


           Updated work-in-progress report and critical date LWB              0.90       $238.s0
           list (.9).

                                        Case   Administration

t2-20-r6   Review of e-mail from Jeff Chubak regarding        RRT             0.40       $   178.00
           UNESCO, exclusivity motion, etc. (.1); reply to
           same (.3).
                                        Case   Administration

           E-mails with R. Thames and J. Chubak regarding RAH                 0.10        $33.s0
           motion to extend exclusivity (.1).

                                        Case   Administration

           Updating of work-in-progress report and critical LWB               0.30           $79.s0
           date list (.3).


                                        Case Administration


12-22-16   Review of subpoena proposed by Equity               RRT            0.50        s222.s0
           Committee (.3); e-mail correspondence to Jeff
           Chubak regarding same (.2).
                                        Case   Administration

           E-mails with J. Chubak regarding exclusivity, RAH                   0.60       $201.00
           discovery requests and reporting (.1); receipt and
           review of periodic reporting and monthly operating
           reports from Debtors, comments on exclusivity
           motion and subpoenas (.5).
              Case 3:16-bk-02232-JAF            Doc 143      Filed 08/08/19    Page 62 of 166

                                        Case    Administration

t2-23-16   Review of Glass Ratner financing memorandum RRT                    0.50       $222.s0
           (.4); e-mail exchanges with Committee members
           regarding same (.1).
                                        Case    Administration

           Receipt and review of Confidential Information RAH                 0.40       $134.00
           Memorandum and financing analysis on Premier
           matters from Glass Ratner (.3); numerous e-mails
           with UCC regarding same (.1).

                                        Case    Administration

12-27-16   E-mails with J. Chubak regarding objection   and RAH               0.r0       $33.s0
           response to exclusivity issues (.1).


                                        Case    Administration

12-28-16   Review, revise and file objection to motion to     RAH             0.30       $100.s0
           extend exclusivity (.2); e-mails with J. Chubak
           regarding same (.1).
                                        Case    Administration

t2-29-t6   Updating of work-in-progress report and critical LWB               l.l0       $291.s0
           date list for circulation (1.1).


                                         Case   Administration

t2-30-16   Updating of work-in-progress report and critical LWB               0.50       $132.s0
           date list for circulation (.5).

                                         Case   Administration

t-3-17     Updating of work-in-progress and critical date listLWB              1.80      $49s.00
           (1.8).


                                         Case   Administration

t-4-17     Receipt and review of objection to second motionRAH                0.30        $103.s0
           for exclusivity filed by Euclid Investments and
           Debtors response to motion for entry of order
           terminating exclusivity (.3).
              Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19    Page 63 of 166

                                        Case Administration


           Updating of work-in-process and critical date list LWB            0.60       $   16s.00
           in preparation of conference call with creditor
           constituency (.6).
                                        Case   Administration

l-5-17     Receipt and review of opposition to motion  to     RAH            0.30       $   103.s0
           extend exclusivity filed by equity committee (.3).


                                        Case Administration


l-8-17     Updating of work-in-progress and critical date listLWB            l.l0       $302.s0
           (1.1).


                                        Case Administration


1-10-17    E-mail correspondence to Jeff Cavender regardingRRT               0.30       $139.s0
           settlement proposal from Image Quest (.3).

                                         Case Administration


l-1 l-17   Updating of work in progress and critical date listLWB            0.90       $247.s0
           (.e).


                                         Case Administration


l-12-17    Update work in progress and critical date list (.5). LWB          0.50       $137.50



                                         Case Administration


t-13-t7    Updating of work in progress and critical date listLWB            0.30           $82.s0
           (.3).


                                         Case Administration


t-20-17    Updating of Work-In-Progress report and critical LWB               0.40          $110.00
           date list (.4).
             Case 3:16-bk-02232-JAF             Doc 143    Filed 08/08/19    Page 64 of 166

                                        Case    Administration

l-23-17   Review of monthly DIP reports (.4)                 RRT            0.40       $186.00



                                        Case    Administration

          Updating of Work-In-Progress report and critical LWB              0.50       $137.s0
          date list (.5).


                                        Case    Administration

r-25-17   Updating of WIP, critical date list and claims     LWB            0.70       $192.50
          analysis (.7).


                                        Case    Administration

r-27-t7   Updating of work in progress, critical date list andLWB           0.90       s247,s0
          claims analysis (.9).

                                        Case    Administration

1-30-17   Review of claims transfer filings (.2)             LWB            0.20        $ss.00



                                         Case   Administration

2-8-17    Preparation for and participation in periodic statusRRT            1.00      $46s.00
          conference with members of creditors committee
          (.9); e-mail comespondence to committee
          members transmitting updated WIP and critical
          date list (.1).
                                         Case   Administration

2-9-17    Revision of work in progress report (.2)           LWB             0.20       $ss.00



                                         Case    Administration

2-t3-t7   Review of recent pleadings filed in case and           RRT         1.30       $604.50
          upload WIP report to incorporate same (1.0);
          update critical date list (.3).
             Case 3:16-bk-02232-JAF            Doc 143    Filed 08/08/19    Page 65 of 166

                                       Case    Administration

          Updating of Work-In-Progress report, critical dateLWB            0.90       $247.s0
          list and claims analysis (.9).

                                       Case    Administration

2-14-17   Updating of work-in-progress report and   critical LWB           0,40       $l10.00
          date list (.4).


                                       Case    Administration

2-t7-t7   Updating of work-in-progress and critical date listLWB           0.60       $   16s.00
          (.6).


                                       Case    Administration

2-21-t7   Updating of work-in-progress and critical date listLWB           0.30        $82.s0
          (.3).


                                       Case    Administration

2-22-17   Telephone conference with commiffee members RRT                  0.80       $372.00
          (.8).


                                        Case   Administration

          Receipt and review of January 2017 monthly        RAH            0.40       $   138.00
          operating report for Debtor entities (.4).


                                        Case   Administration

2-27-17   Updatied work in progress report and critical date LWB           0.50       $137.50
          list (.5).

                                        Case   Administration

3-t-t7    Updating work-in-progress report, critical date lisfl-WB          r.50       $412.s0
          and claims analysis (1.2); research regarding
          deadline to file upcoming fee application and email
          correspondence with R. Thames regarding same
          (.3).
              Case 3:16-bk-02232-JAF            Doc 143     Filed 08/08/19    Page 66 of 166

                                        Case    Administration

3-2-17     Revision of work-in-progress and critical date listLWB            0.20       $ss.00
           (.2).


                                        Case    Administration

3-3-17     Updating of work in progress and critical date listLWB            1.60       $440.00
           (1.4).


                                        Case    Administration

3-8- 1 7   Revision of work in progress and critical date list LWB           0.40       $110.00
           for transmittal to committee members (.4).

                                        Case    Administration

3-10-17    E-mails with J. Chubak regarding status of fee    RAH             0.10       $34.s0
           applications and payment of invoices (.1).


                                        Case    Administration

3-2r-17    Receipt and review of monthly operating reports RAH               0.30       $r 03.s0
           and periodic report on related entities (.3).


                                        Case    Administration

           Updating of work in progress and critical date listLWB            0.20        $5s.00
           (,2).


                                         Case   Administration

3-27-17    Revision of work-in-progress report and   critical LWB            0.80       $220.00
           date list for committee members (.8).


                                         Case   Administration

3-30-17    Research regarding hearings on amended motion LWB                 0.10        $27.s0
           for default and for default final judgment (.1).
             Case 3:16-bk-02232-JAF           Doc 143    Filed 08/08/19    Page 67 of 166

                                       Case Administration


3-3t-17   Updating of work-in-progress report and critical LWB            0.50       $   137.50
          date list (.5).


                                       Case   Administration

4-3-t7    Updating of work-in-progress report and critical LWB            0.30       $82.50
          date list (.3).


                                       Case   Administration

4-4-17    E-mails and telephone conference with J. Chubak RAH             0.30       $103.50
          regarding proposed third motion for extension of
          exclusivity (.3).
                                       Case Administration


4-5-17    Updating of work-in-progress report and critical LWB            0.40       $110.00
          date list (.4).


                                        Case Administration


4-6-17    Receipt and review of third motion to extend     RAH            0.10           $34.s0
          exclusivity period (. I ).

                                        Case Administration


4-10-17   Scheduling of various deadlines (.1).            LWB            0.10           $27.s0



                                        Case Administration


4-18-17   Updating of work-in-progress and critical date listLWB          0.80       $220.00
          (.8)


                                        Case Administration


4-19-t7   E-mail exchange with Jeff Chubak regarding plan RRT             0.70       $325.50
          support agreement; DIP financing agreement,
          committee preferences, etc. (.3); review of critical
          date list and WIP report (.3); e-mail
          correspondence to client representatives regarding
          same (.1).
             Case 3:16-bk-02232-JAF            Doc 143     Filed 08/08/19    Page 68 of 166

                                       Case   Administration

4-24-17   Receipt and review of monthly operating reports RAH               0.40       $138.00
          for March 2017 from Debtors (.4).

                                       Case    Administration

4-25-17    Receipt and review of order on motion for defaultRAH             0.40       $138.00
          judgment in French Adversary and e-mails with J.
           Chubak and R. Thames regarding same (.4).

                                       Case    Administration

4-26-17   Updating of work-in-progress and critical date listLWB            1.20       $330.00
          (r.2).

                                       Case    Administration

5-2-17    Updating of WIP (.4).                             LWB             0.40       $l10.00


                                       Case    Administration

5-3-17    Updating of WIP and critical date list in         LWB             0.80       $220.00
          preparation for conference call with unsecured
          creditor constituency (. 8).
                                       Case    Administration

5-15-17   Review of e-mail exchanges regarding DIP           RRT            0.40       $   186.00
          financing, PSA, etc. (.4).

                                       Case    Administration

          E-mails and telephone conference with D. BlanksS.AH               0.30       $r03.s0
          J. Cavender and R. Thames regarding
          debtor-in-possesion financing motion and purchase
          and sale agreement motion status, comments and
          proposed filing and hearing on same (.3).

                                        Case   Administration

          Updating of WIP and uitical date list   (.8).      LWB            0.80        $220.00
              Case 3:16-bk-02232-JAF            Doc 143     Filed 08/08/19    Page 69 of 166

                                        Case    Administration

5-19-17   Updating of WIP and critical date list   (.4).        LWB          0.40       $l10.00


                                        Case    Administration

s-22-17   Receipt and review of April monthly operating RAH                  0.40       $138.00
          report and periodic financial reporting (.4).


                                        Case    Administration

          Updating of WIP and critical date list   (.6).        LWB          0.60       $   16s.00



                                        Case    Administration

5-31-17   Review of updated critical date list, WIP report, RRT              0.40       $    186.00
          etc. (.3); revioew of e-mail from Peter Gurfein
          (.1 ).

                                         Case   Administration

          Updating of WIP and critical date list   (.5).        LWB          0.50       $137.s0



                                         Case   Administration

6-12-17   Revision of WIP and critical date list (.9)           LWB          0.90       $247.50



                                         Case   Administration

6-t3-17   E-mail exchanges with RAH regarding status       of   RRT          0.20           $93.00
          case, etc. (.2).


                                         Case   Administration

          Review and revise June 2017 invoice and review RAH                 0.40        $   138.00
          and compile roster of unpaid adminstrative
          expense claims from Debtcrcases (.4).
               Case 3:16-bk-02232-JAF           Doc 143     Filed 08/08/19    Page 70 of 166


                                        Case    Administration

6-15-17   Revision of WIP and critical date list   (.8).     LWB             0.80       $220.00



                                        Case    Administration

          Analysis of debtors'operating performance over LWB                 0.50       $   137.50
          the last nine months (.5).


                                        Case    Administration

6-20-17   Review of e-mail exchanges with Peter     Gurfein RRT              0.10       $46.s0
          (.1 ).


                                        Case    Administration

6-21-17   Review of e-mailexchanges regarding SEC issuesRRT                  0.20       $93.00
          (.2).


                                        Case    Administration

          Review and revise May 2017 MORs for Debtors RAH                    0.60       $207.00
          (.6).


                                         Case   Administration

6-22-17   Updating of WIP and critical date list   (1.3).    LWB             1.30       $3s7.s0



                                         Case   Administration

6-26-17   E-mails with J. Cavender regarding proposed RAH                    0.70       $24r.50
          retention and incentive plans for key employees
          (.1); review and revise same (.6).
                                         Case   Administration

6-27-17   Review of proposed employee retention plans (.4)RRT                0.40       $186.00
             Case 3:16-bk-02232-JAF          Doc 143        Filed 08/08/19     Page 71 of 166

                                       Case Administration


6-29-17   Telephone conference with Jeff Chubak regardingRRT                 0.30        $   139.50
          "next steps," debtors' marketing efforts, etc. (.3).

                                       Case Administration


7-12-17   Review and revise proposed key employee RAH                        L40         $483.00
          retention and incentive plan motions (l.l); e-mails
          w/ J. Cavendar, J. Chubak and D. Blanks regarding
          same (.3).
                                        Case Administration


7-13-17   Review revised employee retention plans and        RRT             0.30        $139.50
          memos (.3).


                                       Case Administration


          E-mails and telephone calls with J. Chubak, P. RAH                 0.80        $276.00
          Gurfein, J. Cavendar and D. Blanks regarding draft
          motions to approve key employee retention and
          incentive plans (.2); review motions and proposed
          equity committee comments to same (.6).

                                        Case Administration


7-19-17   Review and revise orders allowing compensation RAH                 0.30        $103.s0
          of Teneo and Landau Gottfried (.1); review motion
          to file redacted motions to approve key employee
          retention and incentive plans (.2).

                                        Case Administration


7-24-17   Review and revise debtors'June 2017 MOR's (.6).RAH                  0.60       $207.00



                                        Case Administration


7-27-17   Updating of WIP and critical date list   (1.2).     LWB             1.20       $330.00
              Case 3:16-bk-02232-JAF             Doc 143    Filed 08/08/19    Page 72 of 166


                                         Case    Administration

7-28-17    Review and revision of fourth motion to extend RAH                0.20       $69.00
           exclusivity and e-mails with P. Gurfein, J. Chubak
           and S. Roach regarding same (.3).

                                         Case    Administration

7-31-17    Revision and updating of WIP (.6).                 LWB            0.60       $16s.00



                                         Case    Administration

8-10-17    Review proposed agreement for reopening of SNIRAH                 1.00       $345.00
           exhibit in Chicago and related licensing/marketing
           agreements, revised projections and related
           documents (.8); e-mails with J. Chubak and
           unsecured creditors committee regarding same
           (.2).
                                          Case   Administration

8-22-17    Review MORs for July 2017 and related              RAH            0.90       $310.s0
           non-debtor entity financial disclosures (.9).


                                          Case Administration


8-30-l 7   Review of US trustees objection to fee applicationRRT             0.40       $186.00
           (.2); review of e-mail exchanges regarding same
           (.2).
                                          Case   Administration

8-31-17    Telephone conference with Jeff Chubak regardingRRT                0.00        $0.00
           positions to take at hearing (.4); preparation for and
           attendance to at hearing on motion to extend
           exclusivity, for approval of incentive plan and for
           approval of promotion agreement (2.0).

                                          Case   Administration

9-t-17     E-mails and telephone conference with J. Chubak RAH               0.70       $241.50
           regarding LOIs, sales process, press release on
           LOI for salvor-in-possession rights and new dive to
           wreckage site (.3); review and revise LOIs (.a).
             Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19    Page 73 of 166

                                      Case   Administration

9-7-17    Review of revisions to order approving KEIP (.2).RRT             0.20       $93.00



                                      Case   Administration

9-19-17   E-mails with P. Gurfien, J. Chubak and J. Cavend&AH              0.20       $69.00
          regarding proposed extension ofdeadlines for PSA
          selection, approval and confirmation (.2).

                                      Case   Administration

9-20-17   Numerous e-mails and telephone conference with RAH               0.80       $276.00
          J. Chubak and unsecured creditors committee
          regarding updates on LOIs, deadline schedule for
          designation of stalking horse and confirmation (.6);
          e-mails with P. Gurfien, J. Chubak and J. Cavender
          regarding proposed continued deadline dates (.2).

                                      Case   Administration

9-21-17   Review and revise amended order granting motiorRAH               0.30       $103.s0
          to implement KERP and KEIP (.1); e-mails with J.
          Cavender regarding request to extend deadlines;
          review and revise proposed extended deadline
          schedule (.2).
                                      Case   Administration

9-22-t7   Receive and review Debtor entities'MORs   for     RAH            l.l0       $379.50
          August 2017 and related non-debtor entity financial
          disclosures (.9); numerous e-mails with counsel
          regarding extension of deadlines associated with
          auction and confirmation and review docket
          regarding same (.2).
                                      Case   Administration

9-27-17   E-mails with P. Gurfein and J. Cavendar regardin$.AH             0.30        $103.s0
          consent order on Premier D&O motion and review
          and revise same (.3).
                                      Case   Administration

9-29-17   E-mails with P. Gurfein, J. Chubak and J. Cavend&AH              0.20        $69.00
          regarding revised D&O stay relief order (.2).
              Case 3:16-bk-02232-JAF           Doc 143    Filed 08/08/19    Page 74 of 166


                                       Case Administration


10-t9-r7   E-mails and telephone conference with P. GurfeinMH              0.90       $310.s0
           S. Roach, J. Chubak regarding proposed fifth
           motion for extension of exclusivity, status of
           negotiations with proposed stalking horse bidder
           and related case administration matters (.9).

                                       Case    Administration

t0-23-t7   Receive and review fifth motion to  extend        RAH           1.30       $448.s0
           exclusivity period (.1); receive and review working
           draft of PacBridge asset purchase agreement (1.2).

                                       Case    Administration

t0-25-17   Receive and review Debtor entities'monthly RAH                  1.30       $448.s0
           operating reports for September 2017 and related
           non-debtor entity financial disclosures (.9);
           numerous e-mails and telephone conference with
           counsel for Debtor regarding extension of
           deadlines associated with stalking horse bidder
           selection (.2); telephone conference with J.
           Chubak regarding same (.2).

                                        Case   Administration

t0-27-17   Receive and review supplemental application   to  RAH           r.60       $ss2.00
           employ tax advisors (.2); numerous e-mails and
           telephone conference with J. Chubak and P.
           Gurfein regarding lack of stalking horse bidder and
           alternatives to auction process (.6); review plan
           support agreement regarding same (.8).

                                        Case   Administration

l0-31-17   Telephone conference with Unsecured Creditors' RAH              2.60       $897.00
           Committee regarding stalking horse negotiations,
           plan alternatives and related case administration
           issues (.4);telephone conference with debtor and
           committee counsel and professionals regarding
           stalking horse bidder designation, auction options,
           plan alternatives and related reorganization issues
           (1.1); telephone conference with J. Chubak
           regarding stalking horse bidder withdrawal and
           potential paths for emergence from Chapter l l
           (.3); review potential alternatives
                 Case 3:16-bk-02232-JAF            Doc 143   Filed 08/08/19    Page 75 of 166




              to emergence from Chapter I I following
              withdrawal of stalking horse proposal (.8).

                                            Case Administration


t1-9-17       Numerous e-mails and telephone conference with RAH              3.90      $1,345.50
              counsel for Debtors and secured creditors
              committee, J. Chubak and RRT regarding review
              and comment/approval of bid procedures, selection
              of stalking horse, auction parameters and related
              matters (.6); receive and review procedures
              motion, proposed order, notices and related auction
              documents and comment on same (3.3).

                                            Case Administration


1   l-13-17   Receive and review proposed bid procedures withRAH              2.90      $1,000.50
              comments incorporated (.6); numerous e-mails
              and telephone conference with counsel for Debtors
              and secured creditors committee regarding same
              (1.4); telephone conference and e-mails with J.
              Chubak regarding same (.9).

                                            Case Administration


tl-14-17      Receive and review revised bid procedures and RAH               0.90       $310.s0
              related proposed filings (.6); numerous e-mails and
              telephone conference with P. Gurfein, J. Chubak, S.
              Roach and M. Glade regarding same (.3).

                                            Case   Administration

I l-15-17     Review and revise proposed bidding procedures RAH               0.30       $103.50
              and e-mails with P. Gurfein.


                                             Case Administration


tt-16-17      Prepare for and attend hearing on fifth motion for RAH          2.10       $724.s0
              extension of exclusivity (l .7); meeting with
              counsel for Debtors and secured creditors
              regarding proposed extension of deadlines under
              scheduling order (0.4).
                 Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19    Page 76 of 166


                                          Case   Administration

tt-17   -17   Receive and review notice of preliminary hearing RAH             0.10       $34.s0
              on motion to approve sale procedures and calendar
              same (.1).
                                          Case   Administration

tt-21-t7      Receive and review proposed motion and order RAH                 0.70       $241.50
              regarding scheduling order for future hearings (.4);
              numerous e-mails and telephone conference with
              P. Gurfein, J. Brown, J. Chubak and RRT regarding
              same (.3).
                                          Case   Administration

tt-22-t7      Receive and review Debtor entities'monthly RAH                   1.20       $414.00
              operating reports for October 2017 and related
              non-debtor entity financial disclosures (l .l );
              receive and review motion to amend scheduling
              order (.1).
                                          Case   Administration

12-14-17      Receipt and review of motion to withdraw  the     RRT            1.50       $697.s0
              reference with supporting memorandum (.6);
              conference with RAH regarding same (.2); e-mail
              exchanges with Jeff Chubak and client
              constituency regarding same (.3); e-mail exchange
              with Peter Gurfein (.2); conference with Dan
              Blanks (.2).
                                          Case   Administration

12-15-17      E-mails and telephone conference with J. ChubakE.AH              0.40       $138.00
              R. Thames and committee regarding motion to
              withdraw the reference and transfer venue,
              withdrawal of sale motion by debtors and potential
              changes to Chapter I I plan (.4).
                                          Case   Administration

12-20-17      Review of Hinshall e-mail (.1); e-mailexchanges RRT              0.30        $   139.s0
              regarding Rule 2004 examination (.1); e-mail
              exchanges with Jeff Chubak (.1).
                                           Case Administration


              Review file and numerous e-mails with counsel     RAH             0.40       $138.00
              regarding proposed examination of M. Little by
              Equity Committee, depositions
                    Case 3:16-bk-02232-JAF              Doc 143     Filed 08/08/19    Page 77 of 166




               in   417   Fifth Avenue dispute and related case
               matters (.4).


                                                Case    Administration

12-21-17       Numerous e-mails and telephone conference with RAH                    0.40       $138.00
               R. Thames and J. Chubak regarding alternative
               plan of reorganization and examination of M.
               Little by equity committee (.4).

                                                Case    Administration

t2-22-17       Review Debtor entities' MORs for November 201RAH                      l.l0       $379.s0
               and related non-debtor entity financial disclosures
               (l.l).
                                                 Case   Administration

t2-28-17       Receipt of museum's withdrawalof motion         toRRT                 0.30       $   139.s0
               withdraw the reference (.2); e-mail exchange with
               Jeff Chubak regarding same (.1).
                                                 Case   Administration

l-3-18         Conference with RAH regarding attendance at            RRT            0.20        $93.00
               upcoming deposition, status of case, etc. (.2).

                                                 Case   Administration

I   -5-l   8   E-mails with J. Brown, J. Chubak, E. Summers, RRAH                    0.70       $241.s0
               Thames and committee regarding cancellation of
               M. Little 2004 examination, proposed "toggle"
               plan, objection to motion for enlargement of time to
               file disclosure statement and related case matters
               (.3); receive and review objection to motion to
               enlarge time (.4).

                                                 Case   Administration

l-8-18         Conference with RAH regarding deposition dates,RRT                    0.20           $93.00
               hearing preparation, etc. (.2).
               Case 3:16-bk-02232-JAF            Doc 143    Filed 08/08/19    Page 78 of 166


                                         Case    Administration

l-9-18      E-mails with J. Chubak regarding hearing on        RAH           0.20          $69.00
            motion to extend time to file disclosure statement
            (.2).
                                         Case    Administration

l-10-18     E-mails and telephone conference with J. Chubak RAH              0.60       $207.00
            regarding hearing on motion to extend time to file
            disclosure statement (0.3); review objections and
            prepare for same ('3)'
                                           case Administration


1-l l-18    Meeting with J. Chubak regarding status of        RAH            s.60      $   1,932.00
            post-confirmation operations and proposed exit
            strategies (1.6); meeting with J. Chubak and
            counsel for commiffees/Debtors regarding exit
            strategy and mediation options (2.2); prepare for
            and attend hearing on motion to extend time to file
            disclosure statement (l.8).
                                         Case    Administration

1-16-t 8    E-mails with counsel regarding proposed global RAH               0.20          $69.00
            mediation parameters (.2).

                                         Case    Administration

l-17-18     E-mails and telephone conference with J. Chubak RAH              0.60          $207.00
            and counsel for committees and Debtors regarding
            mediation and proposed parameters for same (.6).

                                          Case   Administration

l-l 8-l 8   E-mails and telephone conference with E.        RAH              0.60          $207.00
            Summers regarding 2004 examination of M. Little
            (.3); e-mails and telephone conference with J.
            Chubak and committee regarding potential global
            mediation and parameters for same (.3).

                                          Case   Administration

t-22-18     Numerous telephone conference and      e-mails   RAH              1.60         $5s2.00
            regarding global mediation with counsel for
            committees and debtor (1.3); telephone conference
            with J. Chubak regarding same (.3).
               Case 3:16-bk-02232-JAF            Doc 143     Filed 08/08/19    Page 79 of 166

                                          Case Administration


r-24-r8     E-mails and telephone conference with J. Chubak$H                 1.40       $483.00
            E. Jones and committee members regarding
            mediation status and related case deadlines (0.3);
            receive and review Debtor entitidvlORs for
            November 2017 and, related non-debtor entity
            financial disclosures (1. l).

                                          Case Administration


I -25- 18   Numerous e-mails and telephone conference J. RAH                  0.60       $207.00
            Chubak, P. Gurfein and R. Thames regarding status
            of mediation discussions, mediation documents
            and related case issues (.6).

                                          Case   Administration

t-26-t8     Receive and review motion granting extension of RAH               0.10       $34.s0
            time to file disclosure statement (.1).

                                           Case Administration


2-t-t8      Review docket, pleadings and public records in RAH                2.20       $759.00
            preparation for 2004 examination of M. Little
            (1.3); meeting with E. Summers regarding same
            (.e).
                                         Case Administration


2-2-18      Telephone conference with RAH regarding      Rule RRT             0.30       $l3e.s0
            2004 exam results, etc. (.3).


                                           Case Administration


            Prepare for and attend 2004 examination of    M.     RAH          6.30       $2,173.50
            Little (6.3).

                                           Case Administration


2-8-1 8     Review and comment on proposed retention RAH                      0.40        $138.00
            agreement with mediator and numerous e-mails
            with counsel for debtors and committee regarding
            same (.4).
                 Case 3:16-bk-02232-JAF          Doc 143    Filed 08/08/19    Page 80 of 166

                                          Case   Administration

2-9-t8        E-mails and telephone conference with S. Roach, RAH            0.40       $   138.00
              P. Gurfein and J. Chubak regarding mediation
              schedule and related matters (.4).
                                          Case   Administration

2-13-18       E-mails and telephone conference with J. Chubak RAH            0.20       $6e.00
              regarding mediation (.2).


                                          Case   Administration

2-14-t8       E-mails and telephone conference with J. Chubak RAH            1.40       $483.00
              regarding mediation preparation, effect of
              termination of exclusivity, potential plan
              alternatives and related matters (.8); receive and
              review mediation statement and comment on same
              (.6).
                                          Case   Administration

2-l 5-l   8   E-mails and telephone conference with J. Chubak RAH            1.40       $483.00
              regarding mediation statement, proposed plan
              alternatives and related matters (.6); receive and
              review confidentiality agreement, mediation
              statement and related documents (.8).

                                          Case   Administration

2-16-r8       Review of e-mails from debtors'counsel regardingff.RT          0.20           $93.00
              upcoming mediation, confidentiality (.2).

                                          Case   Administration

2-20-18       Review of proposed mediation statement and RRT                 0.80        $372.00
              e-mail exchanges regarding same (.7); conference
              with RAH regarding same (.1).
                                          Case   Administration

              Receive and review mediation statement  and    RAH              0.80          $276.00
              related case law from J. Chubak (.6); numerous
              e-mails with E. Dobbs, J. Chubak and committee
              regarding mediation and KEIP matters (.2).
                  Case 3:16-bk-02232-JAF           Doc 143    Filed 08/08/19    Page 81 of 166

                                           Case    Administration

2-21-t8        E-mails with J. Chubak and committee regarding RAH              1.40       $483.00
               mediation and meeting with E. Dobbs (0.3);
               receive and review Debtor entitidvlORs for
               January 2018 and related non-debtor entity
               financial disclosures (1. I ).
                                            Case   Administration

3-22-18        Receive and review Debtor entitieMORs for        RAH            0.90       $310.s0
               February 2018 and related non-debtor entity
               financial disclosures (0.9).
                                            Case   Administration

4-6-1 8        Receive and review withdrawal of notice of       RAH            0.20        $69.00
               appearance and NOA and e-mails with RRT
               regarding same (.2).
                                            Case   Administration

4-23-18        Receive and review Debtor entitiosronthly RAH                   0.80       $276.00
               operating reports for March 2018 and related
               non-debtor entity financial disclosures (.8).
                                            Case   Administration

5-1   -l   8   Review of motion to appoint Chapter I I trustee RRT             0.90       $418.s0
               (.5); conference with RAH regarding same (.2);
               e-mail exchange with Jeff Chubak and client
               constituency (.2).
                                            Case   Administration

               E-mails and telephone conference with J. Chubak RAH             1.60       $s52.00
               and committee regarding motion for appointment
               of Chapter I I Trustee filed by Euclid Group (.2);
               review motion and research basis for appointment
               ofTrustee for cause under $l lOa(a) (1.4).

                                            Case   Administration

5-4-18         E-mail exchanges with client constituency            RRT        0.30        $139.50
               regarding next steps (.3).
              Case 3:16-bk-02232-JAF            Doc 143    Filed 08/08/19    Page 82 of 166

                                        Case   Administration

           E-mails and telephone conference with R.           RAH           0.60       $207.00
           Thames, J. Chubak and committee regarding
           proposed fundraising effort by museum, r/review
           and revise fundraising letter and discuss derivative
           standing demand from equity committee (.6).

                                        Case Administration


5-8- I 8   E-mails and telephone conference with M. SuarezRAH               0.40       $   138.00
           and R. Thames regarding motion for appointment
           of Chapter I I trustee (.4).
                                        Case    Administration

5-18-18    Telephone conference with Jeffrey Chubak    (.3).   RRT          0.30       $   139.s0



                                        Case    Administration

5-22-18    Receive and review April20l8 MORs and report$.AH                 0.90       $310.50
           for closely related entities (.9).

                                        Case    Administration

5-24-18    E-mail correspondence with Jeff Chubak regardin$.RT              0.30       $   139.s0
           status of sale motion, next steps, etc. (.3).


                                        Case    Administration

           E-mails with J. Chubak and committee regarding RAH               0.60       $207.00
           status of motion for derivative standing, museum
           proposal and NDA (.2); receive and review term
           sheet and NDA (.4).
                                         Case   Administration

6-4-1 8    Review and revise objection to motion to appoint RAH             0.40        $138.00
           Chapter I I trustee (.2); e-mails with J. Chubak
           regarding same (.2).
                                         Case   Administration

6-6-1 8    Review of debtor's response to motion for            RRT          0.50       $232.50
           appointment of Chapter 11 trustee (.5).
                 Case 3:16-bk-02232-JAF          Doc 143    Filed 08/08/19    Page 83 of 166

                                          Case Administration


              Prepare for hearing on motion to appoint Chapter RAH           1.40       $483.00
              11 trustee (.8); e-mails with J. Chubak regarding
              same (.2); review objection to motion filed by
              Debtors and related term sheet (.4).

                                          Case   Administration

6-7-r8        Prepare for and attend hearing on motion to appoiftAH          2.80       $e66.00
              receiver (2.4); meeting with J. Chubak regarding
              post-petition operations, exit strategies and related
              matters (.4).
                                          Case Administration


6-22-18       Receive and review order on disclosure statementRAH            0.90       $310.s0
              (.1); receive and review May 2018 MORs and
              disclosures of related entities (.8).
                                           Case Administration


6-29-18       Telephone conference and e-mails with J. ChubakRAH             1.20       $414.00
              regarding plan and disclosure statement (.4);
              review motion to shorten time, claim objection and
              related pleadings('8)'
                                           case Administration


7-l 1-l   8   Review of equity commiffee's joinder in motion foRRT           0.30       $139.s0
              status conference (. l); e-mail correspondence with
              Jeff Chubak regarding plan support (.2).

                                           Case Administration


7-16-18       E-mails with J. Chubak regarding motion to        RAH          0.70       $241.50
              reconsider and VA court pleadings (.1); receive and
              review same (.6).
                                           Case Administration


7-23-18       Receive and review June 2018 MORs and            RAH           0.90       $310.s0
              disclosures of related entities (.9).


                                           Case Administration


7-24-18       Review pleadings and prepare for status            RAH          1.10       $379.s0
              conference and hearings on claims objections (.9);
              e-mails and telephone conference with J.
                   Case 3:16-bk-02232-JAF             Doc 143     Filed 08/08/19    Page 84 of 166




                Chubak, D. Blanks and RRT regarding same (.2).



                                              Case    Administration

8-3- r 8        Draft notice of hearing on disclosure statement anB.AH             0.60       $207.00
                e-mails with S. Deese and J. Chubak regarding
                same (.3); receive and review order on status
                conference and notice of preliminary hearing on
                equity committee disclosure statement (.3).

                                               Case   Administration

8-6- I 8        Receive and review amended order on      status    RAH             0.40       $   138.00
                conference (.2); e-mails with P. Gurfein, H.
                Winsberg and professionals regarding fee
                applications, admin expenses and related case
                matters (.2).
                                               Case   Administration

8-9-l   8       E-mail exchange with Jeff Chubak regarding          RRT            0.40       $186.00
                orders entered in Virginia district court (.4).


                                               Case Administration


8-l 0-r 8       E-mail exchanges with Jeff Chubak regarding         RRT            0.20        $93.00
                museum bid (.2).


                                               Case   Administration

8-22-18         Receive and review July 2018 MORs and               RAH            0.80       $276.00
                disclosures of related entities (.8).

                                               Case Administration


9-l 8-l     8   Telephone conference with Jason Burnett             RRT            0.20           $93.00
                regarding case administration (.2)
                 Case 3:16-bk-02232-JAF            Doc 143      Filed 08/08/19    Page 85 of 166

                                            Case   Administration

9-19-l 8      Conference with RAH regarding status of            RRT             0.20       $93.00
              confirmation hearing and regarding "next steps"
              (.2).
                                            Case   Administration

9-20-l 8      Review of notice to executory contract and lease RRT               0.40       $ 186.00
              counterparties (.3);review notice of auction (.1).


                                            Case   Administration

9-24-18       Receive and review August 2018    monthly            RAH           0.90       $3 10.50
              operating reports and disclosures of related entities
              (.e).
                                            Case   Administration

l0-4-l   8    Review of equity committee's motion to   require RRT               0.20        $93.00
              preservation of business records (.2).


                                            Case   Administration

10-5-18       Receive and review motion to establish documentRAH                 0.60       $207.00
              retention protocols and objection to sale (.4);
              e-mails with J. Chubak regarding same (.2).

                                            Case   Administration

r   0-9- 18   E-mails with committee regarding cancellation of RAH               0.10        $34.s0
              auction (.1).

                                            Case   Administration

l 0-23- I 8   Receive and review September 2018 MORs         and RAH             0.80        $276.00
              disclosures of related entities (.8).


                                            Case   Administration

I 1-t-18      E-mails with J. Chubak and committee regarding RAH                  0.70       $241.50
              VA Court declarations and professional fee
              applications (.1); receive and review same (.6).
                    Case 3:16-bk-02232-JAF             Doc 143    Filed 08/08/19    Page 86 of 166

                                               Case   Administration

I   I-21-l8      Receive and review October 2018    monthly           RAH          0.90       $310.50
                 operating reports and disclosures of related entities
                 (.e).
                                               Case    Administration

l2-13-l      8   E-mail correspondence with Jeff Chubak regardiniS.RT              0.s0       $232.50
                 E&O claims, etc. (.1); review of proposed
                 pleadings filed by equity committee (.4).

                                               Case    Administration

t2-17-18         Receive and review minute order from VA Court RAH                 0.20        $69.00
                 regarding motion to sell and e-mails with J.
                 Chubak regarding same (.2).
                                               Case    Administration

12-18-18         E-mail exchange with client constituency RRT                      0.20        $93.00
                 regarding results of Virginia hearing on motion to
                 approve sale (.2).
                                               Case Administration


12-21-18         Receive and review November 2018 MORs         and RAH             0.70       $24r.50
                 disclosures of related entities (.7).


                                                Case Administration


    r2-24-t8     E-mails with J. Chubak and committee regarding RAH                0.r0        $34.s0
                 London BodyWorks exhibition (.1).

                                                Case   Administration

    r-2-19       E-mails with P. Gurfein regarding request for      RAH            0.10        $34.s0
                 creditor committee disclosures (.1).

                                                Case   Administration

    t-4-19       E-mails and telephone calls with J. Chubak RAH                     0.60       $207.00
                 regarding status of sale of assets, claims objection
                 and related matters (.6).
              Case 3:16-bk-02232-JAF         Doc 143        Filed 08/08/19    Page 87 of 166

                                      Case Administration


r-18-19   Review fee applications submitted by Nelson RRT                    0.80       $372.00
          Mullins, Akerman, Storch Amini, et al. (.6); review
          of proposed Rule 2019 statements, etc. (.2).

                                       Case Administration


          E-mails with J. Chubak and committee members RAH                   0.40       $138.00
          regarding Rule 2019 statement and disclosures
          (.4).
                                       Case Administration


r-21-19   E-mails with E. Jones regarding Rule 2019          RAH             0.10       $34.s0
          statement (.1).


                                       Case Administration


1-24-19   E-mails and telephone call with J. Chubak          RAH             0.40       $   138.00
          regarding Rule 2019 statement (.3); receive and
          review same (.1).
                                       Case Administration


1-28-t9   Review of revised disclosures and conference withrRRT              0.20        $93.00
          RAH regarding filing of same (.2).

                                       Case Administration


          Receive and review December 2018 MORs       (.8). RAH              0.80       $276.00



                                       Case Administration


1-31-19   Review of e-mail from Jeff Chubak regarding RRT                    0.80       $372.00
          status of sale and other pending matters (.4);
          telephone conference with Jeff Chubak regarding
          same (.4).
                                         Case Administration


2-t-19    Telephone call to Miriam Suarez (.1); telephone RRT                 0.50       $232.50
          conference with Miriam Suarez regarding
          disbandment of equity committee (.3); e-mail
          correspondence with Jeff Chubak regarding same
          (.1 ).
               Case 3:16-bk-02232-JAF            Doc 143       Filed 08/08/19    Page 88 of 166

                                         Case    Administration

3-5-   l9   Telephone conference with Miriam Suarez (.2); RRT                   0.70       $32s.50
            review of motion to dismiss RMS Titanic as debtor
            (.2); e-mail exchange with Jeff Chubak regarding
            same (.1); conference with RAH regarding hearing
            results (.2).
                                         Case    Administration

3-14-r9     Receive and review January 2019 financial reportiRAH                0.40       $   138.00
            for debtors and related entities (.4).

                                          Case Administration


3-20-r9     E-mail exchanges with Jeff Chubak and client RRT                    0.40       $   186.00
            constituency regarding motion for rehearing of
            order approving employment of special counsel
            (.1); review of same and e-mail exchange with
            Jeff Chubak regarding same (.3).

                                          Case   Administration

3-22-19     Conference with RAH regarding status (.1);           RRT            0.30       $r 39.s0
            review of objection to special counsel retention
            order (.2).
                                          Case   Administration

4-24-19     Receive and review February 2019 MORs and           RAH             0.60       $207.00
            disclosures of related entities (.6).


                                          Case   Administration

5-16-19     Receive and review March 2019 MORs and               RAH             0.60      $207.00
            disclosures of related entities (.6).

                                          Case   Administration

 5-21-19    E-mail exchange with Jeff Chubak (.1).                RRT            0.10          $46.50
             Case 3:16-bk-02232-JAF            Doc 143      Filed 08/08/19    Page 89 of 166

                                       Case    Administration

s-22-19   Review e-mail exchange with client constituency RRT                0.10       $46.s0
          (.1).


                                        Case   Administration

          Review ofproposed discovery responses and             RRT          0.40       $   186.00
          e-mails regarding same (.4).


                                        Case   Administration

s-24-t9   E-mails with R. Thames and J. Chubak regarding RAH                 0.20       $69.00
          proposal for resolution of admin fee issue (.2).


                                        Case   Administration

5-28-19   Review e-mail exchange with Chubak and debtor'iRRT                 0,20       $93.00
          counsel (.2).


                                        Case   Administration

6-20-19   Review of proposed memos in opposition to        RRT               0.60       $279.00
          turnover motions (.4); e-mail exchange with Jeff
          Chubak regarding same (.2).
                                        Case   Administration

6-21-t9   Review of response to interested parties'turnover RRT              0.50       $232.s0
          motion (.3);revised and uploaded joinder in
          objection (.2).
                               Claims Administration and Objections


9-8-l 6   Review of Armada proof of claim and preparationlWB                  t.70      $4s0.50
          of synopsis regarding same (1.1); revision of
          summary of schedules (.6).
                               Claims Administration and Objections

l0-3-16   Monitoring of Illinois district court docket   (.3)   LWB           0.30          $79.50
                Case 3:16-bk-02232-JAF          Doc 143        Filed 08/08/19    Page 90 of 166


                                 Claims Administration and Objections

l0-14-16     Receipt and review of proofs of claim filed in PEI$.AH             0.20       $67.00
             and RMS matters (.2).


                                 Claims Administration and Objections

l0-21- l6    E-mails with Scott Cichon regarding proof of claitRM               0.20       $74.00
             by contingent claimant (.2).


                                 Claims Administration and Objections

t0-24-16     Review of claims register and revision of   WIP    LWB             0.90       $238.s0
             report (.9).


                                  Claims Administration and Objections

r0-25-16     Revision of summary of schedules (.3); review of LWB               2.90       $768.s0
             proofs of claim filed in all eight cases over $50,000
             and preparation of summary of same (2.6)

                                  Claims Administration and Objections

t0-26-16     Continued preparation of summary of claims overLWB                 2.50       $662.s0
             $50,000 for each debtor (2.5).


                                  Claims Administration and Objections

t0-27-16     Review of claims registry (.2); revision of claims RRT             0.50       $232.s0
             analysis (.1); review of 417 Fifth Avenue claims
             (.2).
                                  Claims Administration and Objections


             Preparation of master claims registry   (1.1).      LWB             1.10       $29r.s0



                                  Claims Administration and Objections

I   l-l-16   Review of initial draft of claims summary (.1);     RRT            0.30        $   139.50
             conference with LWB regarding same (.2).
              Case 3:16-bk-02232-JAF          Doc 143       Filed 08/08/19    Page 91 of 166

                               Claims Administration and Objections

           Revision of WIP and critical date list (.4);      LWB             6.50      $1,722.50
           preparation claims analysis for each of the eight
           debtors (6.1).
                               Claims Administration and Objections

tt-2-16    Continued preparation of claims analysis for each LWB             5.70      $ 1,5     10.50
           of the eight debtors (5.7).

                               Claims Administration and Objections

tt-4-16    Continued preparation and revision of claims       RRT            2,40      $   l,l   16.00
           analysis (2.4).


                               Claims Administration and Objections

           Revision of claims analysis for each of the eight LWB             0.60       $1s9.00
           debtors (.6).


                               Claims Administration and Objections


I l-6-16   Continued revision of claims analysis for each   of LWB           1.60          $424.00
           the eight debtors (1.6).

                                Claims Administration and Objections

rt-7-16    Revision of claims summary (1.0);e-mail RRT                       r.20          $ss8.00
           correspondence to cl ient representatives re garding
           same (.2).
                                Claims Administration and Objections

           Continued preparation and revisions to claims      LWB            2.90          $768.s0
           analysis for each of the eight debtors (2.9).


                                Claims Administration and Objections

12-14-16   Review of updated claims analysis (.2)             RRT            0.20          $89.00
              Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19     Page 92 of 166

                                Claims Administration and Objections


t2-28-16   Receipt and review of letter from S. Cichon       RAH             0.30        $100.s0
           regarding ImageQuest claim and proposed
           resolution of same (.2); e-mails with S. Cichon and
           R. Thames regarding same (.1).
                                Claims Administration and Objections

1-9-17     Receipt and review of objection to Armada GroupRAH                0.30        $103.50
           claims (.3).

                                Claims Administration and Objections

           Research regarding claims against Debtors  by       LWB           L50         $412.50
           ImageQuest Worldwide and James Beckman
           (1.2); research regarding omnibus objection to
           Armada s claims   t'"arut,n,
                                          Administration and objections

2-13-t7    Review of debtor's objection to claims filed by RRT               1.00        $46s.00
           Beckman, Image Quest and Fifth Avenue Real
           Estate (.6); telephone conference with counsel for
           lmage Quest (.4).
                                 Claims Administration and Objections


2-14-17    Receipt and review of objections to claims of FiftRAH             0.30        $103.s0
           Avenue Real Estate, Image Quest Worldwide and
           James Beckmann (.3).
                                Claims Administration and Objections


2-15-17    Receipt and review of exhibit A to objection   to   RAH           0.30        $r03.s0
           claim of Fifth Avenue Real Estate, LLC and
           conference with RRT regarding same (.3).
                                Claims Administration and Objections

2-27-t7    Review of objection to Armada proof of claim (.5[.RT               0.80        $372.00
           updated WIP Report to address same (.3).


                                 Claims Administration and Objections

           Receipt and review of Debtorobjection to            RAH            0.40        $138.00
           Armada Group claim and related exhibits from
           Illinois action (.4).
              Case 3:16-bk-02232-JAF           Doc 143          Filed 08/08/19    Page 93 of 166


                                Claims Administration and Objections

3-13-17    Receipt and review of responses to objections    to   RAH             0.40       $r38.00
           claims of J. Beckmann and Image Quest
           Worldwide and motion for relief from stay filed by
           J. Beckmann and Image Quest (.4).
                              Claims Administration and Objections

4-3-17     Review of debtor's response to Image Quest's stay RRT                 0.20       $93.00
           relief order (.2).

                                Claims Administration and Objections

4-13-17    Prepare for and attend hearing on objections    to    RAH             1.20       $414.00
           claims and motion for relief from stay (1.2).


                                Claims Administration and Objections

4-27-17    Numerous e-mails with J. Chubak, R. Thames, P. RAH                    0.30       $r03.s0
           Gurfein and J. Cavender regarding proposed
           revisions to purchase and sale agreement (.3)

                                Claims Administration and Objections

5-17 -17   Review file and prepare for hearing on objection IEAH                 0.60       $207.00
           Fifth Avenue claim (.2); receipt and review of
           motion for summary judgment regarding same
           (.4).
                               Claims Administration and Objections

5-18-17    Prepare for and attend hearing on objection     toRAH                 0.90       $310.s0
           claim of Fifth Ave Real Estate (.6); meeting with
           K. Fackler and D. Blanks regarding same (.3).

                                 Claims Administration and Objections


5-22-17    Receipt and review of notice of hearing on motionRAH                   0.10       $34.s0
           for summary judgment regarding Objection to Fifth
           Ave Real Estate claim (.1).
                                 Claims Administration and Objections

7-24-17    Review and revise transfer of claim (.1).              RAH             0.10       $34.50
                  Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19    Page 94 of 166


                                   Claims Administration and Objections

7-27-17        Review and revision of Kirvin Doak               RAH             0.20       $69.00
               Communications claim (.2).


                                   Claims Administration and Objections

I   l-8-17     Receive and review amended objection to claims RAH               0.40       $   138.00
               of NY Dept. of Tax and Finance and exhibits to
               same (.4).
                                    Claims Administration and Objections

t1-16-17       Receive and review notices of transfer of   claims RAH           0.30       $103.50
               (.3).


                                    Claims Administration and Objections

tt-20-17       Receive and review proofs of claim filed in RMS RAH              0.30       $103.50
               matter by 417 Fifth Avenue Real Estate, LLC (.3).


                                    Claims Administration and Objections


tt-21-t7       Receive and review proofs of claim   and         RAH             0.60       $207.00
               attachments filed by 417 Fifth Avenue RealEstate
               in Premier Exhibitions matter (.6).
                                    Claims Administration and Objections

tl-27-17       Receive and review amended proof of claim fromRAH                0.10           $34.50
               NY State Dept. of Tax and Finance (.1).

                                    Claims Administration and Objections

    r2-22-17   Review and revise order sustaining objection to RAH               0.20          $69.00
               claim of Structure Tone (.1); review and revise
               order appointing judicial mediator in 417 Fifth Ave.
               claim dispute (.1).
                                    Claims Administration and Objections


    t2-27-17   Review notice of 2004 examination and notice of RAH               0.30          $   103.s0
               deposition of M. Little in 417 Fifth Avenue matter
               and calendar same (.3).
                   Case 3:16-bk-02232-JAF          Doc 143       Filed 08/08/19    Page 95 of 166


                                     Claims Administration and Objections


2-8-l   8       Receive and review notice of continued hearing oR.AH              0.20       $69.00
                objection to NY tax collector claims, calendar date
                and review docket regarding same (.2).

                                     Claims Administration and Objections

2-13-18         Receive and review motion to approve settlementRAH                0.30       $103.s0
                of 417 Fifth Avenue claim (.3).

                                     Claims Administration and Objections

2-28-t8         Prepare for hearing on amended objection to   tax RAH             0.30       $103.s0
                claims (.3).

                                     Claims Administration and Objections

3-l-18          Prepare for and attend hearing on objection to   NYRAH            0.90       $310.s0
                Dept. of Taxation claim (.9).


                                     Claims Administration and Objections

4-19-l      8   Receive and review NY Dept. of Tax    amended RAH                 0.10        $34.s0
                proof of claim (.1).

                                     Claims Administration and Objections

4-23-t8         Receive and review request for production and RAH                 0.30       $103.s0
                notice of subpoena regarding Eyde Orlando claim
                (.3).
                                     Claims Administration and Objections


6-25-18         Receive and review claims objection and notice oR.AH              0.40       $138.00
                issuance of subpoenas from Equity Committee
                (.4).
                                     Claims Administration and Objections

7-30-18         Review of omnibus objection to claims   (.2).      RRT             0.20       $e3.00
                Case 3:16-bk-02232-JAF           Doc 143        Filed 08/08/19    Page 96 of 166


                                 Claims Administration and Objections


l0-24- l 8   Receive and review notices of transfers of claims RAH               0.10       $34.s0
             (.1).


                                  Claims Administration and Objections


l2-10-18     E-mails with K. Stine regarding Ascentium CapitaRAH                 0.40       $r   38.00
             claims (.1); e-mails and telephone call with J.
             Chubak regarding same (.3).
                                    Employment and Fee Applications

l0-13-16     Receipt and review of amended application to        RAH             0.20        $67.00
             employ Dentors (.2).

                                    Employment and Fee Applications

l0-14-16     Receipt and review of amended   Dentons       RAH                   0.30       $100.s0
             application and comments on same from J. Chubak
             (.3).
                                    Employment and Fee Applications


r0-26-16     Receipt and review of and comment on objection RAH                  0.30       $100.50
             to retention of Dentons (.3).

                                    Employment and Fee Applications

10-27-16     Review, revision, filing and service of objection tcRRT             0.60       $279.00
             retention of Dentons (.4);e-mail exchanges with
             co-counsel regarding same (.1).

                                    Employment and Fee Applications


tt-r7-16     Review of fee applications filed by McGuire RRT                     0.70        $32s.50
             Woods, Nelson Mullins & Kaleo Law (.6);
             telephone conference with Jeff Chubak regarding
             same (.1).
                                     Employment and Fee Applications


tt-21-16     Preparation of first interim fee application and     LWB             2.10       $5s6.50
             scheduling of deadlines associated with same
             (2.r).
              Case 3:16-bk-02232-JAF            Doc 143        Filed 08/08/19    Page 97 of 166

                                   Employment and Fee Applications

ll-22-16   Revision of first interim fee application   (.4).    RRT             0.40       $r   86.00



                                   Employment and Fee Applications

tr-23-16   Review of debtor's responses to Equity           RRT                 0.s0       $232.50
           Committee's application to employ Teneo and
           Troutman Sanders (.4); telephone conference with
           Jeff Chubak regarding same (.1).
                                  Employment and Fee Applications

tt-28-16   E-mail exchanges with co-counsel regarding joint RRT                 0.60       $279.00
           access to Teneo Securities work product and
           regarding GlassRatner retention (.6).
                                   Employment and Fee Applications

1r-29-16   E-mailexchanges with counsel for Equity            RRT               1.60       $744.00
           Committee regarding Teneo retention and joint
           access to work product (.3); review of stipulation
           between debtors and Equity Committee regarding
           GlassRatner and Teneo Securities retention (.3);
           telephone conference with Jeff Chubak regarding
           same (.2);preparation for and attendance at
           hearing on motion to retain consultants (.6); review
           of proposed order on same (.2).

                                    Employment and Fee Applications

12-5-16    Initial cut of November invoices (.3).                RRT            0.30       $I   33.50



                                    Employment and Fee Applications


t2-6-t6    Review and revision of November interim bill (.4)RRT                  l.60       $712.00
           e-mail correspondence to interim fee distribution
           list (.2);preparation of first interim fee application
           (.8); e-mail exchanges with Jeff Chubak regarding
           same (.2).
                                    Employment and Fee Applications

           Revisions to TM&H's first interim fee applicationABD                  0.40       $66.00
           (.4).
              Case 3:16-bk-02232-JAF           Doc 143        Filed 08/08/19     Page 98 of 166

                                  Employment and Fee Applications

t2-14-16   Review of Equity Committee counsels'interim feeRRT                  0.30        $   133.s0
           applications (.2); e-mail correspondence to Jeff
           Chubak regarding same (.1).

                                  Employment and Fee Applications

t2-15-16   Telephone conference with Jeff Chubak regardingRRT                  0.50        9222.s0
           fee applications (.3);review ad revision of same
           (.2).
                                  Employment and Fee Applications

r2-16-t6   Quick review of McGuire Woods invoice (.1); RRT                     0.20            $89.00
           review e-mail from Peter Gurfein regarding same
           (.1).
                                  Employment and Fee Applications

12-17-t6   Review of first interview fee application filed   by RRT            0.50        $222.s0
           Equity Committee counsel (.5).

                                   Employment and Fee Applications

t2-19-t6   E-mail exchanges with Jeff Chubak regarding RRT                     0.40        $    178.00
           filing and service of fee applications (.2);
           preparation of certificate of service regarding
           same. (2).
                                    Employment and Fee Applications

1-8-17     Review of limited objection to fee applications an&RT                0.20           $93.00
           correspondence regarding same (.2).


                                   Employment and Fee Applications

l-10-17    E-mails and telephone conference with J. Chubak RAH                  0.60           $207.00
           regarding fee applications and notices ofhearing
           on same (.2); numerous e-mails and telephone
           conference with E. Jones, J. Sanna, B. Wainger, J.
           Chubak and R. Thames regarding proposed cash
           collateral and exclusivity orders, proposal for
           settlement of unsecured claim and related case
           matters (.4).
              Case 3:16-bk-02232-JAF          Doc 143        Filed 08/08/19    Page 99 of 166

                                 Employment and Fee Applications

1-t 8-17   Receipt and review of fee applications for RAH                     0.30       $103.s0
           Troutman Sanders for November and December
           2016 (.3).
                                 Employment and Fee Applications

2-15-17    Review of fee applications filed by debtor and     RRT             0.50       $232.s0
           equity commiffee (.3); preparation for upcoming
           hearing (.2).
                                 Employment and Fee Applications

2-t6-t7    Revision of orders approving fees and costs (.2); RRT              0.30       $139.s0
           e-mail correspondence to Jeff Chubak regarding
           same (.1).
                                 Employment and Fee Applications

           Review fee applications and motions to be heard ERM                1.60       $600.00
           preparation for February 16,2017 hearings (.8);
           attend hearing (.5); follow-up conference with
           counsel for debtor (.3).
                                    Employment and Fee Applications

           Preparation of orders approving fee applications LWB               0.40       $l10.00
           for TMH and Storch Amini (.4).

                                  Employment and Fee Applications


2-24-17    Revision of orders approving fee applications of LWB               0.30        $82.s0
           TMH and Storch Amini and filing of same (.3).

                                  Employment and Fee Applications


3-2-17     Call to clerk regarding entry of orders approving LWB              0.30        $82.s0
           fee apps (.1).


                                  Employment and Fee Applications


3-14-17    E-mail correspondence to Jerry Henshall   (.2).     RRT             0.20       $93.00
            Case 3:16-bk-02232-JAF            Doc 143   Filed 08/08/19    Page 100 of 166

                                 Employment and Fee Applications

3-15-17   Review of pending fee applications filed by      RRT           0.60       $279.00
          debtors'counsel and equity committee counsel (.6).

                                 Employment and Fee Applications

3-16-17   Review of Glass Ratner and McGuire Woods fee RRT               0.60       $279.00
          applications (.4); e-mail correspondence to Jeff
          Chubak regarding same (.2).
                                 Employment and Fee Applications


3-21-17   Updating of claims analysis (.2).               LWB            0.20        $ss.00



                                 Employment and Fee Applications


3-24-17   Preparation of second interim fee application (.5).LWB         0.50        $137.s0



                                 Employment and Fee Applications


3-27-17   Continued preparation of second interim fee      LWB           1.10        $302.s0
          application (1.1).

                                  Employment and Fee Applications


3-28-17   Telephone conference with D. Blanks regarding RAH              0.10        $34.50
          professional fees invoicing (.1).


                                  Employment and Fee Applications


3-29-17   E-mail correspondence with R. Thames and A. LWB                0.10         $27.50
          Duncan regarding second interim fee application
          (.1).
                                  Employment and Fee Applications

4-s-17    Preparation of TM&H's second interim fee         ABD            0.80       $132.00
          application (.8).
            Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19    Page 101 of 166


                                 Employment and Fee Applications

4-6-17    Revision, service and filing of fee application (.6).RRT         0.60       $279.00



                                 Employment and Fee Applications

4-r0-17   Updating of work-in-progress and critical date listLWB           0.30        $82.s0
          (.3).


                                 Employment and Fee Applications


4-25-17   Preparation of order approving fee application (.2pWB            0.20        $ss.00



                                  Employment and Fee Applications


5-t-t7    Revision and filing of co-counsel's fee applicationRRT           0.40        $186.00
          (.3); telephone conference with clerks office
          regarding same (.1).
                                  Employment and Fee Applications


5-15-17   Telephone call with clerk regarding order          LWB           0.10        $27.s0
          approving TMH fee application (.1).

                                  Employment and Fee Applications

6-6-17    E-mails with J. Chubak regarding engagement of RAH               0.40        $138.00
          financialadvisors (.1); review and execute letter of
          understanding with equity committee (.1); review
          and comment on Application to Employ Lincoln
          Partners Advisors LLC as Financial Advisor to the
          Equity Committee (.2).

                                  Employment and Fee Applications


6-7-17    Review of correspondence from Peter Gurfein RRT                   0.20       $93.00
          regarding Lincoln advisors (.1); e-mail exchange
          with Jeff Chubak regarding same (.1).
            Case 3:16-bk-02232-JAF            Doc 143      Filed 08/08/19    Page 102 of 166


                                 Employment and Fee Applications

6-12-17   Preparation of order approving Storch Arnini         LWB          0.20        $ss.00
          second interim fee application (.2).


                                 Employment and Fee Applications


6-15-17   Revision of interim fee applications, etc.   (.4).   RRT          0.40       $186.00



                                  Employment and Fee Applications


6-29-t7   Research regarding third interim fee application RRT              0.20        $93.00
          deadline and calendaring of same (.2).


                                  Employment and Fee Applications

7-5-17    Preparation of billing and payment reconciliation RRT             1.30        $604.s0
          (.7); review ofaccount ledgers and transaction
          histories in connection with same (.6).

                                  Employment and Fee Applications


7-6-17    Completed billings and receipts reconciliation (.3)RRT            0.40        $186.00
          e-mailto RMS constituency regarding same (.1).

                                  Employment and Fee Applications


7-7-17    Review and revision of updated fee statement (.2).RRT             0.20        $93.00



                                  Employment and Fee Applications


          Continued revision of fee application   and    LWB                 0.50       $   137.s0
          breakdown of time incurred by each attomey for
          June 2017 (.5).
                                  Employment and Fee Applications

7-10-t7   Continued revision of interim fee application and LWB              0.40       $   I 10.00
          breakdown of time incumed by each attorney for
          June 2017 (.4).
             Case 3:16-bk-02232-JAF           Doc 143        Filed 08/08/19    Page 103 of 166


                                 Employment and Fee Applications


7-13-17   Preparation of third interim fee application   (.2).   LWB          0.20        $ss.00



                                 Employment and Fee Applications


7-14-17   Receipt and review of monthly fee   applications RRT                0.60       $279.00
          from various professionals (.6).

                                  Employment and Fee Applications


7-t9-r7   Review and execute consent agreement on fee RRT                     0.40       $186.00
          application (.3); e-mail exchange with Jay Brown
          and Jeff Cavender regarding same (.1).
                                  Employment and Fee Applications


7-3r-17   Continued preparation of third interim fee             LWB          0.50       $137.s0
          application (.5).

                                  Employment and Fee Applications


8-7-17    Preparation of TM&H's third interim fee                ABD          0.70        $115.s0
          application (.7).

                                  Employment and Fee Applications


9-5-17    Calendaring of fourth interim fee application          LWB          0.10        $27.s0
          deadlines (.1).


                                  Employment and Fee Applications


9-r4-t7   Preparation of order granting Storch Amini      fee    RRT           0.40       $186.00
          application (.2); review of debtors' interim fee
          statements (.2).
                                   Employment and Fee Applications


9-28-17    E-mails with J. Chubak regarding third interim fed,AH               0.10        $34.s0
           application (.1).
            Case 3:16-bk-02232-JAF            Doc 143   Filed 08/08/19    Page 104 of 166


                                 Employment and Fee Applications

t2-5-t7   Preparation of TM&H's fourth interim fee       ABD             0.80       $132.00
          application (.8).

                                 Employment and Fee Applications

l-9-18    Check on status of fee approval order (.2)      RRT            0.20        $93.00



                                  Employment and Fee Applications

4-4-18    Review, revision and filing of interim fee      RRT            0.60       $279.00
          application (.6).

                                  Employment and Fee Applications

          Preparation of TM&H's fifth interim fee         ABD            0.80        $132.00
          application (.8).

                                  Employment and Fee Applications


4-27-18   Receive and review fifth interim fee application RAH           0.20        $69.00
          from Storch Amini and e-mails with J. Chubak
          regarding same (.2).
                                  Employment and Fee Applications


5-2-18    Revision of interim fee billing (.3).           RRT            0.30        $139.50



                                  Employment and Fee Applications


6-15-18   Review of fee application filed by debtor's     RRT            0.60        $279.00
          counsel/equity committee (.6).


                                  Employment and Fee Applications


7-2-18    E-mail exchanges with Gurfein and Chubak RRT                    0.50       $232.s0
          regarding request to abate payment of professional
          fees (.5).
              Case 3:16-bk-02232-JAF           Doc 143       Filed 08/08/19    Page 105 of 166


                                  Employment and Fee Applications

7-3-l   8   Review of e-mail exchange with Peter Gurfein an&RT                0.20       $93.00
            debtor's counsel (.2).


                                   Employment and Fee Applications

            E-mails with P. Gurfein and H. Winsberg regardin$AH               0.30       $103.s0
            administrative fee payment cutoff (. I ); review
            order goveming same (.2).
                                   Employment and Fee Applications

7-5-1 8     Preparation and service of interim fee statement RRT              0.30       $   139.s0
            (.3).


                                   Employment and Fee Applications


7-r7-18     Review of June fee statements filed by various        RRT         0.40       $186.00
            professionals (.a).


                                   Employment and Fee Applications


8-6-l   8   Revision of sixth interim fee application (.6);       RRT         0.80        $372.00
            review of e-mail exchange between Gurfein and
            debtors'counsel (.2).
                                   Employment and Fee Applications

            Preparation of TM&H's sixth fee application (.9). ABD             0.90        $148.s0



                                    Employment and Fee Applications


8-7-l 8     Revision, service and filing of sixth interim   fee   RRT         0.30        $139.s0
            application (.3).

                                    Employment and Fee Applications


 8-15-18    Review of equity committee's fee statement (.2); RRT               0.60          $279.00
            review of GlassRatner fee statement (.1); review
            of Nelson Mullins interim fee invoice (.1); review
            of Troutman Sanders monthly fee statement(.2).
                Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19    Page 106 of 166


                                    Employment and Fee Applications

8-23-18      Review of McGuire Woods'fee statement      (.2).   RRT           0.20        $93.00



                                    Employment and Fee Applications


9-12-18      Review of interim fee statements (.2).             RRT           0.20        $93.00



                                    Employment and Fee Applications


l0-4- l8     Review of Nelson Mullins interim fee application RRT             0.10        $46.s0
             (.1 ).


                                    Employment and Fee Applications


I 1-2-1 8    Review of proposed objection to fee applications RRT             1.60        $744.00
             (.2); e-mail correspondence to Jeff Chubak
             regarding same (.5); telephone conference with
             Jeff Chubak regarding potential objections, etc.
             (.6); review of recent decision on allowance of
             equity committee fees (.3).

                                    Employment and Fee Applications


             Researchissuesregardingcreditors'committee             RJS        1.90       $s4l.s0
             acting as watchdog over debtor and creditors'
             authority to review fee applications (1.0); research
             issues regarding excessive fee applications and
             requirements for professionals bringing value to
             the estate (.9).
                                     Employment and Fee Applications


             E-mails and meeting with J. Chubak and D. BlankB.AH              0.30        $103.s0
             regarding professional fee applications (.3).

                                     Employment and Fee Applications


1   l-5-18   Review of case law in support of proposed RRT                     0.50       $232.50
             objection to fee applications (.4); conference with
             RJS regarding same (.1).
                    Case 3:16-bk-02232-JAF            Doc 143      Filed 08/08/19    Page 107 of 166


                                         Employment and Fee Applications

                 E-mail exchange with client constituency               RRT         0.20       $93.00
                 regarding professional fee issues, etc. (.2)


                                         Employment and Fee Applications

                 Continue researching issues regarding excessive RJS                1.80       $513.00
                 fee applications and requirements for professionals
                 bringing value to the estate (1.8).

                                         Employment and Fee Applications


ll-7-18          Review of GlassRatner interim fee statement (.1). RRT              0.10        $46.s0



                                          Employment and Fee Applications

I   l-12-18      Review of McGuire Woods fee statement          (.2).   RRT         0.20        $93.00



                                          Employment and Fee Applications

l1-16-18         Review of interim fee statements by estate             RRT         0.40        $186.00
                 professionals (.4).


                                          Employment and Fee Applications

I 1-28- I 8      E-mails and telephone calls with J. Chubak             RAH         0.40        $   138.00
                 regarding objection to Berger Singerman fee
                 motion (.4).
                                          Employment and Fee Applications


I   l-29-l   8   Review of objection to GlassRatner              RRT                0.30        $   139.s0
                 indemnification claim (.2); conference with RAH
                 regarding same (.1).
                                          Employment and Fee Applications


l2-7-18           Receipt and review of McGuire Woods interim       fe&RT            0.20       $93.00
                  application (.2).
                 Case 3:16-bk-02232-JAF         Doc 143     Filed 08/08/19    Page 108 of 166


                                      Employment and Fee Applications

l2-10-18       Receipt and review of e-mail from Jeff Chubak RRT             0.30       $139.s0
               regarding equity committee's fee applications (.3).


                                      Employment and Fee Applications

12-13-18       Review of Kaleo Legal and equity committee's feeRRT           0.30       $   139.s0
               statements (.3).


                                      Employment and Fee Applications

               Receive and review proposed fee application RAH               0.40       $138.00
               objection as to equity committee (.3);e-mails with
               J. Chubak regarding same (.1).
                                      Employment and Fee Applications

t2-14-18       Review of Carr Riggs & Ingram interim invoice RRT             0.10           $46.s0
               (.1).


                                      Employment and Fee Applications


l2-l 8-1 8     Review of Lincoln Partners' interim fee statement RRT         0.10           $46.s0
               (.1 ).


                                      Employment and Fee Applications


l2-19-l    8   E-mails with J. Chubak regarding proposed RAH                 0.30        $103.50
               objection to equity committee fee application (.3).

                                      Employment and Fee Applications


t2-20-t8       Review of interim fee application and e-mail    RRT            0.30       $139.50
               correspondence with Jeff Chubak regarding fee
               objections (.3).
                                      Employment and Fee Applications


t2-21-18       E-mail exchanges with client and with co-counsel RRT           0.60          $279.00
               regarding fee objections (.1); review ofobjection
               filed by Storch Amini (.4); conference with RAH
               regarding same (.1).
               Case 3:16-bk-02232-JAF          Doc 143         Filed 08/08/19    Page 109 of 166


                                   Employment and Fee Applications

t2-26-18    Preparation and revision of seventh interim   fee    RRT            0.60       $279.00
            application (.6).

                                   Employment and Fee Applications

            Preparation of TM&H's seventh interim fee           ABD             0.80       $132.00
            application (.8).

                                   Employment and Fee Applications

t2-27-18    Revision, service and filing of seventh interim fee RRT             0.40       $186.00
            application (.4).

                                   Employment and Fee Applications


t-25-19     Numerous e-mails and telephone calls with     J.     RAH            0.90       $310.s0
            Brown and J. Chubak regarding objection to fee
            application of equity committee (.9).
                                   Employment and Fee Applications


l -31- 19   Receive and review proposed   settlement         RAH                0.40        $   138.00
            communication regarding equity committee fee
            objection and e-mails with J. Brown, J. Chubak and
            R. Thames regarding same (.4).
                                   Employment and Fee Applications

            Research regarding objections to professional feesLAT                1.40       $343.00
            in Chapter I l.

                                    Employment and Fee Applications


2-r-19      Review and comment on proposed response to RRT                       0.70       $32s.s0
            Equity Committee's threats (.5); e-mail
            correspondence to Jeff Chubak regarding same
            (.2).
                                   Employment and Fee Applications


             E-mails with J. Chubak and R. Thames regarding RAH                  0.00           $0.00
             interim fee app objection (.4).
              Case 3:16-bk-02232-JAF          Doc 143      Filed 08/08/19    Page 110 of 166


                                 Employment and Fee Applications

2-2-19     Research regarding objections to professional feesLAT            1.80       $441.00
           in Chapter I 1 and duties of creditors commiffees to
           monitor same (1.8).
                                  Employment and Fee Applications


2-3-19     Continued research regarding objections  to       LAT            2.40       $s88.00
           professional fees in Chapter 11 and duties of
           creditors committees to monitor same (2.4).
                                  Employment and Fee Applications


2-4-19     Review of case law regarding limitations on       RRT            0.50       $232.s0
           compensation of committees, etc. (.5).


                                  Employment and Fee Applications


2-7-t9     E-mails with J. Chubak regarding response to RAH                 0.30       $   103.s0
           equity committee's proposed sanctions motion (.3).

                                  Employment and Fee Applications


2-13-19    Review of Responsible Person's motion to hire RRT                2.00        $930.00
           special counsel and adjust contingency fee
           affangement (.3); receipt and review of e-mail
           from Jay Brown (.2); preparation and transmittal of
           response thereto (1.2); telephone conference with
           Jeff Chubak (.3).
                                   Employment and Fee Applications


           Receive and review expedited application to       RAH            0.30        $103.s0
           employ R. Charbonneau as special litigation
           counsel (.3).
                                   Employment and Fee Applications


2-15-r9     Review multiple interim fee requests (.5); e-mail RRT            0.60       $279.00
            exchange with Jeff Chubak regarding same (.1).


                                   Employment and Fee Applications


 2-20-19    E-mails and telephone call with J. Chubak        RAH             0.30       $103.s0
            regarding objection to equity committee fee
            application (.3)
              Case 3:16-bk-02232-JAF         Doc 143     Filed 08/08/19    Page 111 of 166


                                 Employment and Fee Applications

2-21-19     Conference with RAH regarding fee applications RRT            0.20       $93.00
            (.2).


                                 Employment and Fee Applications


3-6-19      E-mails with B. Charbonneau regarding hearing oRAH            0.20        $69.00
            employment of professionals (.2).

                                  Employment and Fee Applications


3-8-l 9     Review of Akerman fee statement (.1); e-mail     RRT          0.30       $   139.s0
            exchange with Jeff Chubak regarding same (.2).


                                  Employment and Fee Applications


3-t2-19     Review of fee objection settlement proposal from RRT          0.30       $   139.s0
            Gurfein (.2); e-mail correspondence to Jeff
            Chubak regarding same (.1).
                                  Employment and Fee Applications


3-15-19     Review of interim fee statements (.2); review RRT             0.30        $139.s0
            e-mail from Jeff Chubak regarding objection to
            interim fees for Equity Committee (.1).
                                  Employment and Fee Applications


3-1 9-t 9   E-mails with J. Chubak regarding proposed motioR.AH           0.40        $138.00
            for leave to amend employment orders for
            Charbonneau and Mazer (.1);receive and review
            motion and exhibits to same (.3).
                                   Employment and Fee Applications


3-21-19     E-mails and telephone calls with J. Chubak RAH                 0.60       $207.00
            regarding proposed motion to amend employment
            orders (.4); receive and review same (.2).

                                  Employment and Fee Applications


3-22-19     Review and revise motion to amend employment RAH               0.40       $138.00
            orders (.2); e-mails with J. Chubak and S. Deese
            regarding same (.2).
            Case 3:16-bk-02232-JAF           Doc 143       Filed 08/08/19    Page 112 of 166


                                Employment and Fee Applications

3-2s-t9   E-mails with J. Chubak regarding service of          RAH          0.20        $69.00
          amended motion to amend order (.2).


                                 Employment and Fee Applications


3-27-19   E-mails with J. Chubak regarding service of     RAH               0.20        $69.00
          amended motion to amend order on employment of
          profossionals (.1); review docket and pleadings
          regarding same (.1).
                                   Employment and Fee Applications


3-28-19   Draft notice of preliminary hearing and          RAH              0.40       $138.00
          supplemental certificate of service for amended
          motion to alter/amend employment orders (.2);
          e-mails and telephone calls with S. Deese and J.
          Chubak regarding same (.2).
                                 Employment and Fee Applications


4-2-19    Begin preparation of TM&H's eighth interim fee ABD                0.50        $82.s0
          application (.5).

                                 Employment and Fee Applications


4-4-19    Begin preparation of interim fee application   (.4). RRT          0.40        $186.00



                                 Employment and Fee Applications


4-5-19    Revision of eighth interim fee application   (.4).   RRT          0.40        $186.00



                                 Employment and Fee Applications


4-8-19    Revision, service and filing of eighth interim   fee RRT           0.60       $279.00
          application (.6).

                                  Employment and Fee Applications


           Continued preparation of TM&H's eighth interim ABD                0.60        $99.00
           fee application (.6).
            Case 3:16-bk-02232-JAF        Doc 143         Filed 08/08/19    Page 113 of 166


                               Employment and Fee Applications

4-15-19   Review of Akerman interim fee statement   (.1).   RRT            0.10        $46.s0



                               Employment and Fee Applications

4-16-19   Review Troutman and Landau fee application (.2)RRT               0.20        $93.00



                               Employment and Fee Applications


4-19-r9   Telephone conference with Jason Burnett           RRT            0.50       $232.s0
          regarding objection to EC fees (.5).


                                Employment and Fee Applications

4-24-19   Review of McGuire Woods monthly fee statementRRT                 0.20        $93.00
          (.2).


                                Employment and Fee Applications


5-l-19    Numerous e-mails and telephone calls with  J.   RAH              0.70        $241.50
          Henshall, A. Duncan regarding legal fees
          outstanding and approved in RMS Titanic matter
          (.3); review invoices and spreadsheet offees,
          orders approving payment of holdbacks and related
          pleadings (.4).
                                Employment and Fee Applications


5-3-19    E-mails and telephone calls with P. Gurfein and J.RAH            0.20        $69.00
          Chubak regarding extension of time to respond to
          discovery requests (.2).
                                Employment and Fee Applications


5-8-l 9   Numerous e-mails and telephone calls with  J. RAH                 0.40       $138.00
          Chubak, R. Charbonneau, M. Mark and B. Clark
          regarding proposed order on motion to amend
          Charbonneau employment order and cancellation
          of hearing on same (.4).
              Case 3:16-bk-02232-JAF         Doc 143      Filed 08/08/19    Page 114 of 166


                                 Employment and Fee Applications

5-9-   l9   Numerous e-mails and telephone calls withB.      RAH           0.60       $207.00
            Clark, M. Mark, D. Cimo, R. Charbonneau and J.
            Chubak regarding proposed agreed orders on
            motion to amend orders of retention (.4); review
            and revise proposed amended orders (.2).

                                  Employment and Fee Applications


5-l 3-l 9   Review docket (.2); conference with RAH         RRT            0.30       $139.s0
            regarding open items and to confirm May 14
            hearing has been cancelled (.1).
                                  Employment and Fee Applications

            Numerous e-mails and telephone calls withJ.     RAH            0.40       $138.00
            Chubak, B. Chobanian and D. Blanks regarding
            proposed agreed orders on motion to amend orders
            of retention and status of hearing on same (.4)

                                  Employment and Fee Applications

s-14-19     E-mails and telephone call with B. Chobanian andRAH            0.30        $   103.s0
            Bankruptcy Court regarding proposed agreed
            orders on motion to amend orders of retention (.2);
            review and revise same (.1).
                                  Employment and Fee Applications

5-1 5-19    Review of court's order rescinding interim      RRT            0.20        $93.00
            compensation order and conference with RAH
            regarding same (.2).
                                  Employment and Fee Applications


5-23-t9     Review Nelson Mullings monthly fee statement RRT               0.40        $186.00
            (.2); review e-mail exchange between Dan Blanks
            and Miriam Suarez regarding same (.2)

                                  Employment and Fee Applications

s-24-t9     Review of proposal from Matt Brooks (.2);       RRT             1.40       $6s 1.00
            telephone conferences with Jeff Chubak and Matt
            Brooks regarding fee adjustments, objection to
            equity committee fees, plan confirmation issues
            (1.2).
              Case 3:16-bk-02232-JAF           Doc 143       Filed 08/08/19    Page 115 of 166


                                  Employment and Fee Applications

s-28-t9    Conference with RAH regarding preparation     of       RRT         0.20       $93.00
           finalfee application and status of negotiations
           regarding fee claims (.2).
                                  Employment and Fee Applications


5-31-19    Receipt and review of e-mail compromise offer RRT                  0.80       $372.00
           from Jay Brown and conference with RAH
           regarding same (.3); telephone conference with
           Jeff Chubak regarding same and regarding hearing
           preparation (.5).
                                   Employment and Fee Applications


6-r0-19    Brief "hallway" conference with   Jay   Brown          RRT         0.20        $93.00
           regarding attorney fee dispute (.1);telephone call
           to Jeff Chubak (.1).
                                   Employment and Fee Applications


6-r l-19   Telephone conference with Jeff Chubak regardingRRT                 0.20        $93.00
           discussions with Jay Brown (.2).


                                   Employment and Fee Applications


6-14-19    Review of proposed motion to require mediation dRT                 1.00        $465.00
           fee disputes, etc. (.3); telephone conference and
           e-mail exchange with Jeff Chubak regarding same
           (.4); telephone conference with Jason Burnett
           regarding proposed mediator (.2); e-mail
           correspondence to Jeff Chubak regarding same
           (.1).

                                   Employment and Fee Applications


6-ls-19    Research and compile cases regarding factors      the LAT          3.60        $882.00
           court considers to determine whether to avoid
           compensation to professionals under 1l U.S.C. $
           330 in connection with potential fee objections
           (3.6).
                                   Employment and Fee Applications


6-16-19     Continued research regarding factors the  court       LAT          2.20       $s39.00
            considers to determine whether to avoid
            compensation to professionals under 1l U.S.C.     $
            330 (2.2).
            Case 3:16-bk-02232-JAF           Doc 143        Filed 08/08/19    Page 116 of 166


                                Employment and Fee Applications

6-17-t9   Review of proposed motion to establish mediationRRT                0.70       $32s.50
          procedures (.4); e-mail comments thereon to Jeff
          Chubak (.3).
                                 Employment and Fee Applications


6-18-19   Review of motion to establish fee application        RRT           0.30       $139.s0
          procedures (.3).


                                 Employment and Fee Applications


6-20-r9   Review of Equity Committee's proposed response RRT                 0.30        $139.50
          to fee mediation procedures (.3).

                                 Employment and Fee Applications


6-21-t9   Review of Akerman's objection to fee mediation RRT                 0.20        $93.00
          procedures (.2).


                                 Employment and Fee Applications


6-24-19   Preparation for and attendance at hearing    on     RRT            1.60        $744.00
          motion to establish fee payment procedures (1 .l );
          post-hearing debriefing with co-counsel (.5).

                                 Employment and Fee Applications


6-25-19   Begin preparation of final fee application   (.6).   RRT           0.60        $279.00



                                 Employment and Fee Applications


          Begin draft final fee application for TM&H    (l.l). ABD            l.l0       $181.50



                                 Employment and Fee Applications


6-26-t9   Continued preparation of final fee application       RRT           2.30        $t,069.50
          (2.3).
             Case 3:16-bk-02232-JAF          Doc 143       Filed 08/08/19    Page 117 of 166


                                Employment and Fee Applications


6-27-19   Continued preparation of final fee application RRT                2.80      $   1,302.00
          (2.6); e-mail exchange with Jeff Chubak regarding
          same (.2).
                                 Employment and Fee Applications


6-28-19   Telephone conference with Jody Spencer   (.2);      RRT           0.90          $418.s0
          telephone call to Miriam Suarez (.1); telephone
          conference with Jeff Chubak regarding fee
          application objections (. l); continued preparation
          of final fee application (.5).

                                 Employment and Fee Applications


          Receive and review orders on motion to establish RAH              0.20          $6e.00
          final fee app procedures and mediation in main
          case and motion to for turnover of documents to
          responsible party (.2).

                                 Employment and Fee Applications


7-10-19   Review e-mail proposal from Jay Brown (.1); RRT                   0.80          $372.00
          e-mail correspondence to Jeff Chubak regarding
          same (.1); telephone conferences with Jeff Chubak
          regarding next steps and potential solutions for
          looming attorney fee disputes (.4); telephone call to
          Miriam Suarez (.1);review e-mail from Miriam
          Suarez regarding billing format (.1).


                                 Employment and Fee Applications


7-r2-r9   Telephone conference with Jason   Burnett          RRT             0.50         $232.50
          regarding fee objections (.4); review e-mails from
          Jason Burnett and Steve Grossman regarding same
          (.1 ).
                                  Employment and Fee Applications

7-t5-19   Continued preparation of final fee application      RRT            2.80         $   1,302.00
          summary (1.8); review of prior billings in
          connection with same (1.0).
            Case 3:16-bk-02232-JAF          Doc 143          Filed 08/08/19    Page 118 of 166


                                 Employment and Fee Applications

7-16-19   Continued preparation and revision of final   fee    RRT            2.60       $1,209.00
          application (2.6).

                                 Employment and Fee Applications

7-22-t9   Continued preparation and revision of final   fee   RRT             3.80       $   1,767.00
          appl ication (3.6) ; telephone conference with Jeff
          Chubak regarding same (.2).
                                 Employment and Fee Applications


7-25-19   Telephone conference with Jeff Chubak regardingRRT                  0.90           $418.50
          status of potential fee objection resolution (.4);
          review of Storch Amini's draft application (.2);
          revision of TMH final fee application (.3).

                                 Employment and Fee Applications


7-27-19   Research regarding factors the court considers to LAT               2.60           $637.00
          determine whether to grant a fee application under
          l1 U.S.C. $ 330 and regarding continued viability
          of l lth Circuit standards in light of revised $ 330
          (2.6).
                                 Employment and Fee Applications


7-29-19   Continued revision and preparation of  fee       RRT                 1.80          $837.00
          application to include narrative regarding sale
          process (1.5);transmittal of same to Jeff Chubak
          for comment (.1); conference with ABD regarding
          data report (.2).
                                 Employment and Fee Applications


7-30-19   Continued revision fo final fee application   to      RRT           0.90           $418.s0
          address  estimated fees, sale process narrative, etc.
          (.8); e-mail correspondence to co-counsel
          regarding same (.1).
                                    Financing and Cash Collateral


9-27-16   Research regarding factors a court considers   to     LAT            2.60          $637.00
          determine whether to grant nunc pro tunc relief
          (2.6).
              Case 3:16-bk-02232-JAF          Doc 143       Filed 08/08/19    Page 119 of 166


                                    Financing and Cash Collateral

9-28-16     Review of case law regarding nun pro tunc relief RRT             0.60       $279.00
            (.3); begin work on objection to proposed cash
            collateral motion (.3).
                                    Financing and Cash Collateral

            Research regarding cash collateral orders and     LAT            3.60       $882.00
            voidable security interests (3.6).

                                     Financing and Cash Collateral

            Preparation of response to proposed motion to useLWB             2.60       $689.00
            cash collateral (2.6).


                                     Financing and Cash Collateral


9-29-16     Review of case law regarding proposed cash RRT                   1.30       $604.s0
            collateral order (.3); preparation for and
            participation in weekly telephone conference with
            committee members (l .0).
                                       Financing and Cash Collateral


            Continued preparation of response to debtors      LWB            2.r0        $ss6.s0
            motion to use cash collateral (2.1).

                                     Financing and Cash Collateral

9-30- I 6   E-mail exchanges with Jeff Chubak regarding       RRT            0.20        $93.00
            comments on cash collateral order (.2).

                                     Financing and Cash Collateral


l0-1-16     Research regarding attempts to limit professional LAT             6.80      $1,666.00
            fees available to Official Committee of Unsecured
            Creditors under I 1 U.S.C. $$ 1103 and 328 (1.8);
            continued research regarding use of cash collateral
            where security intrests are avoidable (2.6);
            research regarding factors a court considers to
            determine whether security interest is avoidable
            (2,4).
                  Case 3:16-bk-02232-JAF          Doc 143        Filed 08/08/19    Page 120 of 166


                                        Financing and Cash Collateral

l0-3- l6        Continued work on objection to motion to use caslRRT              0.70       $32s.s0
                collateral (.7).

                                         Financing and Cash Collateral

                Revision of response and objection to debtor's     LWB            0.80       $212.00
                motion to use cash collateral (.8).

                                         Financing and Cash Collateral

10-4-16         Review of case law regarding adequate protection RRT              1.50       $697.50
                of security interests where claimed security
                interest is voidable (.4); revision of proposed
                objection to motion for authority to use cash
                collateral (l.l).
                                            Financing and Cash Collateral


                Continued preparation of response and objection th,WB             2.t0        $ss6.s0
                motion to use cash collateral and research in
                support thereof (2.1 ).
                                         Financing and Cash Collateral

r   0-5-   l6   Continued preparation of response to debtors'      LWB            4.10       $1,086.50
                motion to use cash collateral and research in
                support of same (4.1).
                                         Financing and Cash Collateral


l 0-6-l 6       Continued revision of objection to anticipated caslRRT            0.70        $32s.50
                collateral motion (.7).

                                         Financing and Cash Collateral


r0-10-16        Continued preparation of objection to motion for RRT               1.80       $837.00
                authority to use cash collateral (1.5); e-mail
                correspondence to Jeffrey Chubak regarding same
                (.3).
                                          Financing and Cash Collateral


1l-9-16         Revision of proposed cash collateral order and RRT                 0.80       $372.00
                transmittal of same to Peter Gurfein, Jeff Chubak
                and Jay Brown (.8).
                  Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19    Page 121 of 166


                                         Financing and Cash Collateral

1   1-l l-16   Review of latest draft of cash collateral order (.1); RRT         0.80       $372.00
               revision of same (.3); e-mail correspondence to
               debtor's counsel regarding requested changes (.4).

                                         Financing and Cash Collateral


               E-mails and meeting with R. Thames and J.       RAH               0.20        $67.00
               Chubak regarding proposed cash collateral order
               (.2).
                                         Financing and Cash Collateral

1   1-14-16    E-mails with J. Chubak regarding cash collateral RAH              0.10        $33.50
               issues (.1).


                                         Financing and Cash Collateral


tt-17-16       Telephone conference with Jeff Chubak regardingRRT                0.10        $46.s0
               status ofcash collateral order (.1).


                                         Financing and Cash Collateral

               Numerous e-mails with UCC, Equity Committee RAH                   0.40        $134.00
               and debtors regarding proposed cash collateral
               order and comments to same (.3); meeting with
               RRT regarding same (.1).
                                         Financing and Cash Collateral


t1-21-16       Telephone conference with Dan Blanks regarding RRT                0.20        $93.00
               status of cash collateral order (.1); telephone
               conference with Jeff Chubak (.1).
                                          Financing and Cash Collateral


    1t-23-16   Review of revised cash collateral order (.1);        RRT           0.20       $93.00
               telephone conference with Jeff Chubak (.1).

                                          Financing and Cash Collateral


    t2-6-16     E-mail correspondence to Dan Blanks regarding RRT                 0.20        $89.00
                status of cash collateralmotion and order (.1);
                e-mail correspondence with counsel for the second
                creditor's regarding same (.1).
             Case 3:16-bk-02232-JAF         Doc 143     Filed 08/08/19    Page 122 of 166


                                   Financing and Cash Collateral

12-7-16    Telephone conference with R. Thames, J. ChubakMH              1.00       $33s.00
           GlassRatner and debtm counsel regarding
           financing plans for debtor-in-possession and exit
           from Chapter 1 l, proposed options for plan of
           reorganization, cash collateral order and related
           case management matters (1.0).


                                   Financing and Cash Collateral


l2-8-16    Review of motion for authority to use cash           RRT      0.30       $133.s0
           collateral (.2); Compare proposed order to
           previously circulated drafts (.2); revise WIP report
           to address same (.1).
                                     Financing and Cash Collateral


12-15-r6   Review of budget and Chubak's analysis of same RRT            0.50        s222.50
           (.3); telephone conference with Jeff Chubak
           regarding same (.2).
                                   Financing and Cash Collateral


12-17-16   Review of Glass Ratner's l3 week budget   (.2).   RRT         0.20        $89.00



                                   Financing and Cash Collateral

t-5-17     Receipt and review of Teneo update to committeeRAH            0.20        $69.00
           (.2).


                                   Financing and Cash Collateral


t-19-17    Review LOI from prospective lender (.5); e-mail RRT           0.70        $32s.50
           exchanges with debtors counsel and with
           co-counsel regarding scheduling issues (.2).

                                    Financing and Cash Collateral


           Receipt and review of letter of intent from RevereRAH          0.20        $69.00
           (.2).
            Case 3:16-bk-02232-JAF          Doc 143        Filed 08/08/19    Page 123 of 166


                                  Financing and Cash Collateral

r-23-17   Telephone conference with Debtor counsel and RAH                  0.80       $276.00
          consultants regarding Debtor-in-Possession
          financing, plan options and French Adversary (.7);
          receipt and review of amended order on motion for
          authority for use ofcash collateral (.1).

                                   Financing and Cash Collateral


I-3l-17   Review of DIP financing proposal from Great        RRT            0.30       $139.s0
          Rock Capital (.3).

                                   Financing and Cash Collateral


3-23-17   Prepare for and attend hearing on motion for       RAH            l.l0       $379.s0
          continued use of cash collateral and motion to
          assume unexpired leases (l.l).
                                   Financing and Cash Collateral


3-24-17   Review of proposed cash collateral budget and RRT                 0.30        $139.50
          proposed order extending use ofcash collateral
          (.2); e-mail correspondence Jeff Cavender
          regarding same (.1).
                                   Financing and Cash Collateral


3-31-17   Numerous e-mails with R. Thames and J. ChubakRAH                  0.40        $   138.00
          regarding proposed restructuring support
          agreement, receipt and review of same (.4).

                                   Financing and Cash Collateral


4-tt-17   Receipt and review of  proposed                 RAH               0.30        $103.s0
          Debtor-In-Possession loan agreement and e-mails
          with J. Chubak and R. Thames regarding same
          (.3).
                                   Financing and Cash Collateral


4-12-17   Review of DIP financing proposal (.5); e-mail       RRT            0.60       $279.00
          exchange with Jeff Chubak (.1).
            Case 3:16-bk-02232-JAF         Doc 143      Filed 08/08/19    Page 124 of 166


                                  Financing and Cash Collateral

4-t3-r7   E-mails with J. Chubak and R. Thames regarding RAH             0.20        $69.00
          comments to proposed Debtor-In-Possession loan
          agreement (.2).
                                  Financing and Cash Collateral

4-t4-17   Review of DIP loan agreement (.6); e-mail     RRT              1.40       $6s 1.00
          correspondence to Jeffrey Chubak regarding
          comments (.6); review of equity committees
          comments on DIP facility (.2).
                                   Financing and Cash Collateral

          Meeting with R. Thames regarding comments to RAH               0.40       $138.00
          proposed Debtor-In-Possession agreement (.3);
          e-mails with J. Chubak regarding same (.1).

                                  Financing and Cash Collateral


4-t7-17   E-mails with J. Chubak, R. Thames and UCC RAH                  0.20        $69.00
          regarding proposed Debtor-In-Possession loan
          agreement and comments to same (.2).
                                  Financing and Cash Collateral

4-t9-17   Review proposed revisions to                    RAH            0.40        $138.00
          Debtor-In-Possession loan agreement and e-mails
          with R. Thames and J. Chubak regarding same
          (.4).
                                  Financing and Cash Collateral

4-20-17   Review proposed debtor-in-possession agreementRAH              0.40        $138.00
          and proposed revisions to same (.3); e-mails with
          J. Chubak and R. Thames regarding carve out,
          proposed revisions and related
          debtor-in-possession matters (. 1 ).
                                   Financing and Cash Collateral


4-21-17   Reviewproposeddebtor-in-possessionloan RAH                      0.80       $276.00
          agreement with Bay Point and proposed
          modifications to carve-out provision administrative
          fee and cap (.6); e-mails with J. Chubak and R.
          Thames regarding same (.2).
             Case 3:16-bk-02232-JAF         Doc 143       Filed 08/08/19    Page 125 of 166


                                  Financing and Cash Collateral

4-26-17    Review of updated DIP loan agreement and e-mailRRT              0.30       $   139.50
           correspondence with Jeff Chubak regarding same
           (.3).
                                   Financing and Cash Collateral


           Review proposed revisions to                    RAH             0.40       $138.00
           Debtor-ln-Possession loan agreement and e-mails
           wtih R. Thames and J. Chubak regarding same
           (.4).
                                   Financing and Cash Collateral


5-8- l 7   Review of DIP credit facility and order approving RRT           0.70       $32s.s0
           same (.6); review e-mail exchanges regarding
           same (.1).
                                   Financing and Cash Collateral


s-9-t7     Receipt and review ofproposed                   RAH             0.20           $69.00
           debtor-in-possession budget for May and July 2017
           (.2).
                                   Financing and Cash Collateral


5-t9-t7    Receipt and review of motion to allow debtor   to   RAH         0.20           $69.00
           obtain post-petition financing (.2).


                                   Financing and Cash Collateral


6-29-17    Prepare for hearing on motion to approve PSA an<RAH              1.40       $483.00
           continued use of cash collateral (.6); telephone
           conference with R. Thames and J. Chubak
           regarding same (.4); e-mails with J. Chuback
           regarding same (.2);numerous e-mails and
           comments with counsel for debtors and committee
           regarding proposed changes to DIP financing order
           (.2).
                                   Financing and Cash Collateral


5-31-18    Receive and review NOAA response to motion foRAH                 0.20          $69.00
           appointment of Chapter I I Trustee (.2).
              Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19    Page 126 of 166


                           Litigation-Contested Matters, Adversary Proceeding

I l-10-16   E-mails with J. Chubak, RRT and debtors          RAH             0.10        $33.50
            regarding French adversary issues (.1).


                           Litigation-Contested Matters, Adversary Proceeding

I l-14-16   E-mails with J. Chubak regarding French           RAH            0.10        $33.s0
            adversary status (38.28 -.1).


                           Litigation-Contested Matters, Adversary Proceeding

1r-21-16    Telephone conference with Dan Blanks regarding RRT               0.60       $279.00
            status offrench adversary proceedings (.2); review
            docket and update critical date list (.4).

                           Litigation-Contested Matters, Adversary Proceeding

11-22-16    Second review of equity committee's motion     to RRT            0.30        $139.s0
            intervene (.1); conference with Lori Talbert
            regarding associated research tasks (.2).
                           Litigation-Contested Matters, Adversary Proceeding

            Research regarding factors court considers to     LAT            3.60        $882.00
            determine whether apa{y can intervene in an
            adversary proceeding pursuant to I I U.S.C. $ I 109
            and Rule 2a@)Q) or Rule 24(b), Federal Rules of
            Civil Procedure and Rule 7024, Federal Rules of
            Bankruptcy Procedure (3.6).
                        Litigation-Contested Matters, Adversary Proceeding

tl-23-16    Review of debtor's objection to Equity CommitteeRRT              2.20       $1,023.00
            intervention in French adversary proceedings (.3);
            telephone conference with Jeff Chubak and
            committee members regarding same (.3); review
            and revision of proposed opposition to Equity
            Committee's intervention (1.4); e-mail exchanges
            with Jeff Chubak regarding same (.2).

                           Litigation-Contested Matters, Adversary Proceeding


            Research regarding Judge Glenn decisions on Ruld-WB               1.50       $397.s0
            24 and intervention in an adversary proceeding by
            an equity committee, follow-up research regarding
             same (1.5).
               Case 3:16-bk-02232-JAF         Doc 143        Filed 08/08/19    Page 127 of 166


                         Litigation-Contested Matters, Adversary Proceeding

I l-28-16   E-mails with R. Thames and J. Chubak regarding     RAH            0.10       $33.s0
            opposition to Equity Committee's intervention in
            French adversary (.1).
                         Litigation-Contested Matters, Adversary Proceeding

t2-t-16     E-mails with J. Chubak and R. Thames regarding RAH                0.10        $33.s0
            objection to intervention motion (.1).

                         Litigation-Contested Matters, Adversary Proceeding

t2-2-16     E-mail exchanges with Jeff Chubak, Rob Heekin      RRT            0.30       $133.s0
            and Shelly Deese regarding objection to
            intervention motion (.3).
                         Litigation-Contested Matters, Adversary Proceeding

            Review and revise response to motion to interventRAH              0.40       $134.00
            (.3); e-mails with R. Thames regarding same (.1).

                         Litigation-Contested Matters, Adversary Proceeding


t2-6-t6     Review of debtor's response to Equity Committee'RRT               0.20        $89.00
            motion to intervene (.2).

                          Litigation-Contested Matters, Adversary Proceeding

t2-16-t6    Preparation filing and service of withdrawalof RRT                0.70        $31   l.s0
            motion to intervene (.5); e-mail exchange with
            Peter Gurfein regarding same (.2).
                          Litigation-Contested Matters, Adversary Proceeding

12-26-16    Receipt and review of order granting motion  of   RAH             0.10        $33.50
            equity committee to intervene in French adversary
            (.1).
                          Litigation-Contested Matters, Adversary Proceeding

t-9-17      Prepare for and attend hearing and meeting with RAH                2.50       $862.s0
            Debtors counsel and equity committee counsel on
            French Adversary and cash collateral issues (1.9);
            numerous e-mails, telephone conference and
            meeting with J. Chubank, T. Braziel, R. Thames
             regarding
              Case 3:16-bk-02232-JAF           Doc 143       Filed 08/08/19    Page 128 of 166




           status of case administration, budget, exit strategy
           and related matters (.6).


                         Litigation-Contested Matters, Adversary Proceeding

l-l l-17   E-mails with J. Chubak regarding objections to RAH                 0.30       $103.50
           exclusivity, emergency motion to assume lease
           and letter of intent on financing (.1); receipt and
           review of objection, motion and letter of intent (.3).

                         Litigation-Contested Matters, Adversary Proceeding

t-19-17    Numerous e-mails with J. Chubak, R. Thames and.AH                  0.20        $69.00
           committee regarding French adversary and
           Debtor-In-Possession financing status, updated
           Work-In-Progress and critical date list (.2)

                         Litigation-Contested Matters, Adversary Proceeding

r-20-17    E-mails with J. Chubak regarding French        RAH                 0.30        $103.s0
           Adversary and status ofresponses from France and
           international agencies (.3).
                          Litigation-Contested Matters, Adversary Proceeding

r-23-17    Receipt and review of notices of   filing              RAH         1.30        $448.s0
           correspondence concerning potential sale of
           French Artifacts from interested parties (.4);
           receipt and review of motion to reschedule hearing
           on motion for default in French adversary (.1);
           prepare for and attend hearing on motion to
           continue hearing on motion for default in French
           Adversary (.8).
                          Litigation-Contested Matters, Adversaly Proceeding


r-26-17    Receipt and review of order rescheduling hearingsRAH                0.10       $34.s0
           in adversary proceeding and calendar same (.1).

                          Litigation-Contested Matters, Adversary Proceeding


2-8-17      Conference with Dan Blanks and Jay Brown              RRT          0.20        $93.00
            regarding status of French adversary proceeding
            (.2).
            Case 3:16-bk-02232-JAF          Doc 143        Filed 08/08/19    Page 129 of 166


                       Litigation-Contested Matters, Adversary Proceeding

2-16-17   Receipt and review of proof of service of        RAH              0.20        $69.00
          adversary proceeding on Republic of  France (.2)


                       Litigation-Contested Matters, Adversary Proceeding

2-17-t7   Receipt and review of amended motions   for           RAH         0.20        $69.00
          default and default judgment against Republic    of
          France (.2).
                       Litigation-Contested Matters, Adversary Proceeding

2-21-17   Receipt and review of application to employ   D.      RAH         0.20        $69.00
          Stewart as expert witness in French Adversary.


                       Litigation-Contested Matters, Adversary Proceeding

3-3-17    Review of amended motions for default   (.2).         LWB         0.20        $ss.00



                       Litigation-Contested Matters, Adversary Proceeding


3-27-t7   Receipt and review of memorandum of law    in RAH                 0.40        $138.00
          support of motion for clesldefault in French
          Adversary proceeding and accompanying exhibits
          (.4),
                       Litigation-Contested Matters, Adversary Proceeding

4-19-17   Prepare for and attend telephone conference with      RAH          1.20       $414.00
          counsel for debtors and equity committee
          regarding status of French adversary (.9); e-mails
          and telephone conference with J. Chubak regarding
          same (.3).
                        Litigation-Contested Matters, Adversala Proceeding

4-26-17   Prepare for and attend telephone conference with RAH               1.60       $5s2.00
          counsel for debtors and equity committee
          regarding status of French adversary (.9); e-mails
          and telephone conference with J. Chubak regarding
          same (.3).
            Case 3:16-bk-02232-JAF           Doc 143       Filed 08/08/19    Page 130 of 166


                       Litigation-Contested Matters, Adversary Proceeding

5-2-17    Review of Peter Gurfien's memo regarding FrenchRRT                0.40       $186.00
          adversary proceeding (.4).


                       Litigation-Contested Matters, Adversary Proceeding

          Receipt and review of litigation memo regarding RAH               0.30       $103.s0
          French adversary (.3).


                       Litigation-Contested Matters, Adversary Proceeding

5-4-t7    Receipt and review of response from D&O carrierRAH                0.20        $69.00
          following equity committee demand (.2).

                       Litigation-Contested Matters, Adversary Proceeding


5-19-17   Receipt and review of motion to approve            RAH            0.20        $69.00
          compromise of Image Quest claim (.3).


                       Litigation-Contested Matters, AdversarA Proceeding


s-23-17   Receipt and review of responses to request  to     RAH            0.20        $69.00
          produce and interrogatories filed by debtor in Fifth
          Avenue matter (.2).
                        Litigation-Contested Matters, Adversary Proceeding

5-30-t7   Receipt and review of application to employ   Y. RAH              0.20        $69.00
          Aguila as French Administrative Law expert (.2).

                        Litigation-Contested Matters, Adversary Proceeding

6-2-17    Revise and review Water Splash decision            RAH             0.40       $138.00
          regarding service of process under Hague (.4)


                        Litigation-Contested Matters, Adversary Proceeding

6-22-17   Prepare for and attend status conference in FrenchRAH              1.30       $448.s0
          adversary proceeding (1 .3).
                 Case 3:16-bk-02232-JAF         Doc 143       Filed 08/08/19      Page 131 of 166


                           Litigation-Contested Matters, Adversary Proceeding

6-23-t7       Review of report filed by United States in VirginiaRRT             0.50       $232.s0
              District Court action (.5).

                           Litigation-Contested Matters, Adversary Proceeding

6-30-17       Review order approving retention of French AdmiRAH                 0.10        $34.s0
              Law Expert (.1).

                           Litigation-Contested Matters, Adversary     P   roceedin g


7   -12-t7    Review and revise supplemental submission and     RAH              L30        $448.50
              accompanying declaration in French Adversary
              proceeding (1.3).
                           Litigation-Contested Matters, Adversary Proceeding


7 -17   -t7   Review Equity Committee comments on               RAH              0.40       $138.00
              supplemental pleadings in French Adversary and
              review same (.4).
                            Litigation-Contested Matters, Adversary Proceeding


7-26-17       Review supplemental memorandum in support ofRAH                    0.90        $310.s0
              motion for default judgment in French adversary
              (.e).
                            Litigation-Contested Matters, Adversary Proceeding


8-16-17       Review docket and pleadings in preparation for RAH                  1.10       $379.s0
              hearing for finaljudgment in French adversary (.9);
              meeting with R. Thames regarding same (.2).

                            Litigation-Contested Matters, Adversary Proceeding


8-17-t7       Prepare for and attend hearing on motion  for   RAH                 2.70       $931.s0
              default judgment in French adversary proceeding
              (2.7).
                            Litigation-Contested Matters, Adversary Proceeding

8-18-17       Telephone calls with J. Chubak regarding hearingRAH                 0.30       $103.s0
              on motion for default judgment in French adversary
              matter and related litigation issues (.3).
                   Case 3:16-bk-02232-JAF          Doc 143     Filed 08/08/19    Page 132 of 166


                              Litigation-Contested Matters, Adversara Proceeding

9-27-17          Review of proposed motion regarding               RRT          0.30       $139.50
                 reimbursement of D&O expenses and e-mail
                 exchanges concerning same (.3).
                              Litigation-Contested Matters, Adversary Proceeding

9-29-t7          Review of follow-up e-mailexchanges regarding RRT              0.20        $93.00
                 D&O policy(.2).

                              Litigation-Contested Matters, Adversary Proceeding


l-23-r   8       Review file and prepare for examination of   M.   RAH          0.80       $276.00
                 Little (.8).

                              Litigation-Contested Matters, Adversary Proceeding

l-31-18          E-mails and telephone conference with J. Brown RAH           0.70          $241.s0
                 and E. Summers regarding M. Little 2004
                 examination (.4); review public records and file in
                 preparation for same (.3).
                               Litigation-Contested Matters, AdversalA Proceeding

s-2-l    8       E-mails and telephone conference with J. Chubak RAH         0.60           $207.00
                 and committee regarding motion for appointment
                 of Chapter 11 receiver, demand letter from equity
                 regarding derivative standing and related case
                 management matters (0.4); receive and review
                 demand letter (.2).
                              Litigation-Contested Matters, Adversary Proceeding


5-l l-18         E-mails and telephone conference with J. Chubak RAH             0.70       $241.s0
                 and committee regarding derivative standing
                 motion (.3); receive and review motion and
                 certificate of necessity for emergency hearing (.4).

                               Litigation-Contested Matters, Adversary Proceeding


5-14-l       8   Review of equity committee's motion for            RRT          0.60       $279.00
                 derivative standing (.4); telephone conference with
                 Jeff Chubak regarding same (.2).
                Case 3:16-bk-02232-JAF         Doc 143     Filed 08/08/19    Page 133 of 166


                          Litigation-Contested Matters, Adversary Proceeding

5-15-18       Review of application to employ special counsel RRT           1.30       $604.s0
              (.4); review and comment on proposed objection to
              equity committee's motion for derivative standing
              (.7); e-mail correspondence to Jeff Chubak
              regarding same (.2).

                          Litigation-Contested Matters, Adversary Proceeding

              Numerous e-mails and telephone conference with RAH             1.90      $6s5.s0
              J. Chubak and equity committee counselregarding
              emergency motion for derivative standing (l.l);
              receive and review proposed objection to
              emergency motion and review case law regarding
              standard for provision of derivative standing (.8).

                          Litigation-Contested Matters, Adversaly Proceeding


5-16-18       Review of updated draft of objection to retention d.RT         1.00       $46s.00
              special litigation counsel (.5); e-mail exchange and
              telephone conference with Jeffrey Chubak
              regarding same (.5).
                              Litigation-Contested Matters, Adversary Proceeding

              Numerous e-mails and telephone conference with RAH             0.60       $207.00
              J. Chubak and R. Thames regarding objection to
              emergency motion to provide derivative standing
              and comments to same (.6).

                           Litigation-Contested Matters, Adversary Proceeding


5-17-l    8   Review of latest draft of objection to motion for RAH          0.90       $310.s0
              derivative standing and revision of same (.6);
              e-mail exchange with Jeff Chubak regarding same
              (.2); review of e-mail exchange regarding
              rescheduling of hearing (. l).

                           Litigation-Contested Matters, Adversary Proceeding

              E-mails and telephone conference with J. Brown RAH             0.20        $69.00
              regarding proposed continuance ofhearing on
              emergency motion for derivative standing (.2).
             Case 3:16-bk-02232-JAF          Doc 143         Filed 08/08/19    Page 134 of 166


                        Litigation-Contested Matters, Adversary Proceeding


5-18-18    E-mails and telephone conference with J. Chubak RAH                0.20        $69.00
           regarding objection to motion for derivative
           standing and comments to same (.4).

                        Litigation-Contested Matters, Adversary Proceeding

5-22-18    Telephone conference with Jay Brown regarding RRT                  0.30       $139.50
           objection to motion for derivative standing (.2);
           e-mail correspondence to Jeff Chubak (.1).

                        Litigation-Contested Matters, Adversary Proceeding


           Prepare for hearing on derivative standing motionRAH               0.80       $276.00
           and objections to same (.8).


                        Litigation-Contested Matters, Adversary Proceeding


5-23-t8    Preparation for and attendance at hearing on Equitff.RT            2.10        $976.s0
           Committee's motion for derivative standing (1.8);
           follow-up conference with Jeff Chubak and
           debtor's counsel regarding same (.3).

                        Litigation-Contested Matters, Adversary Proceeding


           Review of equity committee's motion for          zuS         250               $712.s0
           derivative standing and appointment of special
           counsel; attend hearing on motion for derivative
           standing and appointment of specialcounsel;
           conference co-counsel and debtor's counsel
           regarding post-hearing strategy.
                         Litigation-Contested Matters, Adversary Proceeding

           Receive and review proposed complaint filed       in RAH            2.40       $828.00
           support of motion for derivative standing (.8);
           prepare for and attend hearing on motion for
           derivative standing (1.6).
                         Litigation-Contested Matters, Adversary Proceeding


 5-24-18    E-mails with counsel for equity and debtors RAH                    0,20        $69.00
            regarding proposed order on motion for derivative
            standing (.2).
              Case 3:16-bk-02232-JAF          Doc 143         Filed 08/08/19    Page 135 of 166


                         Litigation-Contested Matters, Adversary Proceeding

5-29-18     Receive and review order granting emergency        RAH             0.10       $34.s0
            motion on derivative standing (.1).

                         Litigation-Contested Matters, Adversary Proceeding

            Receive and review order granting emergency        RAH             0.10        $34.s0
            motion on derivative standing (.1).

                         Litigation-Contested Matters, Adversary Proceeding


5-30- I 8   Receive and review notice of rescheduled hearingRAH                0.20        $69.00
            on emergency motion for derivative standing,
            calendar date and prepare for same (.2).

                         Litigation-Contested Matters, Adversary Proceeding

            Receive and review notice of rescheduled hearingRAH                0.20        $69.00
            on emergency motion for derivative standing,
            calendar date and prepare for same (.2).

                         Litigation-Contested Matters, Adversary Proceeding


9-17-l 8    Prepare for hearing on equity committee  adversarlRAH              0.60        $207.00
            (.4); e-mails and telephone call with J. Chubak
            regarding same (.2).
                         Litigation-Contested Matters, Adversary Proceeding

9-19-18     Prepare for and attend status conference on         RAH             1.60       $552.00
            adversary proceeding filed by equity committee
            (1.6).
                          Litigation-Contested Matters, Adversary Proceeding

t-24-19     Numerous e-mails and telephone calls with J. RAH                   0.40        $138.00
            Brown, J. Chubak and counsel regarding motion to
            appoint responsible person for D&O litigation and
            proposed order granting same (.4).

                          Litigation-Contested Matters, Adversary Proceeding

2-19-19     E-mails with J. Chubak and committee members RAH                    0.30       $   103.s0
            regarding updates on closing and D&O litigation
            (.3)
                 Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19    Page 136 of 166


                           Litigation-Contested Matters, Adversary Proceeding


3-5-19        Prepare for and attend hearing on application to RAH              1.90       $65s.s0
              employ professionals and motion to vacate agreed
              order (1.6); telephone call and e-mails with J.
              Chubak regarding same (.3).
                            Litigation-Contested Matters, Adversala Proceeding


6-24-t9       Prepare for and attend hearing on (i) expedited       RAH         1.40       $483.00
              motion for turnover of property and response to
              same and (ii) joint motion to allow for entry of an
              order establishing procedure for filing final fee
              application and objection to same (l.l); meeting
              with J. Chubak regarding final fee applications,
              mediation on objections to same and related
              pre-confi rmation issues (.3).
                               Meetings and Communications with Creditors


10-10-16      Weekly telephone conference with Equity               RRT         1.00       $46s.00
              Committee (. 8) ; follow-up telephone conference
              with Jeffrey Chubak (.2).
                                Meetings and Communications with Creditors


l0-l l-16     Telephone conference with unsecured creditors RAH                 1.60        $536.00
              committee regarding status of exclusivity and
              retention motionso equity committee coordination,
              France adversary and related matters (1.2); draft
              memo to file regarding same (.2); numerous
              e-mails with debtor counsel, equity committee
              counsel and clerls office regarding entry of bridge
              orders on exclusivity and lease extensions (.2).


                                Meetings and Communications with Creditors


 t0-26-16     Review of e-mail exchanges with equity          RRT                0.s0       5232.s0
              committee and debtor's counsel (.3); telephone
              conference with JeffChubak regarding same (.2).

                                Meetings and Communications with Creditors


 I 1-l 1-16    Telephone conference with F. Glass regarding         RAH          0.40       $134.00
               dispute and evaluation of unsecured claims in
               debtor cases (.4).
              Case 3:16-bk-02232-JAF          Doc 143        Filed 08/08/19    Page 137 of 166


                            Meetings and Communications with Creditors

I l-15-16   E-mails with J. Chubak and E. Jones   regarding RAH               0.10        $33.50
            case status meeting with UCC (.1).


                            Meetings and Communications with Creditors

tt-23-t6    Attendance at conference call with Creditors       LWB            0.80       $212.00
            Committee, R. Thames and R. Heekin (.8).


                             Meetings and Communications with Creditors

l 1-30-16   Receipt and execution of confidentiality           RRT            0.50       s222.s0
            agreement with Equity Committee counsel (.5)


                             Meetings and Communications with Creditors

t2-5-16     Receipt and review of objections to intervention oRAH             0.20        $67.00
            adversary, Armada decision and status conference
            call; e-mails with J. Chubak, R. Thames and UCC
            regarding same (.2)

                             Meetings and Communications with Creditors

12-14-16    Preparation for and participation in telephone     RRT            0.90        $400.s0
            conference with committee members (.9).

                             Meetings and Communications with Creditors


            Telephone conference with R. Thames, J.    ChubakRAH              0.60        $201.00
            and UCC members regarding case administration,
            proposed rcorganization options and related case
            matters.
                             Meetings and Communications with Creditors

12-21-16    E-mails with R. Thames and creditors committee RAH                 0.20        $67.00
            regarding work-in-progress report and critical date
            list; receipt and review of same (.2).

                             Meetings and Communications with Creditors

 t-3-17      Review and revise Work-In-Progress report and RAH                 0.30       $103.50
             critical date list and e-mails with committee and J.
             Chubak regarding same (.3).
                Case 3:16-bk-02232-JAF            Doc 143      Filed 08/08/19    Page 138 of 166


                               Meetings and Communications with Creditors

r-4-17        Prepare for and attend telephone conference with RAH              1.60       $ss2.00
              J. Chubak and committee on exclusivity, French
              adversary, cash collateral and related case
              management issues (1.4); review and revise
              Work-In-Progress report and critical date list and
              e-mails to J. Chubak and committee regarding
              same (.2).
                               Meetings and Communications with Creditors


l   -8-l 7    Review of correspondence from Quest WorldwideRRT                  0.20        $93.00
              (.2).


                               Meetings and Communications with Creditors


r-13-17       Participation in weekly status conference with         RRT        0.70        $325.50
              client constituency (.7).

                                Meetings and Communications with Creditors


1-24-17       Receipt and review of documents from J. ChubakRAH                 0.20        $69.00
              regarding agenda for creditor conference call (.2).


                                Meetings and Communications with Creditors


    t-25-17   Prepare for and attend weekly   telephone              RAH        1.20        $414.00
              conference with UCC committee regarding case
              administration, funding proposals, reorganization
              strategies and options, French adversary and
              related matters (l.l); draft notes to file regarding
              same (.1).
                                Meetings and Communications with Creditors


2-7-17        Receipt and review of term sheets    for               RAH        0.40        $   138.00
              debtor-in-progress financing and France adversary
              proofofservice in advance ofphone conference
              with UCC (.4).
                                Meetings and Communications with Creditors


    2-22-17    Prepare for and attend unsecured creditor             RAH         0.80       $276.00
               committee conference call regarding adversary
               status, potential debtor-in-possession financiers
               and related case management matters (.8).
              Case 3:16-bk-02232-JAF          Doc 143       Filed 08/08/19    Page 139 of 166


                           Meetings and Communications with Creditors


3-7-t7     Receipt and review of agenda for creditwall       RAH             0.20        $69.00
           from J. Chubak and prepare for teleconference
           (.2).
                           Meetings and Communications with Creditors


3-8-r7     Preparation for and participation in periodic      RRT            0.60       $279.00
           telephone conference with committee members
           (.6).
                               Meetings and Communications with Creditors


           Prepare for and attend creditorscommittee RAH                     0.70       $241.50
           telephone conference on debtor-in-possession
           financing, proposed plan treatment and related
           case management matters (.7).
                               Meetings and Communications with Creditors


3-10-17    Telephone conference with Scott Cichon regardin$.RT               0.40        $I   86.00
           stay relief motion and response to objection to
           claim (.4).
                               Meetings and Communications with Creditors


3-22-17    Prepare for and attend telephone conference with RAH              1.30        $448.s0
           R. Thames, J. Chubak and UCC regarding French
           adversary status, claims objections and responses
           to same, cash collateral budget, letter of intent
           comparison and plan term sheet (1.3).

                               Meetings and Communications with Creditors


4-5-17     Prepare for and attend telephone conference with   RAH             1.20       $414.00
           UCC and counsel regarding plan support
           agreement, status of French adversary, update
           regarding financial advisors and pending claims
           objections (l.2).
                               Meetings and Communications with Creditors


 4-t8-t7   E-mails with E. Jones regarding credit bid rights RAH              0.10        $34.s0
           per term sheet/purchase and sale agreement (.1).
             Case 3:16-bk-02232-JAF          Doc 143     Filed 08/08/19    Page 140 of 166


                           Meetings and Communications with Creditors


5-l-17     E-mails with J. Chubak regarding bi-weekly RAH              0.40          $   138.00
           meeting with committee and agenda items  (.1);
           receipt and review of Glass Ratner engagement
           proposal and review agenda items in preparation
           for meeting (.3).
                             Meetings and Communications with Creditors


5-3-17     Preparation for and participation in weekly       RRT          0.90       $4r 8.50
           telephone conference with committee members
           (.e).
                            Meetings and Communications with Creditors


           Prepare for and participate in teleconference with RAH         0.90       $3 r 0.s0
           creditors committee (.9).


                            Meetings and Communications with Creditors


5-16-r7    E-mails and telephone conference with J. Chubak RAH            0.20           $69.00
           and committee members regarding agenda for
           conference and rescheduling of same (.2).

                            Meetings and Communications with Creditors


5-22-17    Telephone conference with Union representative RRT             0.40        $186.00
           regarding PSA, status of sale, etc. (.4).


                            Meetings and Communications with Creditors


           E-mails with J. Chubak regarding committee call   RAH          0.40           $138.00
           and agenda (.1); receive and review documents
           regarding same (.3).
                            Meetings and Communications with Creditors


5-23-17    E-mails and telephone conference with R.          RAH          0.20           $69.00
           Thames, J. Chubak and creditors committee
           regarding meeting and agenda items (.2).
                             Meetings and Communications with Creditors


 5-26-17   Participation in weekly telephone conference withRRT            0.60          $279.00
           committee members (.6).
             Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19    Page 141 of 166


                           Meetings and Communications with Creditors


           Prepare for and attend telephone conference   with RAH           1.20       $414.00
           unsecured creditors committee and counsel
           regarding plan support agreement,
           debtor-in-possession motion, exclusivity motion,
           claims objections settlements, effect of marketing
           and timing of sales process, retention bonuses and
           lease renewals and related matters (1.2).


                            Meetings and Communications with Creditors


7-31-r7    Telephone conference with J. Chubak, R.     ThamesRAH            0.90       $310.s0
           and unsecured creditors committee regarding
           status of French Adversary, initialLOIs, stalking
           horse bid selection and motion to extend
           exclusivity (.8); e-mails with J. Chubak regarding
           same (.1).
                            Meetings and Communications with Creditors


9-20-17    E-mail exchanges with Committee members              RRT         0.30        $   139.s0
           regarding revised LOI, etc. (.3).


                            Meetings and Communications with Creditors


l0-20-17   E-mail exchange with counsel for the Team            RRT         0.30        $ r 39.s0
           Companies (.3).

                            Meetings and Communications with Creditors


2-26-18    Meeting with creditors committee members and RAH                 0.80        $276.00
           co-counsel regarding potential exit strategies from
           Chapter I I (.8).
                            Meetings and Communications with Creditors

2-27-18    Meeting with creditors committee members and RAH                  1.40       $483.00
           co-counsel regarding potential exit strategies from
           Chapter I 1 (1.4).
                             Meetings and Communications with Creditors


3-2-18      Telephone conference with creditor (.2).            RRT          0.20           $93.00
             Case 3:16-bk-02232-JAF         Doc 143       Filed 08/08/19   Page 142 of 166


                           Meetings and Communications with Creditors

3-28-l 8   E-mails and telephone conference with creditors RAH          0.40         $138.00
           committee and counsel regarding proposals for
           exit strategy and status of additional plan
           alternatives (.4).
                              Meetings and Communications with Creditors

3-29-18    E-mails with committee and counsel    regarding RAH             0.10       $34.s0
           proposed offer from Armada (.1).


                           Meetings and Communications with Creditors


t2-28-18   E-mails with J. Chubak and P. Gurfein regarding RAH             0.70      $241.s0
           retention of website host and continuation of
           website after disbanding of equity committee (.1);
           review l l U.S.C. $ 1102(bX3) regarding same (.6).

                                                 Claims


4-5-17     Revision of plan support agreement and plan termRRT             1.90       $883.50
           sheet (l.2); telephone conference with client
           regarding plan path (.7).
                                                 Claims


4-7-17     Receipt and review of bid procedures and draft RAH              0.90       $3 r 0.s0
           comments to same (.8); e-mails with R. Thames
           and J. Chubak regarding same (.1).
                                                 Claims


4-10-17    E-mails with R. Thames and J. Chubak regarding RAH              0.60       $207.00
           proposed bid procedures (.2); review and revise
           same (.4).
                                   PIan and Disclosure Statement


9-6-16     Research regarding solicitation and   exclusivity LWB           0.30        $79.s0
           periods (.3).


                                   Plan and Disclosure Statement


 l0-6-16   Review of e-mail from Jeff Chubak regarding RRT                 0.90       $418.s0
           exclusivity motion, etc. (.2);preparation of limited
           objection to exclusivity motion (.6); transmittal of
           same to co-counsel (.1).
                 Case 3:16-bk-02232-JAF          Doc 143       Filed 08/08/19    Page 143 of 166


                                       Plan and Disclosure Statement


              Numerous e-mails, telephone conference     and       RAH          r.l0       $368.s0
              meetings with R. Thames, J. Chubak and UCC
              regarding limited objection to exclusivity motion,
              objection to request for emergency relief and
              related issues (.7); draft limited objection to motion
              to extend exclusivity (.4).

                                       Plan and Disclosure Statement

l0-7 -t6      E-mails with T. Braziel and E. Jones regarding RAH                0.10        $33.s0
              comments to exclusivity objection (.1).


                                       Plan and Disclosure Statement


l0-13-16      E-mails with J. Chubak regarding objection to RAH                 0.20        $67.00
              exclusivity motion (.1); receipt and review of same
              (.1).
                                       Plan and Disclosure Statement


l0-14-16      Review and revise limited objection to extension RAH              0.60        $201.00
              of exclusivity period (.3); e-mails with J. Chubak
              regarding same (.2); draft proof of service of
              objection (.1).
                                        Plan and Disclosure Statement


1   l-10-16   Began preparation of proposed plan term sheet RRT                 2.70       $1,255.50
              (1.5); outline plan confirmation issues (1.2).

                                        Plan and Disclosure Statement

              Preparation ofpotential term sheet for             LWB            L30         $344.50
              restructuring negotiations (l .3).

                                        Plan and Disclosure Statement


tl-14-16       Continued preparation of term sheet for            LWB            0.90       $238.s0
               restructuring (.9).
                 Case 3:16-bk-02232-JAF         Doc 143      Filed 08/08/19    Page 144 of 166


                                      Plan and Disclosure Statement


l l-15-16     Continued preparation of term sheet for            LWB          2.70       $715.s0
              restructuring negotiations (2.7).

                                      Plan and Disclosure Statement


I   l-17-l6   Continued preparation of term sheet for potential LWB           1.50       $397.s0
              restructuring (1.5).

                                      Plan and Disclosure Statement


tr-29-16      Review of motion to terminate exclusivity filed byRRT           0.60       $279.00
              Euclid Investments (.4); telephone conference with
              Jeff Chubak regarding same (.1); e-mail
              exchanges with Committee members regarding
              plan development (.1).
                                        Plan and Disclosure Statement


I t-30-16     Receipt and review of Euclid Investments motionRAH              0.30        $100.s0
              to terminate exclusivity (.3).

                                       Plan and Disclosure Statement


12-17-16      Review of Equity Committee's limited joinder in RRT             0.50        $222.s0
              Euclid Investments motion to terminate exclusivity
              (.2); review of debtor's motion to extend
              exclusivity (.3).
                                        Plan and Disclosure Statement


    t-9-17    Continued review of pleadings filed in connectionRRT            2.30       $1,069.50
              with motion to extend exclusivity (.6); preparation
              for and attendance at hearing (2.3).

                                       Plan and Disclosure Statement


    l-10-17    Review of proposed orders and e-mail              RRT           0.20        $93.00
               correspondence to Jeff Chubak regarding same
               (.2).
                                       Plan and Disclosure Statement


    t-23-17    Preparation and participation in telephone         RRT          0.90       $418.50
               conference with debtors' counsel regarding exit
               financing, plan structure, etc. (.9).
             Case 3:16-bk-02232-JAF         Doc 143         Filed 08/08/19    Page 145 of 166


                                 Plan and Disclosure Statement

2-22-17   Review of DIP financing agreements, interim fee RRT                r.40       $6s 1.00
          statements, etc. to gauge progress on developing
          plan of reorganization (1.4).
                                  Plan and Disclosure Statement


3-16-17   E-mail to Jeff Chubak regarding plan issues and RRT                0.40       $186.00
          status of negotiations (.2); telephone conference
          with Jeff Chubak regarding same (.2).

                                  Plan and Disclosure Statement


3-22-17   Review of proposed plan term sheet (.6);telephond.RT               l.l0        $s l 1.50
          conference with creditors' committee members
          regarding same (.5).
                                  Plan and Disclosure Statement


3-23-t7   Conference with Jeff Cavender and Dan Blanks RRT                   0.40        $186.00
          regarding plan structure, sale process, etc. (.4).


                                  Plan and Disclosure Statement


3-24-17   E-mail correspondence and telephone conference RRT                 0.40        $186.00
          with Jeff Chubak regarding plan term sheet,
          meeting with debtor's counsel, etc. (.4).

                                  Plan and Disclosure Statement


3-3t-17   Review of plan support agreement and term sheet RRT                5.00       $2,325.00
          (.5); preparation of proposed revisions to same
          (4.2); multiple e-mails and Jeff Chubak regarding
          same (.3).
                                    Plan and Disclosure Statement


 4-3-17   Telephone conference with Jeffrey Chubak             RRT            0.50       s232.s0
          regarding restructuring support agreement (.5).


                                   Plan and Disclosure Statement


4-4-t7     Review of motion for extension of exclusivity RRT                  0.30        $ 139.50
           period (.1); e-mail exchange with Jeff Chubak
           regarding same (.1); review of Pete Gurfein e-mail
           (.1 ).
             Case 3:16-bk-02232-JAF         Doc 143        Filed 08/08/19    Page 146 of 166


                                  Plan and Disclosure Statement


4-6-t7     Review and revision of updated plan support RRT                  1.90       $883.s0
           agreement and sales transaction term sheet (1.6);
           e-mail exchanges with Jeff Chubak regarding
           same (.3).
                                   Plan and Disclosure Statement

           Numerous e-mails with R. Thames and J. ChubakRAH                 0.40       $138.00
           regarding proposed revisions and comments to plan
           support agreement (.4).
                                  Plan and Disclosure Statement


4-7-t7     Continued revision of plan support agreement andRRT              0.60       $279.00
           e-mail exchanges with Jeffrey Chubak regarding
           same (.6).
                                  Plan and Disclosure Statement


4-13-17    Review of proposed DIP loan agreement  (.5);     RRT             1.10        $s   l l.s0
           telephone conference with Jeff Chubak regarding
           interplay between DIP loan and proposed plan (.6).

                                   Plan and Disclosure Statement


4-t8-17    Telephone conference with Jay Brown regarding RRT                0.30        $139.s0
           equity committee's position of plan support
           agreement, etc. (.3).
                                   Plan and Disclosure Statement


4-19-17    Review of debtor's updated draft of plan support RRT             0.60        $279.00
           agreement and sale term sheet (.6).


                                   Plan and Disclosure Statement


4-20-t7    Review of latest client plan support agreement, RRT              0.50        $232.s0
           DIP loan terms, etc. (.4); e-mail exchanges with
           Jeff Chubak regarding same.
                                   Plan and Disclosure Statement


 4-26-17    Review of revised plan support agreement and      RRT            0.40       $186.00
            e-mail exchange with Jeff Chubak.
              Case 3:16-bk-02232-JAF         Doc 143     Filed 08/08/19    Page 147 of 166


                                   Plan and Disclosure Statement


4-25-17     Review of revised plan support agreement (.4). RRT            0.40       $186.00



                                   Plan and Disclosure Statement


5-5-   l7   Review of e-mail exchanges with Jeffrey Chubak RRT            0.60       $279.00
            regarding plan support agreement motion for
            approval of same; review and comment on
            proposed pleadings (.4).
                                     Plan and Disclosure Statement


            Review proposed plan term sheet and comments td,AH            0.60       $207.00
            same (.4); e-mails and telephone conference with
            J. Chubak regarding same (.2).

                                   Plan and Disclosure Statement


5-9-17      E-mails with E. Jones regarding proposed revisior*'AH         0.10        $34.50
            to purchase and sale agreement and term sheet
            (.1).
                                    Plan and Disclosure Statement


5-10-17     Receipt and review of proposed modifications to RAH           0.40        $138.00
            plan support agreement and plan term sheet (.3);
            e-mails with J. Chubak, R. Thames and committee
            regarding same (.1).
                                    Plan and Disclosure Statement


 5-16-17    Review of e-mail exchanges with Peter Gurfein RRT             0.30        $139.s0
            and debtor's counselregarding sale motion (.3).


                                    Plan and Disclosure Statement


 5-17-17    Review of multiple e-mail exchanges regarding RRT              0.50       $232.50
            PSA and retention of public relations form (.5).


                                    Plan and Disclosure Statement


 s-19-t7     Receipt and review of motion to allow committeeRAH            0.20        $6e.00
             to enter into plan support agreement (.2).
             Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19    Page 148 of 166


                                   Plan and Disclosure Statement


5-22-17   Preparation of timeline of critical dates for the plai,WB         1.00       $27s.00
          support agreement (1 .0).


                                   Plan and Disclosure Statement


6-7-17    Prepare for hearing on motion to extend exclusivitS,AH            0.30       $103.50
          (.3).


                                    Plan and Disclosure Statement


6-8-17    Prepare for and attend hearing on motion to exten&,AH             1.60       $ss2.00
          exclusivity, resolution of claims objection and
          related case administration matters (1.2); meeting
          with Debtorscounsel regarding same (.4),

                                    Plan and Disclosure Statement


6-20-17   Prepare for and attend telephone conference RAH                   0.90        $310.50
          regarding SEC inquiry and objection to proposed
          PSA order, provisions governing disclosures and
          related issues (.8); e-mails with J. Cavender
          regarding same (.1).
                                    Plan and Disclosure Statement


6-21-17   Numerous e-mails and telephone calls    with      RAH             1.20        $414.00
          counsel for debtors and committees regarding
          proposed order on PSA motion in response to SEC
          objection (.4); review I I U.S.C. $$ 1125 and 1145
          and case law regarding same (.8).
                                    Plan and Disclosure Statement


6-22-17   Review of objection to plan support agreement RRT                  0.40       $   186.00
          (.3); conference with RAH regarding same (.1).

                                    Plan and Disclosure Statement


           Review NOAA objection to PSA and e-mails witlRAH                  0.40       $138.00
           counsel for debtor and committees regarding same
           (.4).
            Case 3:16-bk-02232-JAF       Doc 143      Filed 08/08/19    Page 149 of 166


                                Plan and Disclosure Statement

6-23-17   E-mail exchange with Jeff Cavender and others RRT            0.30       $139.s0
          regarding proposed additions to order approving
          PSA (.3).
                                Plan and Disclosure Statement


6-26-17   E-mail exchanges with working group regarding RRT            0.40       $186.00
          NOAA's objection to plan support agreement (.4).

                                Plan and Disclosure Statement


          Numerous e-mails and telephone conference with RAH           0.40       $   138.00
          J. Cavender,B. Wainger, D. Blanks, J. Brown, J.
          Chubak and P. Gurfein regarding status of proposed
          resolution of objection from NOAA to motion to
          approve PSA, sale of American collection and
          proposed approval of potential purchaser (.4).

                                Plan and Disclosure Statement


6-27-t7   Receipt and review of e-mail exchanges        RRT            0.20        $93.00
          conceming NOAA objections to plan support
          agreement (.2).
                                 Plan and Disclosure Statement


          Review and revise proposed resolution of NOAA RAH            0.30        $103.50
          objection to PSA and e-mails and telephone
          conference with counsel for Debtors and
          committee regarding same (.3).
                                  Plan and Disclosure Statement


6-28-17   Review docket and prepare for hearing on motionRAH            0.30       $103.s0
          to approve PSA (.3).

                                 Plan and Disclosure Statement


6-29-17                                         on
          Preparation for and attendance at hearing      RRT            |.20       $5s8.00
          motion to approve plan support agreement (.9);
          review and comment on proposed order granting
          same (.3).
             Case 3:16-bk-02232-JAF          Doc 143       Filed 08/08/19    Page 150 of 166


                                   Plan and Disclosure Statement


7-21-17    E-mails and telephone calls with J. Chubak and RAH               0.20        $69.00
           unsecured creditors committee regarding LOI
           status and related case matters (.2).
                                   Plan and Disclosure Statement


7-24-17    E-mails with committee regarding LOI update     (.l['AH          0.10        $34.s0



                                   Plan and Disclosure Statement


7-28-t7    Review and revise additional LOIs and e-mails RAH                0.80       $276.00
           with unsecured creditors commiffee regarding
           same (.8).
                                   Plan and Disclosure Statement


8-30-l 7   Review file and prepare for hearing on KEIP       RAH            0.60        $207.00
           motion (.4); e-mails with J. Chubak regarding
           same (.2).
                                   Plan and Disclosure Statement


9-8-17     Review and revise order granting motion to exten&,AH             0.30        $103.50
           exclusivity and motion to assume promoter
           agreement with Universal Studios Licensing, LLC
           (.3).
                                    Plan and Disclosure Statement


9-19-17    Review of proposed revised schedule for PSA        RRT           0.20        $93.00
           implementation (.2).

                                    Plan and Disclosure Statement


9-20-17    Review of proposed revisions to PSA timeline andRRT               0.s0       $232.s0
           of e-mail exchanges dated thereto (.5).

                                    Plan and Disclosure Statement


9-21-17    Review of e-mail exchanges concerning revised RRT                 0.20        $93.00
           time schedule, etc. (.2).
                   Case 3:16-bk-02232-JAF           Doc 143      Filed 08/08/19    Page 151 of 166


                                          Plan and Disclosure Statement


9-22-t7          Review of e-mail exchanges from Jeff Cavendar RRT                0.20       $93.00
                 regarding revised timeline (.2).


                                          Plan and Disclosure Statement


9-2s-17          E-mails and telephone conference with J. Chubak$H                0.40       $138.00
                 P. Gurfein, M. Glade and J. Cavender regarding
                 auction deadlines, schedule and related plan and
                 disclosure statement issues (.4).

                                          Plan and Disclosure Statement


l0-10-17         Telephoneconferencewithdebtors'counsel, RRT                      1.00       $46s.00
                 GlassRatner, equity committee, etc. regarding
                 stalking horse bidder, etc. (.8); follow-up telephone
                 conference with Jeffrey Chubak (.2).

                                          Plan and Disclosure Statement


t0-12-17         Telephone conference with Jeff Cavender    (.2);    RRT          0.80        $372.00
                 review of Gurfein letter (.2); e-mail
                 correspondence to Jeff Chubak (.4).
                                          Plan and Disclosure Statement


l0-16-17         Review of Cavender's response to Peter Gurfein's RRT             0.30        $139.50
                 letter (.3).


                                           PIan and Disclosure Statement


 10-20-17        Review of Gurfein letter (.2).                      RRT           0.20       $93.00



                                           Plan and Disclosure Statement


 t0-27-17        Review of e-mail regarding PacBridge withdrawalRRT                0.20       $93.00
                 (.1); conference with RAH regarding same (.1).

                                           Plan and Disclosure Statement


 I   0-30- I 7    Review of e-mail exchanges with Cavendar and RRT                 0.20        $93.00
                  Gurfein regarding designation of stalking horse bid,
                  PacBridge, etc. (.2).
                Case 3:16-bk-02232-JAF          Doc 143     Filed 08/08/19    Page 152 of 166


                                      Plan and Disclosure Statement


              Review plan support agreement  regarding          RAH          1.60       $5s2.00
              proposed alternatives to restructuring following
              failure to designate stalking horse bidder (1.3);
              numerous e-mails and telephone conference with
              J. Chubak, J. Cavender and P. Gurfein regarding
              same (.3).
                                      Plan and Disclosure Statement


l0-3 l - l7   Participation in telephone conference with creditoRRT          0.60       $279.00
              committee constituency regarding sale options
              (.6).
                                      Plan and Disclosure Statement


I   l-l-17    Review of Chubak memo regarding auction         RRT            0.30        $139.s0
              process, conference with RAH regarding same
              (.3).
                                      Plan and Disclosure Statement


l2-l-17       Review draft plan from debtors (.6).            RAH            0.60        $207.00



                                       Plan and Disclosure Statement


t2-3-t7       Review and analysis of draft plan of reorganizatioiRRT         1.30        $604.s0
              (1.3).

                                       Plan and Disclosure Statement


12-5-17       E-mail exchanges with Jeff Chubak (.3).          RRT           0.30        $   139.s0



                                       Plan and Disclosure Statement


               Review draft plan from debtors and e-mails with RAH            0.90       $310.s0
               R. Thames and J. Chubak regarding same (.9).


                                       Plan and Disclosure Statement


    t2-6-17    Review proposed plan of reorganization and RAH                 0.80       $276.00
               suggested comments on same with J. Chubak and
               R. Thames (.8).
             Case 3:16-bk-02232-JAF          Doc 143     Filed 08/08/19    Page 153 of 166


                                   Plan and Disclosure Statement

r2-8-17    Review of Jeff Chubak's summary of plan and sald.RT            0.40       $   186.00
           issues (.4)


                                   Plan and Disclosure Statement


           E-mails with J. Chubak and creditors committee RAH             0.60       $207.00
           regarding sale status, draft plan and proposed
           objection to sale (.2); review and revise draft plan
           (.4).
                                      Plan and Disclosure Statement


12-9-17    Review of Chubak's initial comments on plan (.5).RRT           0.s0       s232.s0



                                   Plan and Disclosure Statement


t2-tt-t7   Review of proposed edits to plan of liquidation (.6BRT         0.90        $418.s0
           review of e-mail exchanges with Peter Gurfein,
           Jeff Chubak and Jeff Cavendar regarding same
           (.3).
                                   Plan and Disclosure Statement

12-12-17   Review and revise comments from equity          RAH            1.10        $379.s0
           committee to proposed plan (.7); numerous e-mails
           and telephone conference with P. Gurfein, J.
           Chuback and J. Cavender regarding same (.4).

                                   Plan and Disclosure Statement


t2-t3-17   Review and revise sale objection from Apollo (.6)RAH           0.80           $276.00
           e-mails with J. Chubak and committee regarding
           same (.2).
                                    Plan and Disclosure Statement

t2-14-17   Telephone conference with J. Chubak   and        RAH            2.10          9724.s0
           committee members regarding objection to sale of
           assets under plan and response to same (.9);
           numerous e-mails and telephone conference with
           J. Chubak regarding same (.4); review and revise
           motion to withdraw the reference and numerous
           e-mails and meeting with counsel for committees
           and debtors regarding same (.8).
                 Case 3:16-bk-02232-JAF         Doc 143      Filed 08/08/19    Page 154 of 166


                                      Plan and Disclosure Statement


t2-t9-t7       Review and revise motion to extend time to file RAH            0.30       $103.s0
               disclosure statement in conjunction with plan of
               reorganization (.3).
                                      Plan and Disclosure Statement

12-28-17       Review notice of withdrawal of motion to          RAH          0.60       $207.00
               withdraw the reference (.1); review and calendar
               hearing on amended objection to NY Dept. of Tax
               claims (.2); e-mails and telephone conference with
               J. Chubak and R. Thames regarding withdrawal of
               motion and proposed Visteon plan (.3).

                                       Plan and Disclosure Statement


t2-29-17       E-mails with unsecured committee members RAH                   0.20        $69.00
               regarding reorganization options in light of
               objections to sales process and review file
               regarding same (.2).
                                         Plan and Disclosure Statement


l   -5-l   8   Receipt and review of Equity Committee's           RRT         0.50        $232.s0
               objection to extension of exclusivity period (.4);
               e-mail exchange with Jeff Chubak regarding same
               (.1).
                                       Plan and Disclosure Statement


l-19-18        E-mails with counsel regarding draft order on RAH               0.20       $69.00
               motion to extend time to file disclosure statement
               (.2).
                                       Plan and Disclosure Statement

2-15-18        Review of mediation confidentiality agreement RRT               1.20       $ss8.00
               and proposed plan, conference with RAH
               regarding same (l.2).
                                       Plan and Disclosure Statement


2-23-t8        Review mediation statement and related           RAH            l.80       $621.00
               communique with mediator and     prepare for
               mediation (1.4); e-mails and telephone conference
               with co-counsel and committee regarding same
               (.4).
              Case 3:16-bk-02232-JAF               Doc 143   Filed 08/08/19       Page 155 of 166


                                   Plan and Disclosure Statement


2-25-18    Meeting with creditors committee, co-counsel andRAH                3.30         $1,138.50
           mediation regarding mediation structure,
           stakeholders, potential exit strategies from Chapter
           1l and other case matters (3.3).
                                    Plan and Disclosure Statement


2-26-t8    Prepare for and attend mediation and meeting      of RAH           I   l.l0      $3,829.50
           stakeholders regarding proposed plan for
           emergence from Chapter 1 l; numerous e-mails
           with J. Brown and K. Fackler regarding
           termination of exclusivity and market test for
           determination of fair value   (l Ll).

                                    Plan and Disclosure Statement


2-27-18    Prepare for and attend mediation and meeting      of RAH               8.60      $2,967.00
           stakeholders regarding proposed plan for
           emergence from Chapter 1l (8.6).
                                    Plan and Disclosure Statement


2-28-t8    Review and compile mediation notes and           RAH                   0.60       $207.00
           proposals for reorganization or Chapter 1l
           emergence; e-mails with stakeholders and
           mediator regarding same (.6).
                                     Plan and Disclosure Statement


3-l-18     E-mails and telephone conference with J. Chubak RAH                    0.30       $   103.50
           regarding exit strategies for Debtors (.3).


                                     Plan and Disclosure Statement


 3-12-18    E-mails with J. Chubak regarding 363 Term SheetRAH                    0.40       $   138.00
            from Alta/Apollo Group and receive and review
            same (.4).
                                     Plan and Disclosure Statement


 3-14-18    Receive and review letters of intent and related RAH                  0.90       $310.s0
            information (0.7); e-mails with J. Chubak and
            committee members regarding letters of intent and
            proposed claim treatment (0.2).
             Case 3:16-bk-02232-JAF        Doc 143    Filed 08/08/19    Page 156 of 166


                                 Plan and Disclosure Statement

3-20-l 8   Numerous e-mails and telephone conference with RAH          L30        $448.50
           J. Burnett and J. Chubak regarding proposed plan
           alternatives (.9); review claims pool regarding
           amount and classification of claims for plan
           purposes (.4).
                                 Plan and Disclosure Statement

3-27-t8    Numerous e-mails and telephone conference with RAH          0.30       $103.s0
           creditors committee and counsel regarding status
           of proposed bids and exit strategies for debtors
           (.3).
                                 Plan and Disclosure Statement


4-2-t8     Review of proposal for acquisition of artifact RRT          0.50       $232.s0
           collection (.4); e-mail exchange with Jeff Chubak
           (.1).
                                  Plan and Disclosure Statement


           E-mails and telephone conference with J. Chubak RAH         0.70        $241.50
           regarding Loongs letter of intent (.3); receive and
           review same (.4).
                                  Plan and Disclosure Statement


4-4-18     Receive and review proposed Alta/Apollo term RAH            0.40        $   138.00
           sheet (.3); e-mails with J. Chubak regarding same
           (.1).
                                  Plan and Disclosure Statement


 4-12-18   E-mails with J. Chubak and committee regarding RAH          0.90        $310.s0
           updated on bidders for assets and proposed plan
           alternatives (0.3); revise and review Shangrai-La
           and Loongs proposals and financials (0.6).

                                  Plan and Disclosure Statement


4-13-18    Numerous e-mails and telephone conference with RAH           0.80       $276.00
           J. Chubak and committee members regarding
           LOOMS and Apollo/Alta/PacBridge proposals
           (0.2); revise and review same (0.6).
              Case 3:16-bk-02232-JAF         Doc 143     Filed 08/08/19    Page 157 of 166


                                   Plan and Disclosure Statement

4-16-18    Numerous e-mails and telephone conference with RAH             0.60       $207.00
           J. Chubak and committee members regarding
           LOOMS and Apollo/Alta/PacBridge proposals
           (.6).
                                   Plan and Disclosure Statement

4-18-18    Numerous e-mails and telephone conference with RAH             L10        $379.s0
           J. Chubak and committee regarding status of
           stalking horse proposals, plan alternatives,
           proposed sale of assets and related matters (.4);
           receive and review proposed term sheets (.7).

                                   Plan and Disclosure Statement


4-19-18    E-mails with J. Chubak regarding potential lease RAH           0.10        $34.s0
           rejection damage claims (.1).

                                   Plan and Disclosure Statement


4-20-18    E-mails with J. Chubak regarding plan altemativeiRAH           0.30        $   103.s0
           (.3).


                                   Plan and Disclosure Statement


4-23-18    E-mails and telephone conference with J. Chubak RAH            0.60        $207.00
           and committee members regarding revised
           Museum offer, Armada letter of intent and related
           plan matters (.2); receive and review letter of
           intent and indication of interest regarding same
           (.4).
                                     Plan and Disclosure Statement


 4-25-18    Preparation for and participation in telephone RRT             0.70       $32s.s0
            conference with client group regarding proposed
            sale of assets through Chapter I I plan (.7).

                                    Plan and Disclosure Statement

            Prepare for and participate in {elephone conferenc8.AH         0.80       $276.00
            with committee and counsel regarding Museum
            and Armada proposals and potential alternatives
            for Debtors'Chapter I I plan (.8).
             Case 3:16-bk-02232-JAF        Doc 143     Filed 08/08/19    Page 158 of 166


                                  Plan and Disclosure Statement


5-2-l 8    Review of e-mails exchanged between J. Chubak RRT            0.30       $   139.s0
           and counsel for equity committee (.3).


                                  Plan and Disclosure Statement


5-14-l 8   Telephone conference with Jeff Chubak regardingRRT           0.30       $   139.s0
           status of sale and joint plan (.3).


                                  Plan and Disclosure Statement


6-l-18     Review of equity committee's plan and disclosure RRT         1.40       $6s l .00
           statement (1.2); e-mail exchanges with Jeff
           Chubak regarding same (.2).
                                  Plan and Disclosure Statement


           Receive and review plan and disclosure statementRAH          0.90        $310.50
           filed by equity commiffee (.7); e-mails with J.
           Chubak regarding same (.2).
                                  Plan and Disclosure Statement


6-21-18    Receive and review plan support agreement and RAH            0.70        $241.s0
           related documents (.6); e-mails with J. Chubak and
           committee regarding same (.1).
                                  PIan and Disclosure Statement


6-22-18    Prepare for and attend telephone conference with RAH          0.80          $276.00
           J. Chubak and committee regarding plan support
           agreement and proposed plan with Museum
           backing and e-mails regarding same (.8).

                                   Plan and Disclosure Statement


 6-2s-18   E-mails with J. Chubak and committee regarding RAH            0.60          $207.00
           comments to proposed plan support agreement
           (.2); receive and review PSA and related
           documents (.4).
                                    Plan and Disclosure Statement


 6-29-18   Review of e-mail correspondence from Jeff       RRT           1.80          $837.00
           Chubak (.2); review of proposed plan and
           disclosure statement (1.6).
                    Case 3:16-bk-02232-JAF         Doc 143      Filed 08/08/19    Page 159 of 166


                                         Plan and Disclosure Statement


7-1   -l   8     Continued review of plan support agreement,       RRT           1.50       $697.s0
                 disclosure statement, etc. (1.5).


                                         Plan and Disclosure Statement


7-9-18           Review of motion for status conference (.6);    RRT             0.80       $372.00
                 e-mail exchange with Jeff Chubak regarding need
                 for solicitation letter (.2).
                                         Plan and Disclosure Statement


7-11-18          E-mails with J. Chubak regarding Euclid support   dAH           0.30       $103.s0
                 museum plan (.4).


                                         Plan and Disclosure Statement


7 -17      -18   Review of debtor's objections to creditor        RRT            0.80        $372.00
                 committee plan (.6); e-mail correspondence to Jeff
                 Chubak (.2).
                                          Plan and Disclosure Statement


7-18-18          Review of e-mail exchanges with Museum RRT                      1.30        $604.s0
                 regarding bid, potential objections, etc. (.2);
                 telephone conference and e-mail exchange with
                 Jeff Chubak regarding same (.4); review and
                 revision of opposition to motion for rehearing(.q;
                 e-mail comments to Jeff Chubak (.1); revise and
                 upload response to motion for rehearing(.2).

                                          Plan and Disclosure Statement


                 Receive and review objections to disclosure RAH                  1.60       $5s2.00
                 statements and response to motion to reconsider
                 (.8); receive, review and file response to motion to
                 reconsider (.2); numerous e-mails and telephone
                 conference with J. Chubak and museum counsel
                 regarding same (.6).

                                          Plan and Disclosure Statement


 7-19-18          Review of multiple objections to disclosure       RRT           1.00       $46s.00
                  statement, etc. (1.0).
               Case 3:16-bk-02232-JAF          Doc 143        Filed 08/08/19    Page 160 of 166


                                    Plan and Disclosure Statement

                                                        of
            Prepare, file and serve certificate of service    BLM              0.30       $37.50
            response to motion to reconsider status conference
            order.
                                    Plan and Disclosure Statement


7-24-r8     E-mail exchange with co-counsel regarding           RRT            0.20        $93.00
            upcoming hearings (.2).


                                     Plan and Disclosure Statement


7-25-18     Conference with Jeff Chubak and counsel   for       RRT            4.20       $1,953.00
            museum in preparation for hearing (1.4);
            preparation for and attendance at sale approval
            hearing (2.3); conference with counsel for the
            museum (.5).
                                     Plan and Disclosure Statement


            Prepare for and attend status conference on        RAH             4.90       $1,690.50
            outstanding  motions and  proposed  plans/disclosure
            statements (2.3); numerous telephone conferences
            and meetings with RRT, J. Chubak, creditors
            committee and museum counsel regarding plan,
            disclosure statement, auction process and related
            matters (2.6).

                                     Plan and Disclosure Statement


8-23- I 8   Review and comment on proposed amended RRT                         2.30       $   1,069.50
            disclosure statement to accompany creditors'
            committee's plan (2.1); e-mail exchange with
            client constituency transmitting comments,
            suggestions (.2).
                                     Plan and Disclosure Statement


8-24-r 8     Review and revision of objection to sale procedur&RT               2.50      $1,162.50
             order (2.2); e-mail correspondence to co-counsel
             regarding same (.3).
                                      Plan and Disclosure Statement


8-27- I 8    Review of Euclid's objection to sale motion (.3); RRT              0.50          $232.s0
             review of e-mail exchanges from Jeff Chubak (.2).
              Case 3:16-bk-02232-JAF         Doc 143     Filed 08/08/19    Page 161 of 166


                                   Plan and Disclosure Statement

           E-mails with J. Chubak regarding response to RAH               0.90       $310.50
           objection to initial disclosure statement and equity
           committee objection to sale motion (.3); review
           and comment on same (.6).
                                      PIan and Disclosure Statement


8-28-l 8   Review of Equity Committee's objection to sale RRT             3.50       $1,627.50
           motion (.5); review and revision of response to
           debtors' objection to committee's disclosure
           statement (1.6); review of revised plan, disclosure
           statement and response (.7); telephone conference
           with Jeff Chubak regarding Museum fundraising
           efforts, revised plan, etc. (.4); e-mail exchanges
           with Jeff Chubak (.3).

                                   Plan and Disclosure Statement

           Numerous e-mails and telephone conference with RAH             l.60        $ss2.00
           J. Chubak, R. Thames and creditors'committee
           regarding proposed amended disclosure statement,
           objection to bid procedures and related case
           management matters (.3); receive, review and
           comment on same (1.3).

                                   Plan and I)isclosure Statement


8-29-1 8   Review of Equity Committee's amended plan and RRT              2.70       $1,255.50
           disclosure statement (1.0); review of Equity
           Committee's response to debtors'objection to
           disclo sure statement (. 5 ) ; telephone conference
           with Jeff Chubak (.4); preparation for and
           participation in telephone conference with client
           constituency (.6); telephone conference with Jeff
           Chubak regarding joint ballot (.2).

                                    Plan and Disclosure Statement

           Telephone conference with creditors' committee RAH              1.70       $s86.50
           regarding status of bid procedures motion and
           objection to same, disclosure statement, museum
           fundraising and related matters (.8); receive and
           review amended plan and disclosure statement
           from equity committee, response to debtors' initial
           objection, declaration in support of liquidate
               Case 3:16-bk-02232-JAF            Doc 143    Filed 08/08/19    Page 162 of 166




            of artifacts, exit financing term sheet and
            liquidation analysis (.9) .

                                      Plan and Disclosure Statement

8-30- I 8   Conference with Jeff Chubak in preparation    for  RRT           3.80       $1,767.00
            hearing on motion to approve settlement
            agreement (1.6); preparation for and attendance at
            hearing (2.0); follow-up telephone conference with
            RAH (.2).
                                      Plan and Disclosure Statement

            Prepare for and attend hearing on disclosure RAH                 5.90       $2,035.50
            statement and motion to approve bid procedures
            (4.8); meeting with J. Chubak regarding response
            to amended disclosure statement, support for
            auction by 417 Fifth Avenue and related matters
            (l.l).
                                      Plan and Disclosure Statement


8-31-18     Conference with Jason Burnett and Jay Brown         RRT          0.20        $93.00
            regarding next steps (.2).


                                      Plan and Disclosure Statement

9-4-18      Revision of Museums' post-hearing position          RRT          0.20        $93.00
            statement (.2).


                                       Plan and Disclosure Statement


9-7 -18     Review of pleadings filed in district court action RRT           0.60        $279.00
            relative to sale of assets/museum plans (.4); e-mail
            exchange with Jeff Chubak (.2).
                                       Plan and Disclosure Statement


2-20-19     E-mail exchanges with Jeff Chubak regarding planRRT               0.20       $93.00
            structure (.2).
             Case 3:16-bk-02232-JAF         Doc 143        Filed 08/08/19    Page 163 of 166


                                  Plan and Disclosure Statement


2-26-19    Telephone conference with Mark Healy (.2);        RRT            0.40       $186.00
           telephone conference and e-mail exchange with
           Jeff Chubak (.2).
                                  Plan and Disclosure Statement


3-l l-19   Review of proposed plan and liquidation trust RRT                1.40       $6s 1.00
           agreement (1.2); review e-mail exchanges from
           Chubak and committee members regarding same
           (.2).
                                   Plan and Disclosure Statement


3-t2-19    Continued review of proposed plan and liquidatin$.RT             2.40       $1,116.00
           trust agreement (1.8); e-mail correspondence to
           Jeff Chubak regarding same (.1); telephone
           conference with Jeff Chubak (.5).

                                   Plan and Disclosure Statement


3-13-19    Telephone conference with Mark Healy regarding RRT               0.60        $279.00
           potential issues with liquidating trust agreement,
           open issues, etc. (.5); e-mail correspondence to
           Mark Healy transmitting draft plan and draft
           liquidating trust agreement (.I ).

                                   Plan and Disclosure Statement


4-19-t9    E-mails with R. Thames, J. Chubak and creditors RAH              1.10        $379.s0
           committee regarding proposed disclosure
           statement (.2); receive and review same (.9).

                                   Plan and Disclosure Statement


4-22-19    Review of proposed disclosure statement (1.4); RRT               2.00        $930.00
           e-mail correspondence to Jeff Chubak with
           comments and suggestions regarding same (.6).

                                   Plan and Disclosure Statement


           Review disclosure statement and comments to RAH                   2.70       $931.s0
           same (2.4); numerous e-mails and telephone calls
           with R. Thames and J. Chubak regarding same
           (.3).
             Case 3:16-bk-02232-JAF         Doc 143         Filed 08/08/19    Page 164 of 166


                                 Plan and Disclosure Statement


5-ls-19   Numerous e-mails and telephone calls with    J.   RAH              2.10       s724.50
          Chubak and committee regarding plan and
          disclosure statement (.4); receive and review same
          (1.7).
                                  Plan and Disclosure Statement


s-16-19   Review of proposed plan and disclosure statementRRT                1.70       $790.s0
          and liquidating trust agreement (1.2); telephone
          conference with Jeff Chubak regarding same (.5).

                                  Plan and Disclosure Statement


          Numerous e-mails and telephone calls with    R.     RAH            0.70       $241.s0
          Thames and J. Chubak regarding plan and
          disclosure statement and liquidating trust
          agreement (.7).
                                  Plan and Disclosure Statement


5-30-19   Telephone conference with Jeff Chubak and RAHRRT                   0.70        $32s.s0
          regarding upcoming disclosure statement hearings,
          status of fee compromises, etc. (.7).

                                  Plan and Disclosure Statement

          Telephone callwith R. Thames and J. Chubak RAH                     0.70        $241.50
          regarding plan and disclosure statement, hearing on
          disclosure statement and discussions regarding
          treatment of admin claims (.7).

                                  Plan and Disclosure Statement


6-4-19    Preparation for and attendance at disclosure      RRT               1.80       $837.00
          statement hearing (1.5); de-briefing session with
          Jeff Chubak (.3).
                                   Plan and Disclosure Statement


6-14-19   Review of order conditionally approving disclosurRRT                0.30       $139.50
          statement and establishing deadlines (.3).
                 Case 3:16-bk-02232-JAF         Doc 143       Filed 08/08/19    Page 165 of 166


                                      Plan and Disclosure Statement

              Receive and review order conditionally approvingRAH          0.30               $103.s0
              disclosure statement and setting confirmation
              hearing (.1); numerous e-mails with J. Chubak, R.
              Thames and creditors committee regarding same
              (.2).
                                  Relief from Stay and Adequate Protection

9-8-16        Telephone conference with Dan Blanks   and         RRT           1.60           $744.00
              Jeffrey Chubak in preparation for upcoming
              hearing on Structure Tone's motion for relief from
              stay and debtor's motion to compel mediation (.6);
              preparation for and attendance at hearing on same
              (.9); e-mail correspondence to committee
              members regarding results (.1).

                                 Relief from Stay and Adequate Protection

3-14-l    8   Receive and review motion for entry of order   on RAH            0.30           $r 03.s0
              inapplicability of automatic stay (.3).

                                 Relief from Stay and Adequate Protection


3-15-18       Receive and review motion for relief from   stay   RAH           0.40           $138.00
              filed by Orlando landlord (.4).

                                 Relief from Stay and Adequate Protection


4-9-1 8       Review and revise response in opposition to moti&AH              0.30           $103.s0
              for order as to inapplicability of automatic stay and
              telephone conference with D. Blanks regarding
              same (.3).

              Totals:                                                          812.50         $299,683.00

                                          DISBURSEMENTS

              Federal Express                                                         86.46


              Photocopies                                                        2,880.25


              Postage                                                             823.92

              Teleconference Fee                                                      10.43
   Case 3:16-bk-02232-JAF          Doc 143   Filed 08/08/19   Page 166 of 166


Court Reporter ll0l25 l20l 6 Hearingl                          216.50

Court Reporter [$ 341 Meeting of Creditors                     437.00
Transcriptl
Teleconference Fee                                             22.35

Taxi Reimbursement                                              41.79

Hotel Reimbursement                                            446.28

Flight Reimbursement                                           s68.60

Flight Reimbursement [Change Fee]                              200.00

Taxi Service Reimbursement                                     120.00

Flight Reimbursement                                           611.60

Taxi Service Reimbursement                                     142.35

Hotel Reimbursement                                            426.68

Meal Reimbursement                                              22.98

Total Disbursements:                                                      $7,057.19

Total Fees, Disbursements:                                              $306,740.19
